

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT
 
ROSS STORES, INC.
 
 
Dated as of March 31, 2004
 
 

 

 
 
FLEET NATIONAL BANK
 
AND
 
OTHER LENDING INSTITUTIONS WHICH MAY BECOME
PARTIES TO THIS AGREEMENT
 
AND
 
FLEET NATIONAL BANK,
as Administrative Agent
 
WACHOVIA BANK, N.A.,
as Syndication Agent
 
BANK ONE, N.A.,
BNP PARIBAS,
AND
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Documentation Agents
 
WITH
 
FLEET SECURITIES, INC., and
WACHOVIA CAPITAL MARKETS, LLC,
as Co-Arrangers
 
AND
 
FLEET SECURITIES, INC.,
as Book Runner
   

 

 
 
 

--------------------------------------------------------------------------------




TABLE OF CONTENTS       Section Title Page SECTION I - DEFINITIONS          1.1
Definitions 1 1.2 Terms of General Application 17          SECTION II -
DESCRIPTION OF CREDIT         2.   The Credit Facilities 18 2.1 The Loans 18 2.2
Records 21 2.3 Conversion 21 2.4 Notice and Manner of Borrowing or
    Conversion of Loans 21 2.5 Commitment Fee 22 2.6 Fee Letter 23 2.7  
Reduction of Revolving Credit Commitment 23 2.8 Duration of Interest Periods 23
2.9 Interest Rates and Payments of Interest 23 2.10 Utilization Fee 25 2.11
Protective Provisions 25 2.11.1       Inability to Determine Adjusted LIBOR Rate
25 2.11.2 Illegality 26 2.11.3 Additional Costs, etc. 26 2.12 Capital
Requirements 27 2.13 Payments and Prepayments of the Loans 28 2.14 Method of
Payment; Withholding Tax Exemption 29 2.15 Default Rate Interest, Etc. 32 2.16
Payments Not at End of Interest Period 32 2.17 Computation of Interest and Fees;
Maximum Interest 33 2.18 Letters of Credit 33 2.19 Letter of Credit Fees 36 2.20
Interdependence of Borrower Affiliated Group 37


i
 

--------------------------------------------------------------------------------




    SECTION III - CONDITIONS OF LOAN                3.1   Conditions Precedent
to Effectiveness of Agreement 38 3.1.1   Loan Documents, Etc. 38 3.1.2  
Legality of Transactions 38 3.1.3   Representations and Warranties 38 3.1.4  
Performance, Consents, No Defaults Litigation, Etc. 38 3.1.5   Certified Copies
of Charter Documents 39 3.1.6 Proof of Entity Action 39 3.1.7 Incumbency
Certificate 39 3.1.8 Proceedings and Documents 39 3.1.9 Good Standing, Etc. 39
3.1.10 Fees 40 3.1.11 Legal Opinion 40 3.1.12 Due Diligence; Financial Condition
40 3.1.13       U.C.C. Search Reports; Insurance 40 3.1.14 Syndication 40 3.2
Conditions Precedent to Initial Funding Date, and all Loans     and Letters of
Credit 40     SECTION IV - REPRESENTATIONS AND WARRANTIES     4.1 Organization
and Qualification 41 4.2 Entity Authority 42 4.3 Valid Obligations 42 4.4
Consents or Approval 42 4.5 Title to Properties; Absence of Encumbrances 42 4.6
Franchises, Patents, Copyrights, Etc. 43 4.7 Financial Statements 43 4.8 Changes
43 4.9 Defaults 43 4.10 Taxes 43 4.11 Litigation 44 4.12 Subsidiaries 44 4.13
Investment Company Act 44 4.14   Compliance with ERISA 44 4.15 Environmental
Matters 44 4.16 Disclosure 44 4.17 Solvency 45


ii
 

--------------------------------------------------------------------------------




4.18   Compliance with Statutes, Etc. 45 4.19   Labor Relations 45 4.20  
Certain Transactions 45 4.21   Restrictions on the Borrower Affiliated Group 45
             SECTION V - AFFIRMATIVE COVENANTS             5.1   Financial
Statements and other Reporting Requirements 46 5.2   Conduct of Business 47 5.3
  Maintenance and Insurance 48 5.4   Taxes 48 5.5   Inspection by the
Administrative Agent 49 5.6   Maintenance of Books and Records 49 5.7   Use of
Proceeds 49 5.8   Pension Plans 49 5.9 Fiscal Year 49 5.10 Further Assurances 49
  SECTION VI - NEGATIVE COVENANTS   6.1 Indebtedness 50 6.2 Contingent
Liabilities 50 6.3 Sale and Leaseback 51 6.4 Encumbrances 51 6.5 Merger;
Consolidation; Sale or Lease of Assets;     Acquisitions 53 6.6 Minimum Adjusted
Interest Coverage Ratio 53 6.7 Maximum Adjusted Debt to Total Capitalization
Ratio 54 6.8 Restricted Payments 54 6.9 Investments 54 6.10 ERISA 54 6.11
Transactions with Affiliates 54 6.12 Loans 55   SECTION VII - DEFAULTS   7.1
Events of Default 55 7.2       Remedies 57


iii


--------------------------------------------------------------------------------




    SECTION VIII - CONCERNING THE ADMINISTRATIVE       AGENT AND THE BANKS      
       8.1   Appointment and Authorization 58 8.2   Administrative Agent and
Affiliates 58 8.3   Future Advances 58 8.4   Delinquent Bank 59 8.5   Payments
60 8.6   Action by Administrative Agent 60 8.7   Notification of Defaults and
Events of Default 61 8.8   Consultation with Experts 61 8.9   Liability of
Administrative Agent 61 8.10   Indemnification 62 8.11   Independent Credit
Decision 62 8.12   Successor Administrative Agent 62 8.13   Other Agents 63    
            SECTION IX - MISCELLANEOUS           9.1   Notices 63 9.2   Expenses
64 9.3   Indemnification 65 9.4 Set-Off 65 9.5 Term of Agreement 66 9.6 No
Waivers 66 9.7 Governing Law 66 9.8 Amendments, Waivers, Etc. 66 9.9 Binding
Effect of Agreement 66 9.10 Successors and Assigns 67 9.11 Counterparts 68 9.12
Partial Invalidity 68 9.13   Captions 68 9.14       Waiver of Jury Trial 68 9.15
Entire Agreement 69 9.16 Replacement of Loan Documents, Etc. 69 9.17 USA PATRIOT
Act Notice 69


iv


--------------------------------------------------------------------------------



SCHEDULES
 
SCHEDULE 1 – Commitment Amounts and Commitment Percentages
 
SCHEDULE 2 - Carryover Letters of Credit

 
 
 
EXHIBITS
 
EXHIBIT A - Form of Notice of Borrowing or Conversion
 
EXHIBIT B - Indebtedness; Encumbrances
 
EXHIBIT C - Disclosure
 
EXHIBIT D - Form of Opinion of Counsel to the Borrower Affiliated Group
 
EXHIBIT E - Form of Report of Chief Financial Officer
 
EXHIBIT F - Form of Assignment and Assumption
 
EXHIBIT G - Form of Subsidiary Guarantee

 
 
 
 
 
 
 
 
v
 

--------------------------------------------------------------------------------



AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT
 
Dated as of March 31, 2004
 
    THIS AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is dated as of March
31, 2004, by and among ROSS STORES, INC., a Delaware corporation having its
principal place of business and chief executive office at 8333 Central Avenue,
Newark, California 94560 (the “Borrower”), Fleet National Bank (“Fleet”), a
national banking association organized and existing under the laws of the United
States of America and having its head office at 100 Federal Street, Boston,
Massachusetts 02110, each of the other lending institutions listed on Schedule 1
hereto on the date hereof (Fleet and each such other lending institution, and
the other lending institutions which may become parties hereto pursuant to
Section 9.10, individually, a “Bank” and collectively, the “Banks”), and Fleet,
as administrative agent for itself and each other Bank. This Agreement amends
and restates the Revolving Credit Agreement dated as of August 23, 2001 among
the Borrower, Fleet and the Banks defined therein.
 
    NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties hereto hereby agree as follows:
 
SECTION I
 
DEFINITIONS
 
    1.1. Definitions.
 
    All capitalized terms used in this Agreement or in any other Loan Document
(as such terms are defined below), or in any certificate, report or other
document made or delivered pursuant to this Agreement (unless otherwise defined
therein) shall have the respective meanings assigned to them below:
 
    Acquisition. See Section 6.5(c).
 
    Adjusted Debt to Total Capitalization Ratio. For any period, the ratio of
(i) Consolidated Adjusted Debt as at the last day of such period to (ii) an
amount equal to the sum of Consolidated Adjusted Debt plus Stockholders’ Equity
as at the last day of such period.
 
    Adjusted Interest Coverage Ratio. For any period, the ratio of (i) EBITDAR
for such period, to (ii) Consolidated Total Interest Expense plus Consolidated
Rent Expense for such period.
 
1
 

--------------------------------------------------------------------------------



    Adjusted LIBOR Rate. For any Interest Period, a rate per annum (rounded
upward, if necessary, to the nearest 1/32 of one percent) as determined on the
basis of the offered rates for deposits in Dollars, for a period of time
comparable to such Interest Period which appears on the Telerate page 3750 as of
11:00 a.m. (London time) on the day that is two Business Days preceding the
first day of such Interest Period; provided, however, if the rate described
above does not appear on the Telerate System on any applicable interest
determination date, LIBOR shall be the rate (rounded upwards as described above,
if necessary) for deposits in Dollars for a period substantially equal to the
Interest Period on the Reuters Page "LIBO" (or such other page as may replace
the LIBO Page on that service for the purpose of displaying such rates), as of
11:00 a.m. (London time), on the day that is two Business Days prior to the
beginning of such Interest Period, provided, further, that if both the Telerate
and Reuters systems are unavailable, then the rate for that date will be
determined on the basis of the offered rates for deposits in Dollars for a
period of time comparable to such Interest Period which are offered by 4 major
banks in the London interbank market at approximately 11:00 a.m. (London time),
on the day that is 2 Business Days preceding the first day of such Interest
Period as selected by Administrative Agent. The principal London office of each
of the 4 major London banks will be requested to provide a quotation of its
Dollar deposit offered rate. If at least 2 such quotations are provided, the
rate for that date will be the arithmetic mean of the quotations. If fewer than
2 quotations are provided as requested, the rate for that date will be
determined on the basis of the rates quoted for loans in Dollars to leading
European banks for a period of time comparable to such Interest Period offered
by major banks in New York City at approximately 11:00 a.m. (New York City
time), on the day that is 2 Business Days preceding the first day of such
Interest Period. In the event that the Administrative Agent is unable to obtain
any such quotation as provided above, it will be deemed that the Adjusted Libor
Rate cannot be determined. In the event that the Board of Governors of the
Federal Reserve System shall impose a Reserve Percentage with respect to LIBOR
deposits of the Administrative Agent, then for any period during which such
Reserve Percentage shall apply, the Adjusted LIBOR Rate shall be equal to the
amount determined above divided by an amount equal to 1 minus the Reserve
Percentage.
 
   Administrative Agent. Fleet in the capacity as Administrative Agent for the
Banks under this Agreement and the other Loan Documents, including (where the
context so admits) any other Person or Persons succeeding to the functions of
the Administrative Agent pursuant to this Agreement and the other Loan
Documents.
 
    Affected Bank. See Section 2.12.
 
    Affiliate. With reference to any Person, (i) any director or officer of that
Person, (ii) any other Person controlling, controlled by or under direct or
indirect common control with that Person (and if that Person is an individual,
any member of the immediate family (including parents, siblings, spouse,
children, stepchildren, nephews, nieces and grandchildren) of such individual
and any trust whose principal beneficiary is such individual or one or more
members of such immediate family and any Person who is controlled by any such
member or trust), (iii) any other Person directly or indirectly holding 10% or
more of any class of the capital stock or other equity interests (including
options, warrants, convertible securities and similar rights) of that Person,
(iv) any other Person 10% or more of any class of whose capital stock or other
equity interests (including options, warrants, convertible securities and
similar rights) is held directly or indirectly by that Person, and (v) any other
Person that possesses, directly or indirectly, power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise) of that
Person.
 
2
 

--------------------------------------------------------------------------------



    Agreement. This Amended and Restated Revolving Credit Agreement, as the same
may be renewed, extended, modified, supplemented or amended from time to time.
 
    Applicable Commitment Fee Rate. The applicable rate per annum set forth in
Table 1 in Section 2.9(c) under the heading “Applicable Commitment Fee Rate,”
based on the higher of (i) the Level applicable to the Borrower under the
heading “Rating” or (ii) the Level applicable to the Borrower under the heading
“Adjusted Interest Coverage Ratio”; provided, however, that during the six-month
period following the Closing Date, the Applicable Commitment Fee Rate shall be
equal to 0.150% per annum.
 
   Applicable LIBOR Margin. See Section 2.9(c).
 
   Arranger. Fleet Securities, Inc.
 
   Assignment and Assumption. See Section 9.10(ii).
 
   Bank or Banks. See Preamble.
 
   Borrower. See Preamble.
 
   Borrower Affiliated Group. Collectively, the Borrower and each of its
Subsidiaries in existence from time to time.
 
   Business Day. (i) For all purposes other than as covered by clause (ii)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
both Boston, Massachusetts and San Francisco, California are open for the
conduct of a substantial part of their commercial banking business; and (ii)
with respect to all notices and determinations in connection with, and payments
of principal and interest on, LIBOR Loans, any day that is a Business Day
described in clause (i) and that is also a day on which trading takes place
between banks in United States dollar deposits in the London interbank market.
 
   Capitalized Lease. Any lease of real property by a member of the Borrower
Affiliated Group as lessee which is shown as a liability on the Consolidated
balance sheet of the Borrower in accordance with GAAP.
 
   CERCLA. The Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as the same may from time to time be supplemented or amended and
remain in effect.
 
3
 

--------------------------------------------------------------------------------



    Change in Law. Any future applicable law or any change to any present
applicable law, which, in each case, includes treaties, statutes, rules and
regulations thereunder and interpretations thereof by any competent court or by
any governmental or other regulatory body or official charged with the
administration or the interpretation thereof and requests, directives,
instructions and notices at any time or from time to time hereafter made upon or
otherwise issued to any Bank or the Administrative Agent by any central bank or
other fiscal, monetary or other authority (whether or not having the force of
law).
 
   Change of Control. The occurrence of any of the following: (i) any Person or
“group” (within the meaning of Section 13(d) of the Securities Exchange Act of
1934, as amended) of Persons acting in concert as a partnership or other group
shall, as a result of a tender or exchange offer, open market purchases,
privately negotiated purchases or otherwise, have become, after the date hereof,
the “beneficial owner” (within the meaning of such term under Rule 13d-3 under
the Exchange Act) of securities of the Borrower representing 35% or more of the
combined voting power of the then outstanding securities of the Borrower
ordinarily (and apart from rights accruing under special circumstances) having
the right to vote in the election of directors; (ii) the board of directors of
the Borrower shall cease to consist of a majority of the individuals who
constituted the board of directors as of the date hereof or who shall have
become a member thereof subsequent to the date hereof after having been
nominated, or otherwise approved in writing, by at least a majority of
individuals who constituted the board of directors of the Borrower as of the
date hereof; or (iii) any change in equity ownership of any Significant
Subsidiary of the Borrower, except as may be expressly permitted by Section 6.5
hereof.
 
    Closing Date. March 31, 2004, or such other mutually agreed date on which
all of the conditions set forth in Section 3.1 have been satisfied or waived by
the Administrative Agent and the Banks.
 
   Co-Arranger. Wachovia Capital Markets, LLC.
 
   Code. The Internal Revenue Code of 1986 and the rules and regulations
thereunder, collectively, as the same may from time to time be supplemented or
amended and remain in effect.
 
   Commitment Amount. At any time and with respect to any Bank, the amount set
forth adjacent to such Bank's name under the heading “Commitment Amount” in
Schedule 1 at such time or, in the event that such Bank is not listed on
Schedule 1, the “Commitment Amount” which such Bank shall have assumed upon
becoming a Bank pursuant to Section 9.10(ii), as such Bank’s Commitment Amount
may be modified pursuant hereto and as in effect from time to time (as evidenced
by an updated Schedule 1 circulated by the Administrative Agent from time to
time to reflect assignments permitted by Section 9.10).
 
4
 

--------------------------------------------------------------------------------



   Commitment Fee. The commitment fee payable by the Borrower to the Banks
pursuant to Section 2.5.
 
   Consolidated and Consolidating. The terms Consolidated and Consolidating
shall have the respective meanings ascribed to such terms under GAAP.
 
   Consolidated Adjusted Debt. As at any date of determination, all Indebtedness
of the Borrower on a Consolidated basis for borrowed money (including, without
limitation but without duplication, (i) Indebtedness arising under Capitalized
Leases, (ii) Indebtedness arising under Synthetic Leases, (iii) liabilities
under Guarantees, and (iv) liabilities under standby letters of credit (but
excluding liabilities under documentary letters of credit)), plus an amount
equal to six times Consolidated Rent Expense for the twelve-month period ending
on such date of determination.
 
   Consolidated Rent Expense. For any period, the aggregate rental expenses
payable by the Borrower on a Consolidated basis for such period (including
percentage rent) under any operating Lease classified as such under GAAP but not
including any amount included in the definition of “Consolidated Total Interest
Expense.”
 
   Consolidated Tangible Net Worth. As at any date of determination,
Stockholders’ Equity less any intangible assets, with intangible assets defined
as goodwill, patents, trademarks, tradenames, lease rights, capitalized
pre-opening costs, franchises, organization costs and property rights.
 
   Consolidated Total Interest Expense. For any period, all interest and all
amortization of debt discount and expense (including commitment fees, letter of
credit fees, balance deficiency fees and similar expenses) on all Indebtedness
of the Borrower on a Consolidated basis (including outstanding letters of
credit), all as determined in accordance with GAAP, together with all interest
expense of the Borrower on a Consolidated basis under Synthetic Leases.
 
   Controlled Group. All trades or businesses (whether or not incorporated)
under common control that, together with the Borrower, are treated as a single
employer under Section 414(b) or 414(c) of the Code or Section 400l of ERISA.
 
   Covered Taxes. See Section 2.14(a).
 
   Default. An event or condition that, but for the requirement that time elapse
or notice be given, or both, would constitute an Event of Default.
 
   Delinquent Bank. See Section 8.4.
 
   Dollar or $. Dollars in lawful currency of the United States of America.
 
   EBITDA. In relation to the Borrower on a Consolidated basis for any period,
an amount equal to the net income of the Borrower on a Consolidated basis after
deduction of all expenses, taxes and other proper charges, determined in
accordance with GAAP for such period, but, in determining such Consolidated net
income, any GAAP extraordinary gains shall be excluded from such calculation,
plus the following to the extent deducted in computing such Consolidated net
income for such period: (i) Consolidated Total Interest Expense for such period,
(ii) Consolidated taxes on income for such period, (iii) Consolidated
depreciation for such period, (iv) Consolidated amortization for such period,
and (v) extraordinary non-cash losses to the extent such losses have not been
and will not become cash losses in a later fiscal period.
 
5
 

--------------------------------------------------------------------------------



   EBITDAR. In relation to the Borrower for any period, an amount equal to
EBITDA for such period, plus Consolidated Rent Expense for such period.
 
   Eligible Assignee. Any of:
 
       (a) a commercial bank or finance company organized under the laws of the
United States, or any state thereof or the District of Columbia, and having
total assets in excess of $500,000,000;
 
       (b) a savings and loan association or savings bank organized under the
laws of the United States, or any state thereof or the District of Columbia, and
having a net worth of at least $100,000,000, calculated in accordance with GAAP;
 
       (c) a commercial bank organized under the laws of any other country which
is a member of the Organization for Economic Cooperation and Development (the
“OECD”), or a political subdivision of any such country, and having total assets
in excess of $500,000,000, or the central bank of any country which is a member
of the OECD;
 
provided, in each case, that such bank (i) is acting through a branch or agency
located in the United States and (ii) has delivered to the Administrative Agent,
on the date on which the Assignment and Acceptance to which such Eligible
Assignee is a party becomes effective, the forms referred to in Section 2.14(b)
hereof;
 
       and
 
       (d) if, but only if, any Event of Default has occurred and is continuing,
any other bank, insurance company, commercial finance company or other financial
institution or other Person approved by the Administrative Agent, such approval
not to be unreasonably withheld.
 
   Encumbrances. See Section 6.4.
 
   Environmental Claims. All claims, however asserted, alleging potential
liability or responsibility for violation of any Environmental Law or for
release of Hazardous Materials or injury to the environment.
 
6
 

--------------------------------------------------------------------------------



   Environmental Laws. Any and all applicable foreign, federal, state and local
environmental statutes, laws, regulations, ordinances, policies and or common
law (whether now existing or hereafter enacted or promulgated), of all federal,
state, local or other governmental authorities, agencies, commissions, boards,
bureaus or departments which may now or hereafter have jurisdiction over the
Borrower, any other member of the Borrower Affiliated Group or any Real Property
leased by the Borrower or such other member of the Borrower Affiliated Group,
and all applicable judicial and administrative and regulatory decrees, judgments
and orders, including common law rulings and determinations, relating to injury
to, or the protection of, the environment (and related impacts on human health),
including, without limitation, all requirements pertaining to reporting,
licensing, permitting, investigation, remediation and removal of emissions,
discharges, releases or threatened releases of Hazardous Materials into the
environment or relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials.
 
   ERISA. The Employee Retirement Income Security Act of 1974 and the rules and
regulations thereunder, collectively, as the same may from time to time be
supplemented or amended and remain in effect.
 
   Event of Default. Any event described in Section 7.1.
 
   Excess Issuance. Any issuance of a requested Letter of Credit such that,
after issuance thereof, the sum of the Stated Amount of all Letters of Credit
outstanding (including the requested Letter of Credit), plus the aggregate
amount of all draws under outstanding Letters of Credit that have not been
reimbursed or added to the Loan Account as Revolving Credit Loans, would (i)
exceed the L/C Sublimit, or (ii) when added to the amount of Revolving Credit
Loans (including Swingline Loans) outstanding at such time, exceed the Total
Commitment in effect at such time.
 
   Federal Funds Effective Rate. For any day, a fluctuating interest rate per
annum equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day that is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from 3 federal funds brokers of recognized standing
selected by the Administrative Agent.
 
   Fee Letter. The letter agreement dated as of February 26, 2004 among Fleet,
Fleet Securities, Inc. and the Borrower.
 
   Foreign Bank. See Section 2.14.
 
   GAAP. Generally Accepted Accounting Principles in the United States of
America, consistently applied.
 
7
 

--------------------------------------------------------------------------------



   Guarantees. As applied to any Person, without duplication, all guarantees,
endorsements or other contingent or surety obligations with respect to
obligations of others whether or not reflected on such Person’s Consolidated
balance sheet, including any obligation to furnish funds, directly or indirectly
(whether by virtue of partnership arrangements, by agreement to keep-well or
otherwise), through the purchase of goods, supplies or services, or by way of
stock purchase, capital contribution, advance or loan, or to enter into a
contract for any of the foregoing, for the purpose of payment of obligations of
any other Person.
 
   Hazardous Material. Any substance (i) the presence of which requires or may
hereafter require notification, investigation or remediation under any
Environmental Law; (ii) which is or becomes defined as a “hazardous waste” or
“hazardous material” or “hazardous substance” or “controlled industrial waste”
or “pollutant” or “contaminant” under any present or future Environmental Law or
amendments thereto including, without limitation, CERCLA, and any applicable
local statutes and the regulations promulgated thereunder; (iii) which is toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise hazardous and is or becomes regulated by any governmental
authority, agency, department, commission, board or instrumentality of any
foreign country, the United States, any state of the United States, or any
political subdivision thereof to the extent any of the foregoing has or had
jurisdiction over the Borrower or any other member of the Borrower Affiliated
Group or any Real Property leased by the Borrower or any other member of the
Borrower Affiliated Group; or (iv) without limitation, which contains gasoline,
diesel fuel or other petroleum products, asbestos, asbestos containing materials
(“ACM”), polychlorinated biphenyls (“PCB’s”), flammable materials or radioactive
material.
 
   Income Taxes. Any franchise taxes, net income taxes or any other taxes
imposed on the net income of any Bank or the Administrative Agent, including
branch profits tax, minimum tax and other taxes imposed in lieu of net income
tax.
 
   Indebtedness. As applied to any Person (but without duplication), (i) all
obligations for borrowed money or other extensions of credit whether secured or
unsecured, absolute or contingent, including, without limitation, unmatured
reimbursement obligations with respect to letters of credit or guarantees issued
for the account of or on behalf of such Person (other than documentary letters
of credit), and all obligations representing the deferred purchase price of
property, other than accounts payable and other normal recurring accrued
expenses in each case arising in the ordinary course of business, (ii) all
obligations evidenced by bonds, notes, debentures or other similar instruments,
(iii) all obligations secured by any mortgage, pledge, security interest or
other lien on property owned or acquired by such Person, whether or not the
obligations secured thereby shall have been assumed, (iv) all obligations
arising under Capitalized Leases and Synthetic Leases, (v) all Guarantees, and
(vi) all obligations that are immediately due and payable out of the production
from property now or hereafter owned or acquired by such Person.
 
   Initial Financial Statement. See Section 4.7.
 
8
 

--------------------------------------------------------------------------------



   Initial Funding Date. The Closing Date.
 
   Insolvent or Insolvency. The occurrence of one or more of the following
events with respect to a Person: (i) dissolution (except as permitted by Section
6.5); (ii) termination of existence (except as permitted by Section 6.5); (iii)
insolvency within the meaning of the United States Bankruptcy Code or other
comparable foreign or domestic applicable statutes; (iv) such Person generally
not paying its debts as they become due or its inability to pay its debts as
they come due; (v) such Person having unreasonably small capital with which to
engage in its business, (vi) such Person having incurred Indebtedness beyond its
ability to pay such Indebtedness as it matures, (vii) such Person’s failure to
have assets (both tangible and intangible) having a present fair salable value
in excess of the amount required to pay the probable liability on its then
existing debts (whether matured or unmatured, liquidated or unliquidated,
absolute fixed or contingent), (viii) such Person’s application for or consent
to the appointment of, or the taking of possession by, a receiver, custodian,
trustee, liquidator or similar official of itself or of all or a substantial
part of its property, (ix) such Person’s making of a general assignment for the
benefit of its creditors, (x) commencement by such Person of a voluntary case
under the United States Bankruptcy Code (as now or hereafter in effect), (xi)
the taking or commencement by any Person of any case or proceeding under any law
relating to bankruptcy, insolvency, reorganization, winding-up or composition or
adjustment of debts, or any other law providing for the relief of debtors, (xii)
such Person’s failure to contest in a timely or appropriate manner, or
acquiescence in writing to, any petition filed against it in an involuntary case
under the United States Bankruptcy Code (as now or hereafter in effect) or other
comparable law, (xiii) such Person’s taking of any action under the laws of its
jurisdiction of incorporation or organization similar to any of the foregoing or
passing any board resolution or taking of any corporate action for the purpose
of effecting any of the foregoing; or (xiv) commencement of a proceeding or case
against such Person, without the application or consent of such Person, in any
court of competent jurisdiction, seeking (x) the liquidation, reorganization,
dissolution, winding up, or composition or readjustment of such Person’s debts,
(y) the appointment of a trustee, receiver, custodian, liquidator or the like of
it or of all or any substantial part of such Person’s assets, or (z) similar
relief in respect of it, under any law relating to bankruptcy, insolvency,
reorganization, winding-up or composition or adjustment of debts or any other
law providing for the relief of debtors, and such proceeding or case shall
continue undismissed, or unstayed and in effect, for a period of 60 days; or an
order for relief shall be entered in an involuntary case under the United States
Bankruptcy Code (as now or hereafter in effect), against such Person; or action
under the laws of the jurisdiction of incorporation or organization of such
Person similar to any of the foregoing shall be taken with respect to such
Person and shall continue unstayed and in effect for any period of 60 days.
 
   Interest Period. With respect to each LIBOR Loan, the period commencing on
the date of the making or continuation of or conversion to such LIBOR Loan and
ending one, two, three or six months thereafter, subject to availability, as the
Borrower may elect in the applicable Notice of Borrowing or Conversion; provided
that:
 
9
 

--------------------------------------------------------------------------------


 

       (i)   any Interest Period (other than an Interest Period determined
pursuant to clause (iii) below) that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in the next calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day;       (ii)   any
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall, subject to clause (iii) below, end on
the last Business Day of a calendar month;       (iii)       any Interest Period
applicable to Revolving Credit Loans that would otherwise end after the
Revolving Credit Maturity Date shall end on said Revolving Credit Maturity Date;
and       (iv)   notwithstanding clause (iii) above, no Interest Period shall
have a duration of less than one month; and if any Interest Period would be for
a shorter period, such Interest Period shall not be available hereunder.

 
   Investment. As applied to any Person, (i) the purchase or acquisition of any
share of capital stock, partnership interest, limited liability company
membership interest, evidence of indebtedness or other equity security of any
other Person, (ii) any loan, advance or extension of credit to, or contribution
to the capital of, any other Person, (iii) any real estate held primarily for
sale or investment, (iv) any commodities futures contracts held other than in
connection with bona fide hedging transactions, (v) any other investment in any
other Person, and (vi) the making of any commitment or acquisition of any option
to perform any of the acts specified in clauses (i) through (v) of this
definition.
 
   Issuing Bank. Fleet National Bank and any other Bank which, at the Borrower’s
request, agrees, in each such Bank’s sole discretion, to become an Issuing Bank
for the purpose of issuing Letters of Credit, and their respective successors
and assigns, in each case in such Bank’s separate capacity as an issuer of
Letters of Credit pursuant to Section 2.18. The designation of any Bank as an
Issuing Bank after the date hereof shall be subject to the prior written consent
of the Administrative Agent, which consent shall not be unreasonably withheld.
 
   L/C Sublimit. At any time, an amount equal to $200,000,000 less (i) the sum
of the Stated Amount of all Letters of Credit outstanding at such time, less
(ii) the aggregate amount of all unreimbursed draws under outstanding Letters of
Credit at such time that have not been added to the Loan Account as Revolving
Credit Loans.
 
   Leases or Lease. Any agreement granting a Person the right to occupy space in
a structure or real estate for any period of time, and any Capitalized Lease,
Synthetic Lease, or other lease of or agreement to use personal property
including, but not limited to, machinery, equipment, furniture and fixtures,
whether evidenced by written or oral lease, contract or other agreement no
matter how characterized.
 
10
 

--------------------------------------------------------------------------------



     Letters of Credit. Letters of credit in the form customarily issued by the
Issuing Bank as standby Letters of Credit or documentary Letters of Credit, as
the case may be, which are issued or to be issued for the account of the
Borrower by the Issuing Bank, under the joint responsibilities of the Banks,
upon the terms and subject to the conditions contained in this Agreement.
 
     LIBOR Loan. Any Revolving Credit Loan bearing interest at a rate determined
with reference to the Adjusted LIBOR Rate.
 
     Loan. A Revolving Credit Loan or Swingline Loan made to the Borrower by any
Bank pursuant to Section II of this Agreement, and “Loans” means all of such
Revolving Credit Loans and Swingline Loans, collectively.
 
     Loan Account. The account or accounts on the books of the Administrative
Agent in which will be recorded Loans and advances (including issued and
outstanding Letters of Credit) made by the Banks to the Borrower pursuant to
this Agreement, payments made on such Loans and other appropriate debits and
credits as provided by this Agreement.
 
     Loan Documents. Collectively, this Agreement, the Letters of Credit (and
related documentation and agreements, including any letter of credit
application), the Subsidiary Guarantees and the Fee Letter, together with all
agreements, certificates and other instruments delivered from time to time
pursuant to or in connection with any of the foregoing, and all schedules,
exhibits and annexes thereto, as any of the foregoing may from time to time be
amended and in effect.
 
     Majority Banks. Any two or more Banks whose aggregate Commitments
constitute more than 50% of the Total Commitment in effect at the relevant time
of reference, or if the Commitments have been terminated, any two or more Banks
whose aggregate Loans and Letters of Credit outstanding constitute more than 50%
of the aggregate Loans and Letters of Credit outstanding at the relevant time of
reference.
 
     Material Adverse Effect. Any (a) material adverse change in the business,
assets or condition (financial or otherwise) of the Borrower Affiliated Group
taken as a whole, or (b) material impairment of the ability of the Borrower
Affiliated Group, taken as a whole, to perform their obligations under the Loan
Documents or of the Administrative Agent’s or the Banks’ ability to enforce the
Obligations.
 
     Material Indebtedness. Indebtedness of the Borrower Affiliated Group to any
person or persons in excess of $25,000,000 in the aggregate.
 
     Notice of Borrowing or Conversion. See Section 2.4.
 
11
 

--------------------------------------------------------------------------------



     Obligations. Any and all obligations of the Borrower Affiliated Group to
the Administrative Agent or any Bank (i) under the Loan Documents of every kind
and description (including obligations in respect of Letters of Credit, the Fee
Letter and fees under each thereof), direct or indirect, absolute or contingent,
primary or secondary, due or to become due, now existing or hereafter arising,
regardless of how they arise or by what agreement or instrument, if any, and
including obligations to perform acts and refrain from taking action as well as
obligations to pay money, and (ii) in connection with any cash management
arrangements or deposit accounts maintained by any member of the Borrower
Affiliated Group with the Administrative Agent or any Bank pursuant to or in
connection with any Loan Document or otherwise in connection with the Revolving
Credit Loans and the loan facilities contemplated hereby.
 
     Participant. See Section 9.10.
 
     PBGC. The Pension Benefit Guaranty Corporation or any entity succeeding to
any or all of its functions under ERISA.
 
     PCB. See definition of Hazardous Material.
 
     Permitted Acquisition. Any Acquisition by the Borrower or any other member
of the Borrower Affiliated Group that meets each of the following criteria: (i)
the capital stock (or other equity interests) or assets acquired in such
Acquisition relates to a line of business similar to the business in which the
Borrower Affiliated Group is engaged on the Closing Date, (ii) the board of
directors (or other comparable governing body) of the Person whose capital stock
(or other equity interests) or assets are being acquired has duly approved such
Acquisition, (iii) in the case of an Acquisition of the capital stock (or other
equity interests) of another Person, such Person shall become a wholly-owned
direct or indirect Subsidiary of the Borrower or, in the case of a merger, the
Borrower or another member of the Borrower Affiliated Group shall be the
surviving entity of the merger with the acquired Person, (iv) the Borrower shall
notify the Administrative Agent of each such Acquisition, and (v) no Default or
Event of Default shall exist, in each case both before and after giving effect
to such Acquisition, as certified in a pro forma compliance certificate
substantially in the form of Exhibit E hereto demonstrating compliance with the
covenants contained in Sections 6.7 and 6.8 both before and after giving effect
to the contemplated Acquisition and delivered by the Borrower to the
Administrative Agent within 5 days prior to completion of the contemplated
Acquisition.
 
     Permitted Encumbrances. See Section 6.4.
 
     Permitted Investments. All (i) Qualified Investments, and (ii) Investments
in addition to Qualified Investments that do not in the aggregate at any time
exceed five percent (5%) of the Borrower’s Consolidated Tangible Net Worth,
determined as of the date of its most recently completed fiscal quarter.
 
     Person or person. An individual, a company, a corporation, an association,
a partnership, a joint venture, a limited liability company or partnership, an
unincorporated trade or business enterprise, a trust, an estate, or a government
(national, regional or local) or an agency, instrumentality or official thereof.
 
12
 

--------------------------------------------------------------------------------



     Plan. At any time, an employee pension or other benefit plan that is
subject to Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code and is either (i) maintained by the Borrower, any
Significant Subsidiary or any member of the Controlled Group for employees of
the Borrower, any Significant Subsidiary or any member of the Controlled Group
or (ii) if such Plan is established or maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which the Borrower, any Significant Subsidiary or any
member of the Controlled Group is then making or accruing an obligation to make
contributions or has within the preceding five Plan years made contributions.
 
     Prime Rate. The greater of (i) the variable per annum rate of interest so
designated from time to time by Fleet as its Prime Rate, or (ii) the Federal
Funds Effective Rate plus 1/2 of 1% per annum (rounded upwards, if necessary, to
the next 1/8 of 1%). The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate being charged to any customer.
 
     Prime Rate Loan. Any Revolving Credit Loan bearing interest calculated by
reference to the Prime Rate.
 
     Prohibited Transaction. A transaction prohibited by Section 4975 of the
Code or Section 406 of ERISA, for which no statutory or administrative exemption
applies.
 
     Qualified Investments. As applied to any member of the Borrower Affiliated
Group,
 
     (a) Investments in wholly-owned Subsidiaries that have executed and
delivered to the Administrative Agent a Subsidiary Guarantee;
 
     (b) Investments in Subsidiaries of the Borrower that have not executed and
delivered a Subsidiary Guarantee in an aggregate amount outstanding not in
excess of fifteen percent (15%) of the Borrower’s Consolidated Tangible Net
Worth determined as of the end of the most recently completed fiscal quarter of
the Borrower;
 
     (c) marketable direct or guaranteed obligations of the United States of
America and agencies thereof;
 
     (d) demand deposits, certificates of deposit, bankers acceptances and time
deposits of (i) United States or Canadian banks having total assets in excess of
$2,000,000,000 or (ii) commercial banks organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development (the “OECD”), or is a political subdivision of such country, and
having total assets in excess of $2,000,000,000, provided, that such bank is
acting through a branch or agency located in the country in which it is
organized or another country which is a member of the OECD;
 
13
 

--------------------------------------------------------------------------------



     (e) (i) securities commonly known as “commercial paper” denominated in U.S.
Dollars which at the time of purchase have been rated and the ratings for which
are not less than “P1” if rated by Moody’s, and not less than A1 if rated by
Standard & Poors, and (ii) securities commonly known as “short-term bank notes”
issued by any bank denominated in U.S. Dollars which at the time of purchase
have been rated and the ranges for which are not less than “P2” if rated by
Moody’s, and not less than “A2” if rated by Standard & Poors;
 
     (f) taxable or tax exempt securities which at the time of purchase have
been rated and the ratings for which are not less than A3 if rated by Moody’s,
and not less than A- if rated by Standard & Poors; and
 
     (g) guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions effected in the ordinary course of business.
 
     Rate Period. The period beginning on the third Business Day following
delivery to the Administrative Agent of the annual or quarterly financial
statements required to be delivered pursuant to Section 5.1(a) or Section 5.1(b)
and ending on the second Business Day after the day on which the next such
quarterly (or annual, as applicable) financial statements are delivered to the
Administrative Agent.
 
     Rating. The general corporate rating assigned to the Borrower by a
nationally recognized rating agency acceptable to the Administrative Agent.
 
     Real Property or Real Properties. Collectively, those parcels of land
together with the improvements now or hereafter located thereon which are owned
or leased by any member of the Borrower Affiliated Group.
 
     Reportable Event. With respect to any Plan, a reportable event as described
in Section 4043(c) of ERISA for which notice to the PBGC has not been waived.
 
     Reserve Percentage. For any Interest Period, the rate (expressed as a
decimal) applicable to the Administrative Agent during such Interest Period
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System for determining the maximum reserve requirement
(including, without limitation, any basic, supplemental, emergency or marginal
reserve requirement) of the Administrative Agent with respect to “Eurocurrency
liabilities” as that term is defined under such regulations.
 
     Restricted Payment. (i) Any cash or property dividend, distribution or
payment, direct or indirect, by the Borrower or any of its Subsidiaries in
respect of its capital stock or other equity interests to any Person who now
holds, or who in the future holds, an equity interest in the Borrower or any of
its Subsidiaries, whether evidenced by a security or not, other than dividends
payable solely in shares of any class of capital stock (or other equity) to
holders of that class, and (ii) any payment on account of the purchase,
repurchase, redemption, retirement or other acquisition for value of any capital
stock of the Borrower or its Subsidiaries, or any other payment or distribution
made in respect thereof, either directly or indirectly.
 
14
 

--------------------------------------------------------------------------------



     Revolving Credit Commitment. In relation to any Bank, without duplication,
(i) the maximum amount of Revolving Credit Loans that such Bank shall be
committed to make to the Borrower, (ii) the maximum amount of Swingline Loans
that such Bank shall be committed to make to, or to participate in, in favor of,
the Borrower, and (iii) the maximum amount of Letters of Credit which such Bank
shall be committed to issue to, or to participate in, in favor of, the Borrower,
in each case upon the terms and subject to the conditions contained in this
Agreement, as set forth on Schedule 1, as such Schedule 1 may be updated by the
Administrative Agent from time to time to reflect any changes in the Revolving
Credit Commitments as a result of assignments permitted by Section 9.10.
 
     Revolving Credit Commitment Percentage. With respect to each Bank having a
Revolving Credit Commitment, the percentage set forth on Schedule 1 as such
Bank’s percentage of the aggregate Revolving Credit Commitments of all the
Banks. Schedule 1 shall be updated by the Administrative Agent from time to time
to reflect any changes in the Revolving Credit Commitment Percentages.
 
     Revolving Credit Loans. Collectively, the loans in the maximum aggregate
principal amount of up to the Total Commitment made or to be made to the
Borrower by the Banks pursuant to this Agreement (including Section 2.1(a)
hereof) and subject to the limitations contained herein.
 
     Revolving Credit Maturity Date. March 30, 2009, or such earlier date on
which the Loans become due and payable pursuant to Section 7.2 hereof.
 
     Significant Subsidiaries. Each “significant” (as defined under Regulation
S-X promulgated under the Securities Exchange Act of 1934, as amended) domestic
and foreign Subsidiary of the Borrower.
 
     Stated Amount. With respect to each Letter of Credit outstanding at any
time, the maximum amount then available to be drawn thereunder (without regard
to whether any conditions to drawing could then be met).
 
     Stockholders’ Equity. The amount reported as “stockholders’ equity” on the
Borrower’s Consolidated balance sheet and determined in accordance with GAAP.
 
     Subsidiary. With respect to any Person, a corporation, partnership, limited
liability company, association, joint stock company, business trust or other
similar organization of which 50% or more of the ordinary voting power for the
election of a majority of the members of the board of directors or other
governing body of such entity is held or controlled by such Person or a
Subsidiary of such Person; or any other such organization the management of
which is directly or indirectly controlled by such Person or a Subsidiary of
such Person through the exercise of voting power or otherwise; or any joint
venture, whether incorporated or not, in which a Person has a 50% or more
ownership interest.
 
15
 

--------------------------------------------------------------------------------



     Subsidiary Guarantees. The Guarantees to be made from time to time by each
Significant Subsidiary of the Borrower in favor of the Agent, each substantially
in the form of Exhibit G hereto.
 
     Swingline Commitment. The obligation of the Swingline Lender to make
Swingline Loans to the Borrower in a maximum principal amount not exceeding at
any time the amount set forth opposite the Swingline Lender’s name on Schedule 1
hereto. On the Closing Date, the Swingline Commitment shall be $60,000,000.
 
     Swingline Lender. Fleet, in its capacity as swingline lender hereunder, or
any successor Administrative Agent.
 
     Swingline Loans. Collectively, the loans in the maximum aggregate principal
amount of the Swingline Commitment made or to be made by the Swingline Lender to
the Borrower pursuant to Section 2.1(b) of this Agreement and subject to the
limitations contained herein.
 
     Swingline Termination Date. The Revolving Credit Maturity Date.
 
     Synthetic Lease. Any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money Indebtedness for tax purposes but is
classified as an operating lease under GAAP and including the leases for the
distribution facilities located in Fort Hill, South Carolina, and Perris,
California regardless of how such leases may from time to time be classified
under GAAP.
 
     Total Commitment. As of any date, the sum of the then-current Commitments
of the Banks. As of the date of this Agreement, the Total Commitment (including
the Swingline Commitment) shall not exceed $600,000,000.
 
     UCP 500. See Section 2.18(a).
 
     Uniform Commercial Code. The Uniform Commercial Code as in effect from time
to time in any applicable jurisdiction.
 
     United States Bankruptcy Code. 11 U.S.C. §§101-1330.
 
     Utilization. For any day, the aggregate principal amount of all Revolving
Credit Loans outstanding (including Swingline Loans but excluding outstanding
Letters of Credit) on such day.
 
     Utilization Fee. The utilization fee payable by the Borrower to the
Administrative Agent for the account of the Banks pursuant to Section 2.10.
 
16
 

--------------------------------------------------------------------------------



     1.2. Terms of General Application. For all purposes of this Agreement and
the other Loan Documents, except as otherwise expressly provided herein or
therein or unless the context otherwise requires:
 
     (i) references to any Person defined in this Agreement refer to such Person
and its successor in title and permitted assigns or, for natural persons, such
Person’s successors, heirs, executors, administrators and other legal
representatives;
 
     (ii) references to any agreement, instrument or document defined in this
Agreement refer to such document as originally executed, or if subsequently
varied, extended, renewed, modified, amended, restated or supplemented from time
to time, as so varied, extended, renewed, modified, amended, restated or
supplemented and in effect at the relevant time of reference thereto;
 
     (iii) words importing the singular only shall include the plural and vice
versa, and the words importing the masculine gender shall include the feminine
gender and vice versa, and all references to dollars, $, U.S. Dollars or United
States Dollars, shall be to Dollars;
 
     (iv) accounting terms not otherwise defined in this Agreement or any of the
other Loan Documents have the meanings assigned to them in accordance with GAAP,
on a basis consistent with the financial statements referred to in Section 4.7
of this Agreement;
 
     (v) all financial statements and other financial information provided by
the Borrower and each other member of the Borrower Affiliated Group, to the
Administrative Agent or any Bank shall be provided with reference to Dollars;
 
     (vi) this Agreement and the other Loan Documents are the result of
negotiation among, and have been reviewed by counsel to, among others, the
Borrower Affiliated Group and the Administrative Agent and are the product of
discussions and negotiations among all parties. Accordingly, this Agreement and
the other Loan Documents are not intended to be construed against the
Administrative Agent or any of the Banks merely on account of the Administrative
Agent’s or any Bank’s involvement in the preparation of such documents; and
 
     (vii) all references to a time of day shall mean the time then prevailing
in Boston, Massachusetts, unless otherwise indicated.
 
17
 

--------------------------------------------------------------------------------



SECTION II
 
DESCRIPTION OF CREDIT
 
     2. The Credit Facilities.
 
     2.1. The Loans.
 
     (a) Revolving Credit Loans. Subject to the terms and conditions set forth
in this Agreement, each of the Banks severally agrees to lend to the Borrower,
and the Borrower may borrow (and may repay and reborrow) from time to time
between the Closing Date and the Revolving Credit Maturity Date, such amounts as
are requested by the Borrower up to a maximum aggregate principal amount
outstanding (after giving effect to all amounts requested) at any one time equal
to such Bank’s Revolving Credit Commitment; provided, however, that the maximum
aggregate principal amount of all Revolving Credit Loans outstanding (after
giving effect to the amounts requested), plus the aggregate principal amount of
all Swingline Loans outstanding, plus the aggregate Stated Amount of Letters of
Credit outstanding at such time, plus the aggregate amount of all unreimbursed
draws under outstanding Letters of Credit, shall not at any time exceed the
Total Commitment in effect at such time; and provided, further, that at the time
the Borrower requests a Revolving Credit Loan and after giving effect to the
making thereof, no Default or Event of Default has occurred and is continuing.
 
     The Revolving Credit Loans (but not the Swingline Loans) shall be made pro
rata among the Banks in accordance with the Revolving Credit Commitment
Percentage of each Bank having a Revolving Credit Commitment. If the aggregate
principal amount of Revolving Credit Loans outstanding at any time, plus the
aggregate principal amount of all Swingline Loans outstanding, plus the
aggregate Stated Amount of Letters of Credit outstanding at such time, plus the
aggregate amount of any unreimbursed draws under outstanding Letters of Credit
shall at any time exceed the Total Commitment then in effect, the Borrower shall
immediately pay to the Administrative Agent for the respective accounts of the
Banks the amount of such excess. Any such payment shall be applied first to
repay any outstanding Swingline Loans, and any remainder shall be applied to
outstanding Revolving Credit Loans. Failure to make such payment on demand shall
be an Event of Default hereunder.
 
     (b) Swingline Loans.
 
          (i) Availability. Subject to the terms and conditions of this
Agreement, the Swingline Lender agrees to make Swingline Loans to the Borrower
from time to time from the Closing Date through, but not including, the
Swingline Termination Date; provided, that the aggregate principal amount of all
outstanding Swingline Loans (after giving effect to any amount requested) at any
time, shall not exceed the lesser of:
 

          
     (x) the Total Commitment in effect at such time less the sum of (A) all
outstanding Revolving Credit Loans at such time, (B) the aggregate Stated Amount
of Letters of Credit outstanding at such time, and (C) the aggregate amount of
all unreimbursed draws under outstanding Letters of Credit at such time, and
 
     (y) the Swingline Commitment at such time;

 
18
 

--------------------------------------------------------------------------------



and provided further that after the Swingline Lender has received written notice
from any Bank that a Default or Event of Default has occurred and stating that
no new Swingline Loans are to be made during the continuance of such Default or
Event of Default, the Swingline Lender shall not make any Swingline Loans until
such Default or Event of Default has been cured or waived in accordance with the
provisions of this Agreement. Swingline Loans hereunder may be used in
anticipation of borrowing Revolving Credit Loans and for other short-term
requirements, may be requested for a period of up to 10 days, and shall be
repaid and may be reborrowed in accordance with the terms hereof. Each Swingline
Loan must be for an amount equal to at least $500,000. The Swingline Lender
shall initiate the transfer of funds representing the Swingline Loan to the
Borrower by 4:00 p.m. on the Business Day of the requested borrowing, so long as
the Swingline Loan has been requested by the Borrower no later than 3:00 p.m. on
such Business Day.
 
          (ii) Repayment. The Borrower hereby absolutely and unconditionally
promises to repay the outstanding principal amount of each Swingline Loan on the
earliest to occur of: (x) the tenth day after the date on which such Swingline
Loan was made, (y) the Swingline Termination Date or (z) demand by the Swingline
Lender pursuant to Section 2.1(b)(iii) hereof.
 
          (iii) Refunding and Conversion of Swingline Loans to Revolving Credit
Loans.
 
               (A) Unless the Borrower has otherwise elected the conversion of a
Swingline Loan into a LIBOR Loan in accordance with Section 2.4, and so long as
the conditions of Section 3.2 (other than Section 3.2(a)) have been met, on the
maturity of each Swingline Loan (which shall be no longer than ten (10) days
after the making of such Swingline Loan), the Borrower shall be deemed to have
requested on such date a Revolving Credit Loan comprised solely of Prime Rate
Loans in the principal amount of such Swingline Loan. Such refundings of the
Swingline Loan through the funding of such Revolving Credit Loans shall be made
by the Banks in accordance with their respective Revolving Credit Commitment
Percentages applicable to Revolving Credit Loans and shall thereafter be
reflected as Revolving Credit Loans of the Banks on the books and records of the
Administrative Agent.
 
               (B) If an Event of Default has occurred and is continuing,
Swingline Loans shall be refunded by the Banks on demand by the Swingline
Lender, in which case the Borrower shall be deemed to have requested on such
date of demand a Revolving Credit Loan comprised solely of Prime Rate Loans in
the principal amount of such Swingline Loan. Such refundings of the Swingline
Loan through the funding of such Revolving Credit Loans shall be made by the
Banks in accordance with their respective Revolving Credit Commitment
Percentages applicable to Revolving Credit Loans and shall thereafter be
reflected as Revolving Credit Loans of the Banks on the books and records of the
Administrative Agent (including the Loan Account). Each Bank shall fund its
respective Revolving Credit Commitment Percentage of Revolving Credit Loans as
required to repay Swingline Loans outstanding to the Swingline Lender upon such
demand by the Swingline Lender but in no event later than 2:00 p.m. on the next
succeeding Business Day after such demand is made. No Bank’s obligation to fund
its respective Revolving Credit Commitment Percentage of the repayment of a
Swingline Loan shall be affected by any other Bank’s failure to fund its
Revolving Credit Commitment Percentage of such repayment, nor shall any Bank’s
Revolving Credit Commitment Percentage be increased as a result of any such
failure of any other Bank to fund its Revolving Credit Commitment Percentage. To
the extent any Bank does not fund its respective Revolving Credit Commitment
Percentage of any Revolving Credit Loan deemed to be made to the Borrower
pursuant to this Section, such Bank shall be deemed a Delinquent Bank and the
Borrower shall repay such amounts to the Swingline Lender in accordance with the
provisions of Section 8.3(c) as if such Loan were a Revolving Credit Loan for
which a Bank did not advance its share to the Administrative Agent.
 
19
 

--------------------------------------------------------------------------------



               (C) The Borrower hereby authorizes the Administrative Agent to
charge any account maintained with the Swingline Lender (up to the amount
available therein) in order to immediately pay the Swingline Lender the amount
of any Swingline Loans (x) to the extent amounts received from the Banks are not
sufficient to repay in full the outstanding Swingline Loans required to be
refunded pursuant to Section 2.1(b)(iii)(B), and (y) to satisfy the Borrower’s
obligations pursuant to clause (D) below. If any portion of any such amount paid
to the Swingline Lender shall be recovered by or on behalf of the Borrower from
the Swingline Lender in bankruptcy or otherwise, the loss of the amount so
recovered shall be shared among all the Banks in proportion to their respective
Revolving Credit Commitment Percentages for Revolving Credit Loans.
 
               (D) If at any time the Borrower receives notice from the
Swingline Lender that the aggregate principal amount of all Revolving Credit
Loans outstanding, plus the aggregate principal amount of all Swingline Loans
outstanding (including the Swingline Loan for which demand for payment is then
made by the Swingline Lender pursuant to this subsection), plus the aggregate
Stated Amount of Letters of Credit outstanding at such time, plus the aggregate
of all unreimbursed draws under outstanding Letters of Credit, equals or exceeds
the Total Commitment at such time, the Borrower shall repay the amount of such
excess upon demand by the Swingline Lender, which payment shall be applied first
to the Swingline Loans and thereafter to the other Obligations.
 
               (E) Each Bank acknowledges and agrees that its obligation to
refund Swingline Loans with Revolving Credit Loans in accordance with the terms
of this Section 2.1(b) is absolute and unconditional and shall not be affected
by any circumstance whatsoever, including, in any event, non-satisfaction of the
conditions set forth in Section 2.1(a) or Article III. Further, each Bank having
a Revolving Credit Commitment agrees and acknowledges that if, prior to the
refunding of any outstanding Swingline Loans pursuant to this Section 2.1(b),
one of the events described in Section 7.1(f) shall have occurred, each Bank
will, on the date the applicable Revolving Credit Loan would have been made
pursuant to Section 2.1(b)(iii) hereof, purchase an undivided participating
interest in the Swingline Loan to be refunded in an amount equal to its
Revolving Credit Commitment Percentage (applicable to Revolving Credit Loans) of
the aggregate amount of such Swingline Loan. Each Bank will immediately transfer
to the Swingline Lender, in immediately available funds, the amount of its
participation. Whenever, at any time after the Swingline Lender has received
from any Bank such Bank’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Bank its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Bank’s participating interest was outstanding and
funded).
 
20
 

--------------------------------------------------------------------------------



               (F) Each Bank’s Revolving Credit Commitment Percentage applicable
to any Swingline Loan shall be identical to its Revolving Credit Commitment
Percentage applicable to Revolving Credit Loans.
 
     2.2 Records.
 
     (a) Banks’ Records. Each Bank will note (manually or electronically) on its
records with respect to each Loan made by it (i) the date and amount of such
Loan, (ii) whether such Loan is a Revolving Credit Loan or a Swingline Loan,
(iii) the interest rate and Interest Period, if any, applicable to such Loan,
and (iv) each payment and prepayment of the principal thereof.
 
     (b) Administrative Agent’s Records. The Administrative Agent shall keep
records regarding the Loans, the Letters of Credit and this Agreement in
accordance with its customary procedures for agented credits.
 
     (c) Prima Facie Evidence. The entries made in the records maintained
pursuant to subsections (a) and (b) above shall, to the extent not prohibited by
applicable law, be prima facie evidence of the existence and amount of the
obligations of the Banks and Borrower recorded therein; provided, however, that
the failure of the Administrative Agent or any Bank, as the case may be, to make
any notation on its records shall not affect the Borrower’s obligations in
respect of the Loans, the Letters of Credit or this Agreement.
 
     2.3. Conversion. Provided that no Event of Default shall have occurred and
be continuing, and subject to and in accordance with the provisions of Section
2.4(a), the Borrower may convert all or any part (in integral multiples of
$500,000) of any outstanding Loan into a Loan of the other type provided for in
this Agreement on any Business Day (which, in the case of a conversion of a
LIBOR Loan, shall be the last day of the Interest Period applicable to such
LIBOR Loan). The Borrower shall give the Administrative Agent and the Banks
prior notice of each such conversion in accordance with Section 2.4. All such
conversions shall be made pro rata in accordance with each Bank’s Revolving
Credit Commitment Percentage applicable to the type of Loan being converted.
 
     2.4. Notice and Manner of Borrowing or Conversion of Loans.
 
     (a) Whenever the Borrower desires to obtain or continue a Loan hereunder or
convert an outstanding Loan into a Loan of the other type provided for in this
Agreement, the Borrower shall notify the Administrative Agent (which notice
shall be irrevocable) by telecopy or telephone (i) received no later than 1:00
p.m. on the date that is one (1) Business Day before the day on which the
requested Loan is to be made or continued as or converted to a Prime Rate Loan,
(ii) received no later than 3:00 p.m. on the day on which a Swingline Loan is to
be made, and (iii) received no later than 1:00 p.m. on the date that is three
(3) Business Days before the day on which the requested Loan is to be made or
continued as or converted to a LIBOR Loan, provided that no more than ten (10)
LIBOR Loans may be outstanding at any one time. Such notice by the Borrower
shall specify (i) the effective date and amount of each Loan to be obtained,
continued or converted (or portion thereof to be continued or converted, as the
case may be), subject to the limitations set forth in Section 2.1, (ii) the
interest rate option to be applicable thereto, and (iii) the duration of the
applicable Interest Period, if any (subject to the provisions of the definition
of Interest Period and Section 2.8). Each LIBOR Loan must be for an amount equal
to at least $500,000 and in additional increments of $500,000. Each such
notification by telephone pursuant to Section 2.3 or this Section 2.4(a) (a
“Notice of Borrowing or Conversion”) shall be immediately followed by a written
confirmation thereof by the Borrower in substantially the form of Exhibit A
hereto, provided that if such written confirmation differs in any material
respect from the action taken by the Administrative Agent, the records of the
Administrative Agent shall be prima facie evidence thereof.
 
21
 

--------------------------------------------------------------------------------



     (b) Subject to the terms and conditions hereof, (i) each Bank shall make
available to the Administrative Agent, in immediately available funds, no later
than 1:00 p.m., on the date upon which any Prime Rate Loan or LIBOR Loan is to
be made, such Bank’s Revolving Credit Commitment Percentage of the requested
Loan, and (ii) the Swingline Lender shall make available to the Administrative
Agent, in immediately available funds, no later than 4:00 p.m., on the date upon
which any Swingline Loan is to be made, the amount of such Swingline Loan to be
made on such date. The Administrative Agent shall, in turn, make each Loan on
the effective date specified therefor by crediting the amount of such Loan to
the Borrower’s demand deposit account with the Administrative Agent or to such
other account directed by the Borrower in the Notice of Borrowing or Conversion.
In no event shall the Administrative Agent (in its capacity as Administrative
Agent) have any obligation to make any funding or shall any Bank be obligated to
fund more than its Revolving Credit Commitment Percentage of the requested Prime
Rate Loan or LIBOR Loan. Revolving Credit Loans to be made for the purpose of
refunding Swingline Loans shall be made by the Banks as provided in Section
2.1(b) hereof.
 
     2.5. Commitment Fee. The Borrower shall pay to the Administrative Agent,
for the accounts of the Banks in accordance with their respective Revolving
Credit Commitment Percentages, from the Closing Date through the Revolving
Credit Maturity Date, a commitment fee (the “Commitment Fee”) computed at the
rate per annum equal to the Applicable Commitment Fee Rate on the average daily
amount of the unborrowed portion of the Revolving Credit Commitments during each
quarter or portion thereof. Commitment Fees shall be payable quarterly in
arrears, on the last day of March, June, September and December of each year,
and on the Revolving Credit Maturity Date. The Administrative Agent shall, at
least three (3) Business Days prior to the last day of each such quarter,
provide to the Borrower an estimated invoice reflecting the estimated amount of
the Commitment Fees due for such quarter, which such estimate shall be updated
by the Administrative Agent on the last day of such quarter. For purposes of
calculating the Commitment Fee, outstanding Letters of Credit shall be included
in determining the utilization of the Revolving Credit Commitments, but
Swingline Loans shall constitute utilization of the Revolving Credit Commitments
only as between the Swingline Lender and the Borrower.
 
22
 

--------------------------------------------------------------------------------



     2.6. Fee Letter. The Borrower shall pay to the Administrative Agent fees in
the amounts and at the times outlined in the Fee Letter.
 
     2.7. Reduction of Revolving Credit Commitment. The Borrower may from time
to time by written notice delivered to the Administrative Agent at least five
(5) Business Days prior to the date of the requested reduction, reduce by a
minimum amount of $5,000,000, and in additional increments of $1,000,000, any
unborrowed portion of the Revolving Credit Commitment. No reduction of the
Revolving Credit Commitment shall be subject to reinstatement.
 
     2.8. Duration of Interest Periods.
 
     (a) Subject to the provisions of the definition of “Interest Period,” the
duration of each Interest Period applicable to a LIBOR Loan shall be as
specified in the applicable Notice of Borrowing or Conversion. The Borrower
shall have the option to elect a subsequent Interest Period to be applicable to
such Loan by giving notice of such election to the Bank received no later than
10:00 a.m. time on the date that is three (3) Business Days before the end of
the then applicable Interest Period if such Loan is to be continued as or
converted to a LIBOR Loan.
 
     (b) If the Administrative Agent does not receive a notice of election of
duration of an Interest Period for a LIBOR Loan pursuant to subsection (a) above
within the applicable time limits specified therein, or if, when such notice
must be given, an Event of Default exists, the Borrower shall be deemed to have
elected to convert such Loan in whole into a Prime Rate Loan on the last day of
the then current Interest Period with respect thereto.
 
     (c) Notwithstanding the foregoing, the Borrower may not select an Interest
Period that would end, but for the provisions of the definition of Interest
Period, after the Revolving Credit Maturity Date.
 
     2.9. Interest Rates and Payments of Interest.
 
     (a) (i) Each Revolving Credit Loan which is a Prime Rate Loan shall bear
interest on the outstanding principal amount thereof at a rate per annum equal
to the Prime Rate, which rate shall change contemporaneously with any change in
the Prime Rate. Such interest on Revolving Credit Loans shall be payable, and
the Borrower hereby absolutely and unconditionally promises to pay such
interest, quarterly in arrears on the last day of March, June, September and
December of each year, and when such Loan is due (whether at maturity, by reason
of acceleration or otherwise). (ii) Each Swingline Loan shall bear interest at a
fixed rate quoted to the Borrower by the Swingline Lender in its discretion,
provided that such quoted rate shall not exceed the Prime Rate in effect on the
day of quotation. Interest on Swingline Loans shall be payable, and the Borrower
hereby absolutely and unconditionally promises to pay such interest, when such
Swingline Loan is due and payable, or when such Swingline Loan is actually paid,
if earlier.
 
23
 

--------------------------------------------------------------------------------



     (b) Each Revolving Credit Loan which is a LIBOR Loan shall bear interest on
the outstanding principal amount thereof, for each Interest Period applicable
thereto, at a rate per annum equal to the Adjusted LIBOR Rate plus the
Applicable LIBOR Margin. Such interest shall be payable, and the Borrower hereby
absolutely and unconditionally promises to pay such interest, for such Interest
Period (i) on the last day of such Interest Period and, if such Interest Period
is six (6) months, at the end of the third month after the first day of such
Interest Period and (ii) when such LIBOR Loan is due (whether at maturity, by
reason of acceleration or otherwise).
 
     (c) For purposes of this Section 2.9 (but subject to increase pursuant to
Section 2.10 with respect to the Applicable LIBOR Margin), the “Applicable LIBOR
Margin” and the “Applicable Commitment Fee Rate” shall be equal to (A) from the
Closing Date through the six-month period following the Closing Date, the
Applicable LIBOR Margin and the Applicable Commitment Fee Rate set forth in
Level III below, and (B) thereafter, the percentage determined for each Rate
Period by reference to Table 1 below based on the higher (by Level number) of
the following two Levels: (i) the Level applicable to the Borrower under the
heading “Rating” or (ii) the Level applicable to the Borrower under the heading
“Adjusted Interest Coverage Ratio”:
 
Table 1
 

Applicable Applicable                         LIBOR       Commitment Fee Level
Rating Adjusted Interest Coverage Ratio Margin* Rate I) <BBB- less than 2.5 to 1
  1.125% 0.175% II) BBB- greater than or equal to 2.50 to 1 but     less than
3.0 to 1 0.875%   0.150% III) BBB   greater than or equal to 3.0 to 1 but less
than 4.0 to 1 0.750% 0.150% IV) BBB+ greater than or equal to 4.0 to 1 but less
than 5.0 to 1 0.625% 0.125% V) greater than or equal to A- greater than or equal
to 5.0 to 1 0.500% 0.125%


*Subject to the Utilization Fee set forth in Section 2.10.
 
24
 

--------------------------------------------------------------------------------



For purposes of determining the Applicable LIBOR Margin and the Applicable
Commitment Fee Rate, the Adjusted Interest Coverage Ratio will be tested
quarterly on a rolling four-quarter basis, based on the financial statements and
compliance certificate required to be delivered pursuant to Sections 5.1(a),
5.1(b) and 5.1(c), respectively. For purposes of determining the interest rate
for any Rate Period hereunder, any interest rate change shall be effective three
(3) Business Days after the date on which the financial statements and
compliance certificate required to be delivered pursuant to Sections 5.1(a),
5.1(b) and 5.1(c), respectively, are delivered to the Administrative Agent,
together with a notice to the Administrative Agent (which shall be verified by
the Administrative Agent) specifying any change in the Applicable LIBOR Margin,
and if the Borrower has failed to deliver the financial statements and
compliance certificate required to be delivered pursuant to Sections 5.1(a),
5.1(b) and 5.1(c), respectively, the Applicable LIBOR Margin that would be in
effect at the time the statements were due shall automatically be increased by
.25% until such compliance certificate is delivered.
 
     (d) The Administrative Agent shall, at least three (3) Business Days prior
to the date upon which any interest is to become due hereunder, provide to the
Borrower an estimated invoice reflecting the estimated amount of the interest
due, which estimate shall be updated by the Administrative Agent on the due date
thereof.
 
     2.10. Utilization Fee. For each day on which Utilization exceeds 50% of the
Total Commitment as in effect on such day, there shall be a utilization fee
payable (the “Utilization Fee”) to the Administrative Agent for the ratable
account of the Banks, on the aggregate amount of all Revolving Credit Loans
(including Swingline Loans) outstanding on such day. The Utilization Fee shall
be computed for each such day at the rate of 0.125% per annum and shall be
payable quarterly in arrears on the last day of March, June, September and
December of each year and on the Revolving Credit Maturity Date. The
Administrative Agent shall, at least three (3) Business Days prior to the last
day of each quarter, provide to the Borrower an estimated invoice reflecting the
estimated amount of the Utilization Fee due for such quarter, which estimate
shall be updated by the Administrative Agent on the last day of such quarter.
 
     2.11. Protective Provisions.
 
     2.11.1. Inability to Determine Adjusted LIBOR Rate. In the event, prior to
the commencement of any Interest Period relating to any LIBOR Loan, the
Administrative Agent shall determine or be notified by the Majority Banks that
adequate and reasonable methods do not exist for ascertaining the Adjusted LIBOR
Rate that would otherwise determine the rate of interest to be applicable to any
LIBOR Loan during such Interest Period, the Administrative Agent shall forthwith
give notice of such determination (which shall be conclusive and binding on the
Borrower and the Banks) to the Borrower and the Banks. In such event (a) any
Notice of Borrowing or Conversion with respect to LIBOR Loans shall be
automatically withdrawn and shall be deemed a request for Prime Rate Loans, (b)
each LIBOR Loan will automatically, on the last day of the then current Interest
Period relating thereto, become a Prime Rate Loan, and (c) the obligations of
the Banks to make LIBOR Loans shall be suspended until the Administrative Agent
or the Majority Banks, as applicable, determine that the circumstances giving
rise to such suspension no longer exist, whereupon the Administrative Agent or,
as the case may be, the Administrative Agent upon the instruction of the
Majority Banks, shall so notify the Borrower and the Banks.
 
25
 

--------------------------------------------------------------------------------



     2.11.2. Illegality. Notwithstanding any other provisions herein, if any
present or future law, regulation, treaty or directive or the interpretation or
application thereof shall make it unlawful for any Bank to make or maintain
LIBOR Loans, such Bank shall forthwith give notice of such circumstances to the
Borrower and the other Banks and thereupon the commitment of such Bank to make
LIBOR Loans or convert Prime Rate Loans to LIBOR Loans shall forthwith be
suspended and such Bank’s LIBOR Loans then outstanding as LIBOR Loans, if any,
shall be converted automatically to Prime Rate Loans on the last day of each
Interest Period applicable to such LIBOR Loans or within such earlier period as
may be required by law. The Borrower hereby agrees promptly to pay the
Administrative Agent for the account of such Bank, upon demand by such Bank, any
additional amounts necessary to compensate such Bank for any costs incurred by
such Bank in making any conversion in accordance with this Section 2.11.2,
including any interest or fees payable by such Bank to lenders of funds obtained
by it in order to make or maintain its LIBOR Loans hereunder. Before giving any
notice to the Borrower and the other Banks under this Section, the affected Bank
shall designate a different lending office with respect to its LIBOR Loans if
such designation would avoid the need for giving such notice and would not, in
the judgment of such Bank, be illegal or otherwise disadvantageous to the Bank.
 
     2.11.3. Additional Costs, etc. After the Closing Date, if any Change in Law
shall:
 
     (a) subject any Bank or the Administrative Agent to any tax, levy, impost,
duty, charge, fee, deduction or withholding of any nature with respect to this
Agreement, the other Loan Documents, such Bank’s Revolving Credit Commitment or
Loans (other than Covered Taxes and Income Taxes); or
 
     (b) materially change the basis of taxation (except for changes in Income
Taxes of such Bank or the Administrative Agent) of payments to any Bank of the
principal of or the interest on any Loans or any other amounts payable to any
Bank or the Administrative Agent under this Agreement or any of the other Loan
Documents; or
 
     (c) without duplication of any amount required to be paid pursuant to
Section 2.12, impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Agreement) any special deposit,
reserve, assessment, liquidity or other similar requirements (whether or not
having the force of law) against assets held by, or deposits in or for the
account of, or loans by, or letters of credit issued by, or commitments of an
office of any Bank; or
 
     (d) impose on any Bank or the Administrative Agent any other conditions or
requirements with respect to this Agreement, the other Loan Documents, the
Loans, such Bank’s Revolving Credit Commitment, or any class of Loans or
commitments of which any of the Loans or such Bank’s Revolving Credit Commitment
forms a part; and the result of any of the foregoing is:
 
26
 

--------------------------------------------------------------------------------



         (i) to increase the cost to any Bank of making, funding, issuing,
renewing, extending or maintaining any of the LIBOR Loans or such Bank’s
Revolving Credit Commitment; or
 
         (ii) to reduce the amount of principal, interest, or other amount
payable to such Bank or the Administrative Agent hereunder on account of such
Bank’s Revolving Credit Commitment or any of the LIBOR Loans; or
 
         (iii) to require such Bank or the Administrative Agent to make any
payment or to forego any interest or other sum payable hereunder in relation to
LIBOR Loans, the amount of which payment or foregone interest or other sum is
calculated by reference to the gross amount of any sum receivable or deemed
received by such Bank or the Administrative Agent from the Borrower hereunder,
 
then, in each such case and to the extent that the amount of such additional
cost, reduction, payment, foregone interest or other sum is not reflected in the
Adjusted LIBOR Rate, the Borrower will, upon demand made by such Bank (with a
copy to the Administrative Agent) or (as the case may be) the Administrative
Agent at any time and from time to time and as often as the occasion therefor
may arise, pay to such Bank or the Administrative Agent such additional amounts
as will be sufficient to compensate such Bank or the Administrative Agent for
such additional cost, reduction, payment or foregone interest or other sum
(without duplication for recovery of such amounts under any other provision
hereof), provided, that the Borrower shall not be liable to any Bank or the
Administrative Agent for costs incurred more than ninety (90) days prior to the
receipt by the Borrower of such demand for payment from such Bank or (as the
case may be) the Administrative Agent unless such costs were incurred prior to
such 90-day period solely as a result of such change in present or future
applicable law being retroactive to a date which occurred prior to such 90-day
period.
 
     2.12. Capital Requirements. If after the date hereof the Administrative
Agent or any Bank determines that (i) the adoption of or change in any law,
rule, regulation or guideline regarding capital requirements for banks or bank
holding companies, or any change in the interpretation or application thereof by
any governmental authority charged with the administration thereof, or (ii)
compliance by the Administrative Agent or any Bank or its parent bank holding
company with any guideline, request or directive of any such authority regarding
capital adequacy (whether or not having the force of law), has the effect of
reducing the return on the Administrative Agent’s or such Bank’s or such holding
company’s capital as a consequence of the Administrative Agent’s or such Bank’s
commitment to make Loans hereunder and other commitments of the type hereunder
to a level below that which the Administrative Agent or such Bank or such
holding company could have achieved but for such adoption, change or compliance
(taking into consideration the Administrative Agent’s or such Bank’s or such
holding company’s then existing policies with respect to capital adequacy and
assuming the full utilization of such entity’s capital) by any amount deemed by
the Administrative Agent or such Bank to be material, then the Administrative
Agent shall promptly notify the Borrower thereof. The Borrower agrees to pay to
the Administrative Agent or such Bank the amount of such reduction of capital as
and when such reduction is determined, upon presentation by the Administrative
Agent or such Bank of a written statement in the amount and setting forth in
reasonable detail the Administrative Agent’s or such Bank’s calculation thereof,
which statement shall be deemed true and correct absent manifest error. In
determining such amount, the Administrative Agent or such Bank may use any
reasonable averaging and attribution methods.
 
27
 

--------------------------------------------------------------------------------



     Upon the receipt by the Borrower from any Bank (an “Affected Bank”) of a
claim for compensation under Section 2.11, this Section 2.12 or Section 2.14,
which claim shall be delivered to the Borrower promptly after the Affected Bank
has determined that it is entitled to compensation, the Borrower may: (i)
request one or more of the other Banks to acquire and assume all or part of such
Affected Bank’s Loans and Revolving Credit Commitment; or (ii) designate a
replacement bank or financial institution satisfactory to the Administrative
Agent in its reasonable discretion. If one or more of the other Banks in its
sole discretion agrees to acquire all or part of such Affected Bank’s Loans and
Revolving Credit Commitment or if such a satisfactory replacement bank or
financial institution is designated, the Affected Bank shall promptly assign all
or such part of its Loans and Revolving Credit Commitment.
 
     2.13. Payments and Prepayments of the Loans.
 
     (a) The Borrower hereby absolutely and unconditionally promises to pay the
entire principal amount of the Loans, and the entire principal amount of the
Loans shall be absolutely due and payable by the Borrower to the Banks, on the
Revolving Credit Maturity Date. All of the other Indebtedness evidenced by the
Loan Documents shall, if not sooner paid, also be absolutely due and payable by
the Borrower to the Banks on the Revolving Credit Maturity Date.
 
     (b) The Borrower authorizes the Administrative Agent to charge to any
deposit account which the Borrower may maintain with the Administrative Agent
the principal, interest, fees, charges, and expenses provided for in this
Agreement or any other document executed and delivered in connection herewith,
or to advance to the Borrower and to charge to it as a Revolving Credit Loan a
sum sufficient to pay such principal, interest, fees, charges, expenses or
additional amounts, with advice thereafter sent to the Borrower’s chief
financial officer in accordance with the Administrative Agent’s customary
practice.
 
     (c) Revolving Credit Loans that are Prime Rate Loans (other than Swingline
Loans) may be voluntarily prepaid at any time, without premium or penalty, with
same day written notice to the Administrative Agent and each Bank, provided such
notice is received by 1:00 p.m. Swingline Loans may be prepaid at any time with
same day written notice to the Swingline Lender, provided such notice is
received by 3:00 p.m. Subject to the provisions of Section 2.16, Revolving
Credit Loans that are LIBOR Loans may be voluntarily prepaid at any time,
without premium or penalty, upon three (3) Business Days’ prior written notice
to the Administrative Agent, provided such notice is received by 1:00 p.m. Any
interest accrued on the amounts so prepaid to the date of such payment must be
paid at the time of any such payment. No prepayment of the Revolving Credit
Loans prior to the Revolving Credit Maturity Date shall affect the Total
Commitment or impair the Borrower’s right to borrow as set forth in Section 2.l.
Partial prepayments of the Revolving Credit Loans shall be in an amount equal to
$500,000 or an integral multiple thereof. In the case of any partial payment of
the Revolving Credit Loans, the total amount of such partial payment shall be
allocable among the Revolving Credit Loans pro rata in accordance with the
Revolving Credit Commitment Percentage of each Bank having a Revolving Credit
Commitment.
 
28
 

--------------------------------------------------------------------------------



     2.14. Method of Payment; Withholding Tax Exemption.
 
     (a) All payments and prepayments of principal and all payments of interest
and other amounts due in respect of Loans that are not Swingline Loans shall be
made by the Borrower to the Administrative Agent, for the respective accounts of
the Banks or (as the case may be) the Administrative Agent, at 100 Federal
Street, Boston, Massachusetts 02110, in immediately available funds, on or
before 1:00 p.m. on the due date thereof, free and clear of, and without any
deduction or withholding for, any taxes (other than Income Taxes) (all such
taxes (other than Income Taxes) imposed by withholding or deduction, “Covered
Taxes”) or other payments unless required by law, and without set-off,
recoupment or counterclaim. If Covered Taxes are required to be withheld or
deducted by law, the Borrower shall pay additional amounts so that after the
required withholding or deduction the Banks and the Administrative Agent receive
the amount they would have received had no such deduction or withholding been
required; provided, however, that the Borrower shall not be required to pay any
additional amounts with respect to (i) Income Taxes, or (ii) amounts owing to a
Bank that (x) is not incorporated under the laws of the United Sates of America
or a state thereof, and (y) has not delivered to the Administrative Agent the
forms required by Section 2.14(b) below (other than pursuant to the proviso at
the end of such Section 2.14(b)).
 
     (b) At least five (5) Business Days prior to the first date on which
interest or fees are payable hereunder for the account of any Bank, each Bank
that is not incorporated under the laws of the United States of America or a
state thereof (herein, a “Foreign Bank”) agrees that it will deliver to each of
the Borrower and the Administrative Agent (or, in the case of a Participant or
an Assignee, to the Bank from which the Revolving Credit Commitment was
transferred) two duly completed and executed copies of either U.S. Internal
Revenue Service Form W-8BEN (relating to an exemption under an applicable
treaty) or Form W-8ECI (or any subsequent versions thereof or successors
thereof), certifying in either case that such Foreign Bank is entitled to
receive payments under this Agreement and the other Loan Documents without
deduction or withholding of any United States federal income taxes. Each Foreign
Bank which so delivers a Form W-8BEN (relating to an exemption under an
applicable treaty) or Form W-8ECI further undertakes to deliver to each of the
Borrower and the Administrative Agent two additional copies of such form (or a
successor form) on or before the date that such form expires or becomes obsolete
or after the occurrence of any event requiring a change in the most recent form
so delivered by it, and such amendments thereto or extensions or renewals
thereof as may be reasonably requested by the Borrower or the Administrative
Agent, in each case certifying that such Foreign Bank is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes; provided, however, that such requirement will not
apply to a Foreign Bank if any Change in Law has occurred prior to the date on
which any such delivery would otherwise be required which renders all such forms
inapplicable or which would prevent such Foreign Bank from duly completing and
delivering any such form with respect to it and such Foreign Bank advises the
Borrower and the Administrative Agent in writing that it is no longer capable of
receiving payments without any deduction or withholding of United States federal
income taxes.
 
29
 

--------------------------------------------------------------------------------



     (c) If the Borrower is obligated to pay additional amounts pursuant to
Section 2.14(a), then the relevant Bank shall timely file the appropriate forms
to reduce the amount of required withholding or deduction to the lowest
applicable rate to which such Bank is entitled.
 
     (d) For any period with respect to which a Bank has failed to provide the
Borrower with the appropriate form described in (i) Section 2.14(b) above (other
than pursuant to the proviso thereto) or (ii) the proviso to Section 2.14(c)
above, such Bank shall not be entitled to any additional payments under Section
2.11 or this Section 2.14 with respect to Covered Taxes imposed by reason of
such failure; provided, however, that in the event of a failure described in the
proviso to Section 2.14(c), such Bank shall be entitled to such an additional
payment to the extent of the amount of Covered Taxes to which such Bank would be
subject even if it delivered the appropriate form required by the proviso to
Section 2.14(c); and provided, further, however, that should a Bank become
subject to Covered Taxes because of its failure to deliver a form required
hereunder, the Borrower shall take such steps as the Bank reasonably shall
request to assist the Bank to recover such Covered Taxes.
 
     (e) If a Bank or the Administrative Agent receives a refund or credit in
respect of any Covered Taxes as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
Section 2.11 or this Section 2.14, it shall, reasonably promptly after the date
of such receipt, pay over the amount of such refund or credit to the Borrower,
net of all reasonable out-of-pocket expenses of such Bank or the Administrative
Agent in obtaining such refund (it being agreed that if such expenses are
expected by such Bank or the Administrative Agent to be material, such Bank or
the Administrative Agent will attempt in good faith to consult with the Borrower
prior to incurring such expenses) and without interest (other than interest paid
by the relevant taxation authority with respect to such refund); provided that
the Borrower, upon the written request of such Bank or the Administrative Agent,
agrees to repay the amount paid over to the Borrower (plus penalties, interest
or other reasonable charges) to such Bank or the Administrative Agent in the
event such Bank or the Administrative Agent is required to repay such refund or
credit to such taxation authority.
 
30
 

--------------------------------------------------------------------------------



     (f) If the Borrower is required to pay additional amounts to any Bank or
the Administrative Agent pursuant to this Section 2.14, then such Bank shall
designate a different lending office with respect to its LIBOR Loans if such
designation would avoid such additional payment and would not, in the judgment
of such Bank, be illegal or otherwise disadvantageous to the Bank.
 
31
 

--------------------------------------------------------------------------------



     2.15. Default Rate Interest, Etc.
 
     (a) At the discretion of the Majority Banks, after and during the
continuance of any Event of Default arising under Section 7.1(a) or from the
Borrower’s breach of Section 6.6 or 6.7, all amounts outstanding hereunder or
under any other Loan Document (including, without limitation, all principal,
interest and fees outstanding) shall bear interest from and including the due
date thereof until paid, compounded daily and payable on demand, at a rate per
annum equal to (i) if such due date occurs prior to the end of an Interest
Period, 2.0% above the interest rate applicable to such Loan for such Interest
Period until the expiration of such Interest Period, and thereafter, 2.0% above
the rate then applicable to Prime Rate Loans; and (ii) in all other cases, 2.0%
above the rate then applicable to Prime Rate Loans.
 
     (b) After and during the continuance of any Event of Default arising under
Section 7.1(a) or from the Borrower’s breach of Section 6.6 or 6.7, the Letter
of Credit fees payable under Section 2.19 for standby Letters of Credit shall be
increased to a rate per annum equal to 2.0% above the rate applicable thereto
prior to the occurrence thereof.
 
     2.16. Payments Not at End of Interest Period. If the Borrower for any
reason makes any payment of principal with respect to any LIBOR Loan on any day
other than the last day of an Interest Period applicable to such LIBOR Loan, or
fails to borrow or continue or convert to a LIBOR Loan after giving a Notice of
Borrowing or Conversion pursuant to Section 2.4, the Borrower shall pay to the
Administrative Agent for the respective accounts of the Banks an amount computed
pursuant to the following formula:
 

L  =  (R - T) x P x D 360


      L  =    amount payable to the Administrative Agent for the accounts of the
Banks R  =  Adjusted LIBOR Rate on such Loan T  =  yield to maturity of any
readily marketable bond or other obligation of the United States, selected at
the Administrative Agent’s sole discretion, maturing on or near the last day of
the then applicable Interest Period of such Loan and in approximately the same
amount as such Loan P  =  the amount of principal prepaid or the amount of the
requested Loan D  =  the number of days remaining in the Interest Period as of
the date of such payment or the number of days of the requested Interest Period

 
The Borrower shall pay such amount upon presentation by the Administrative Agent
of a statement setting forth the amount and the Administrative Agent’s
calculation thereof (in reasonable detail) pursuant hereto, which statement
shall be deemed prima facie evidence of the amount owed.
 
32
 

--------------------------------------------------------------------------------



     2.17. Computation of Interest and Fees; Maximum Interest. Interest and all
fees payable hereunder on account of Prime Rate Loans and Swingline Loans
(including all Commitment Fees and all other fees (except as set forth in the
next sentence)) shall be computed daily on the basis of a year of 365/366 days
and paid for the actual number of days for which due. Interest and all fees
payable hereunder on account of LIBOR Loans, and Utilization Fees payable with
reference to LIBOR Loans, shall be computed daily on the basis of 360 days and
paid for the actual number of days for which due. If the due date for any
payment of principal is extended by operation of law, interest shall be payable
for such extended time. If any payment required by this Agreement becomes due on
a day that is not a Business Day such payment may be made on the next succeeding
Business Day (subject to clause (i) of the definition of Interest Period), and
such extension shall be included in computing interest in connection with such
payment. Notwithstanding any other term of this Agreement, the other Loan
Documents or any other document referred to herein therein, the maximum amount
of interest which may be charged to or collected from any person liable
hereunder or under any other Loan Documents by any Bank shall be absolutely
limited to, and shall in no event exceed, the maximum amount of interest which
could lawfully be charged or collected under applicable law (including, to the
extent applicable, the provisions of Section 5197 of the Revised Statutes of the
United States of America, as amended, 12 U.S.C. Section 85, as amended), so that
the maximum of all amounts constituting interest under applicable law, howsoever
computed, shall never exceed as to any Person liable therefor such lawful
maximum, and any term of this Agreement, the Letter of Credit applications, the
other Loan Documents or any other document referred to herein or therein which
could be construed as providing for interest in excess of such lawful maximum
shall be and hereby is made expressly subject to and modified by the provisions
of this paragraph.
 
     2.18. Letters of Credit.
 
     (a) On the application of the Borrower, each Issuing Bank agrees to issue
Letters of Credit from time to time for the account of the Borrower, provided,
however, that each such issuance shall be subject to the following conditions:
(i) it shall be subject to the other terms and conditions of this Agreement;
(ii) it shall be issued in reliance upon the representations, warranties and
covenants of the Borrower made in this Agreement; (iii) it shall be issued only
to the extent permitted by law; (iv) it will be subject to the Uniform Customs
and Practices for Documentary Credits of the International Chamber of Commerce
governing Letters of Credit (Publication No. 500 or any successor thereto) (“UCP
500”); (v) it shall be issued during the period from the Closing Date until the
date that is 30 days prior to the Revolving Credit Maturity Date, (vi) it will
be subject to the L/C Sublimit and shall not otherwise result in an Excess
Issuance, and (vii) no Default or Event of Default shall exist at the time the
Borrower requests the issuance of such Letter of Credit or would exist after
giving effect to the issuance thereof. It is understood and agreed by the
parties hereto that amounts drawn under such Letters of Credit shall become
immediately due and payable by the Borrower to the applicable Issuing Bank and,
if not then paid, shall bear interest at the rate then applicable to Revolving
Credit Loans that are Prime Rate Loans, and, if not paid forthwith, shall be
added to the Loan Account as Revolving Credit Loans and shall be immediately due
and payable upon the Revolving Credit Maturity Date (or, if earlier, upon
acceleration of the Loans).
 
33
 

--------------------------------------------------------------------------------



     (b) Each Issuing Bank agrees that upon receipt of an application by the
Borrower for a Letter of Credit, prior to issuing the requested Letter of
Credit, such Issuing Bank shall notify the Administrative Agent by telephone
(with written confirmation) of such application to determine that the issuance
thereof will not result in an Excess Issuance (and the Administrative Agent
agrees to make reasonable efforts to reply as promptly as is practicable to such
telephonic notification). After issuance of any Letters of Credit, each Issuing
Bank shall provide weekly updates to the Administrative Agent with respect to
the aggregate amount of all unreimbursed draws thereunder and such other
information as the Administrative Agent may reasonably request. Additionally,
the Borrower, each Issuing Bank and the Administrative Agent agree to negotiate
in good faith after the date of this Agreement to establish additional written
procedures with respect to the issuance of Letters of Credit to reduce the risk
that Letters of Credit will be issued which would result in an Excess Issuance.
Notwithstanding the foregoing, the Borrower acknowledges that it is the
unconditional obligation of the Borrower to ensure that at no time shall an
Excess Issuance occur.
 
     (c) Upon the Administrative Agent’s receipt of notification of each Letter
of Credit application from the applicable Issuing Bank, the Administrative Agent
shall notify each Bank of its pro rata participation in the Letter of Credit to
be issued. Upon the issuance of each Letter of Credit by an Issuing Bank in
accordance with this section, each Bank having a Revolving Credit Commitment
shall be deemed to automatically have purchased a participation in such Letter
of Credit in accordance with its Revolving Credit Commitment Percentage of the
Revolving Credit Commitment and each Bank severally agrees that it shall be
absolutely liable, without regard to the occurrence of any Default or Event of
Default or any other condition precedent whatsoever, to the extent of such
Bank’s Revolving Credit Commitment Percentage thereof, to reimburse the Issuing
Bank on demand for the amount of each draft paid by such Issuing Bank under each
Letter of Credit to the extent that such amount is not reimbursed by the
Borrower pursuant hereto or added to the Loan Account as Revolving Credit Loans.
In addition, all Letters of Credit shall, unless the Issuing Bank and the Banks
otherwise agree in writing, have a stated expiration date not to exceed one year
from date of issuance. The stated expiration date of a Letter of Credit may be
after the Revolving Credit Maturity Date, provided, however, that for any Letter
of Credit outstanding 5 days prior to the Revolving Credit Maturity Date, the
Borrower must, on such date, provide to the Administrative Agent cash collateral
in an amount equal to 105% of the aggregate Stated Amount of Letters of Credit
outstanding on such date, and provided further that, on the Revolving Credit
Maturity Date all unreimbursed draws under all Letters of Credit outstanding on
the Revolving Credit Maturity Date shall be immediately due and payable.
 
     (d) In order to evidence such Letters of Credit, the Borrower shall enter
into, with the applicable Issuing Bank, such agreements and execute such
customary instruments and documents as such Issuing Bank reasonably requires,
including, but not limited to, a letter of credit application and agreement. In
the event that any provision of any Letter of Credit application shall be
inconsistent with any provision of this Agreement, then the provisions of this
Agreement shall, to the extent of any such inconsistency, govern.
 
34
 

--------------------------------------------------------------------------------



     (e) In addition to amounts payable as elsewhere provided in Section 2.19,
the Borrower hereby agrees to protect, indemnify, pay and save harmless the
Administrative Agent, each Issuing Bank and each Bank from and against any and
all liabilities and costs which the Administrative Agent, such Issuing Bank or
such Bank may incur or be subject to as a consequence, direct or indirect, of
(i) the issuance of any Letter of Credit other than as a result of the gross
negligence or willful misconduct of the Issuing Bank, or (ii) the failure of the
applicable Issuing Bank to honor a drawing under a Letter of Credit as a result
of any act or omission, whether rightful or wrongful, of any present or future
de jure or de facto governmental authority (all such acts or omissions herein
called “Governmental Acts”).
 
     (f) As among the Borrower, the Banks, the Administrative Agent and the
Issuing Banks, the Borrower assumes all risks of the acts and omissions of, or
misuse of such Letters of Credit by, the beneficiary of any Letter of Credit. In
furtherance and not in limitation of the foregoing, subject to the provisions of
the Letter of Credit applications and Letter of Credit reimbursement agreements
executed by the Borrower at the time of request for any Letter of Credit and the
applicable provisions of UCP 500, neither the Administrative Agent, any Issuing
Bank nor any Bank shall be responsible (in the absence of gross negligence or
willful misconduct in connection therewith): (i) for the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of any Letter of
Credit that appears on its face to comply in all material respects with the
requirements of the Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) for the validity or sufficiency of any instrument that appears on its face
to comply in all material respects with the requirements of the Letter of Credit
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason; (iii) for failure
of the beneficiary of a Letter of Credit to comply duly with conditions required
in order to draw upon such Letter of Credit; (iv) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
electronic mail, cable, telegraph, telex, or other similar form of
teletransmission or otherwise; (v) for errors in interpretation of technical
trade terms; (vi) for any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit or of
the proceeds thereof; (vii) for the misapplication by the beneficiary of a
Letter of Credit of the proceeds of any drawing under such Letter of Credit; and
(viii) for any consequences arising from causes beyond the control of the
Administrative Agent, the Issuing Banks and the Banks, including, without
limitation, any acts of any governmental authorities. None of the above shall
affect, impair, or prevent the vesting of any Issuing Bank’s rights or powers
under this Section 2.18.
 
     (g) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any Issuing
Bank under or in connection with the Letters of Credit or any related
certificates shall not, in the absence of gross negligence or willful
misconduct, put the applicable Issuing Bank, the Administrative Agent or any
Bank under any resulting liability to the Borrower or relieve the Borrower of
any of its obligations hereunder to any such Person.
 
35
 

--------------------------------------------------------------------------------



     (h) Without prejudice to the survival of any other Loan Document, the
agreements and obligations of the Borrower contained in this Section 2.18 shall
survive the payment in full of principal and interest hereunder, the termination
of the Letters of Credit and the termination of this Agreement.
 
     (i) Prior to the Closing Date, two Letters of Credit having an aggregate
balance outstanding on the Closing Date that is set forth on Schedule 2 were
issued by the Issuing Bank for the account of the Borrower (the “Carryover
Letters of Credit”). The parties agree that, on the Closing Date, the Carryover
Letters of Credit shall be deemed to have been issued pursuant to this Agreement
as outstanding Letters of Credit.
 
     2.19. Letter of Credit Fees.
 
     (a) A per annum Letter of Credit fee shall be payable quarterly in arrears
on the last day of March, June, September and December to the applicable Issuing
Bank, for the ratable accounts of the Banks, on each standby Letter of Credit at
a rate per annum equal to the applicable percentage set forth in Section 2.19(c)
below determined for each standby Letter of Credit in effect during any portion
of such quarter multiplied by the average daily amount available for drawing
under each such Letter of Credit during such quarter, along with, solely for the
account of the Issuing Bank, such documentary issuance, amendment, processing
and other fees as are customarily charged by the Issuing Bank on standby Letters
of Credit.
 
     (b) A per annum Letter of Credit fee shall be payable quarterly in arrears
on the last day of March, June, September and December to the applicable Issuing
Bank, for the ratable accounts of the Banks, on each documentary Letter of
Credit at a rate per annum equal to the applicable percentage set forth in
Section 2.19(c) below determined for each documentary Letter of Credit in effect
during any portion of such quarter multiplied by the average daily amount
available for drawing under each such Letter of Credit during such quarter,
along with, solely for the account of the Issuing Bank, such documentary
issuance, amendment, processing and other fees as are customarily charged by the
Issuing Bank on documentary Letters of Credit.
 
     (c) The rate per annum for Letter of Credit fees shall be equal to (A) from
the Closing Date through the six month period following the Closing Date, the
rate set forth in Level III below, and thereafter (B) the percentage determined
for each Rate Period by reference to Table 2 below based on the higher (by Level
number) of the following two Levels: (i) the Level applicable to the Borrower
under the column “Rating” or (ii) the Level applicable to the Borrower under the
heading “Adjusted Interest Coverage Ratio”:
 
36
 

--------------------------------------------------------------------------------



Table 2
 

            Standby   Documentary Level       Rating       Adjusted Interest
Coverage Ratio       Letter of Credit Fee Letter of Credit Fee I) <BBB- less
than 2.5 to 1 1.125%       0.250% II)   BBB-   greater than or equal to 2.50 to
1       but less than 3.0 to 1   0.875%   0.250% III)   BBB   greater than or
equal to 3.0 to 1 but     less than 4.0 to 1 0.750%   0.250% IV) BBB+ greater
than or equal to 4.0 to 1       but less than 5.0 to 1 0.625% 0.250% V) greater
than   or equal to A- greater than or equal to 5.0 to 1 0.500% 0.250%


For purposes of determining the applicable Letter of Credit fee, the Adjusted
Interest Coverage Ratio will be tested quarterly and calculated on a rolling
four-quarter basis, based on the financial statements and compliance certificate
required to be delivered pursuant to Sections 5.1(a), 5.1(b) and 5.1(c),
respectively. The Letter of Credit fees for each Letter of Credit shall be
payable quarterly in arrears on the last day of March, June, September and
December. Each Issuing Bank shall, at least three (3) Business Days prior to the
last day of March, June, September and December, provide to the Borrower (with a
copy to the Administrative Agent) an estimated invoice reflecting the estimated
amount of the Letter of Credit fees due for such quarter, which estimate shall
be updated by such Issuing Bank on the last day of such quarter.
 
     (d) With respect to all fees payable by the Borrower to the Issuing Banks
for the ratable accounts of the Banks pursuant to this Section 2.19, each
Issuing Bank shall, promptly after its receipt of such fees, distribute to each
Bank its ratable share of such fees and an accounting thereof, and shall send
the Administrative Agent a copy of such accounting. Prior to making each such
distribution, each such Issuing Bank will request from the Administrative Agent,
and the Administrative Agent shall provide promptly, a copy of the
then-effective Schedule 1 to this Agreement.
 
     2.20. Interdependence of Borrower Affiliated Group. In order to induce each
of the Banks to enter into this Agreement and the other Loan Documents to which
it is a party, and grant the Loans hereunder and issue the Letters of Credit,
the Borrower, on behalf of itself and each other member of the Borrower
Affiliated Group, hereby represents and warrants that:
 
     (i) the Borrower and the other members of the Borrower Affiliated Group are
members of a group of related business entities, the success of any one of which
is dependent in part on the success of the other members of such group;
 
37
 

--------------------------------------------------------------------------------



     (ii) each member of the Borrower Affiliated Group has cooperated to the
extent necessary and shall continue to cooperate with each other member of the
Borrower Affiliated Group to the extent necessary in the development and conduct
of each other member of the Borrower Affiliated Group’s business, and shall, to
the extent consistent with prior practices, and as adjusted to take into account
new business methods and technologies, share and participate in the formulation
of methods of operation, distribution, leasing, inventory control, and other
similar business matters essential to each member of the Borrower Affiliated
Group's business; and
 
     (iii) each member of the Borrower Affiliated Group will receive substantial
direct benefits from the making of Loans and extensions of credit to the
Borrower by the Banks and the Administrative Agent.
 
SECTION III
 
CONDITIONS OF LOANS
 
     3.1. Conditions Precedent to Effectiveness of Agreement. The effectiveness
of this Agreement is subject to the fulfillment on the Closing Date of each of
the following conditions precedent:
 
     3.1.1. Loan Documents, Etc. Each of the Loan Documents shall have been duly
and properly authorized, executed and delivered by the respective parties
thereto and shall be in full force and effect on and as of the Closing Date.
 
     3.1.2. Legality of Transactions. No change in applicable law or regulation
shall have occurred as a consequence of which it shall have become and continue
to be unlawful (i) for the Administrative Agent or any of the Banks to perform
any of their agreements or obligations under any of the Loan Documents to which
they are a party on the Closing Date, or (ii) for the Borrower, or any other
member of the Borrower Affiliated Group to perform any of its agreements or
obligations under any of the Loan Documents to which it is a party on the
Closing Date.
 
     3.1.3. Representations and Warranties. Each of the representations and
warranties made by any member of the Borrower Affiliated Group in this Agreement
or the other Loan Documents to the Administrative Agent and the Banks shall be
true and correct when made, shall, for all purposes of this Agreement, be deemed
to be repeated on and as of the Closing Date, and shall be true and correct on
and as of such date (except to the extent that such representations and
warranties expressly relate to an earlier date).
 
     3.1.4. Performance, Consents, No Defaults, Litigation, Etc. The Borrower
and each other member of the Borrower Affiliated Group shall have duly and
properly performed, complied with and observed each of its covenants, agreements
and obligations contained in any of the Loan Documents to which it is a party or
by which it is bound which are required to be performed on the Closing Date. Any
necessary consents and/or waivers in connection with the consummation of the
transactions contemplated by the Loan Documents shall have been obtained by the
Borrower and the other members of the Borrower Affiliated Group and copies
thereof shall have been delivered to the Administrative Agent and the Banks. No
event shall have occurred on or prior to the Closing Date and be continuing on
the Closing Date, and no condition shall exist on the Closing Date, which
constitutes a Default or an Event of Default. No litigation or other proceeding,
tax matter, ERISA matter or Environmental Claim shall be continuing, or pending
or threatened in writing, which individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.
 
38
 

--------------------------------------------------------------------------------



     3.1.5. Certified Copies of Charter Documents. The Administrative Agent
shall have received from the Borrower and each Significant Subsidiary a copy,
certified by a duly authorized officer of each of the Borrower and such
Significant Subsidiary to be true and complete on the Closing Date, of (i) its
charter or other formation documents, as in effect on such date of
certification, certified (where applicable) as of a recent date by the Secretary
of State of its jurisdiction of incorporation, and (ii) where applicable, its
by-laws or limited liability company agreement as in effect on such date.
 
     3.1.6. Proof of Entity Action. The Administrative Agent shall have received
from the Borrower and each Significant Subsidiary a copy, certified by a duly
authorized officer of each of the Borrower and such Significant Subsidiary to be
true and complete on the Closing Date, of records of all resolutions and other
action taken by each of the Borrower and such Significant Subsidiary to
authorize, as applicable (i) its execution and delivery of the Loan Documents to
which it is or is to become a party, (ii) its performance of all of its
agreements and obligation under each of such documents, and (iii) any borrowings
and other transactions contemplated by this Agreement.
 
     3.1.7. Incumbency Certificate. The Administrative Agent shall have received
from the Borrower and each Significant Subsidiary an incumbency certificate,
dated the Closing Date and signed by the duly authorized officers of each of the
Borrower and such Significant Subsidiary, and giving the name and bearing a
specimen signature of each individual who shall be authorized, as applicable:
(i) to sign, in the name and on behalf of each of the Borrower and such
Significant Subsidiary, the Loan Documents to which it is or is to become a
party; (ii) to make application for the Loans or conversion thereof; and (iii)
to give notices to take other action on its behalf under the Loan Documents.
 
     3.1.8. Proceedings and Documents. All corporate, company, governmental and
other proceedings in connection with the transactions contemplated by the Loan
Documents, and all instruments and documents incidental thereto, shall be in
form and substance reasonably satisfactory to the Administrative Agent, and the
Administrative Agent shall have received all such counterpart originals or
certified or other copies of all such instruments and documents as the
Administrative Agent shall have reasonably requested.
 
     3.1.9. Good Standing, Etc. The Administrative Agent shall have received a
long-form certificate of the Secretary of State of the respective
jurisdiction(s) of formation of each of the Borrower and each Significant
Subsidiary as to each of the Borrower’s and such Significant Subsidiary’s legal
existence and good standing in such states and listing all documents on file in
the office of said Secretary of State. The Administrative Agent shall also have
received certificates of qualification to do business for the Borrower from the
following jurisdictions (to the extent not covered by the preceding sentence):
Delaware, California, Pennsylvania, New York and South Carolina.
 
39
 

--------------------------------------------------------------------------------



     3.1.10. Fees. The Borrower shall have complied with its obligations under
Section 2.6 to pay the fees described in the Fee Letter, and, if any, the Letter
of Credit fees described in Section 2.19, and all legal fees and expenses and
other fees and expenses incurred by the Administrative Agent in connection with
the consummation of the transactions contemplated by this Agreement.
 
     3.1.11. Legal Opinions. The Administrative Agent shall have received a
written legal opinion, addressed to the Administrative Agent and the Banks,
dated the Closing Date, from Latham & Watkins LLP, counsel to the Borrower
Affiliated Group, substantially in the form of Exhibit D hereto.
 
     3.1.12. Due Diligence; Financial Condition. The Administrative Agent and
each of the Banks shall have completed their due diligence. The Administrative
Agent and the Banks shall be satisfied that there has been no material
misrepresentation or omission in any disclosure material provided to the
Administrative Agent and that no Material Adverse Effect has occurred since the
most recent financial statements referred to in Section 4.7.
 
     3.1.13. U.C.C. Search Reports; Insurance. The Administrative Agent shall
have received a certificate of the chief financial officer of the Borrower
certifying that no Encumbrances exist other than Permitted Encumbrances and, as
a condition subsequent to the Closing, the Administrative Agent shall have
received within ten (10) days of the Closing reports concerning the results of
searches of the Uniform Commercial Code filing offices for the Borrower and each
Significant Subsidiary in each jurisdiction where assets of such Person are
located made as of a recent date prior to the Closing Date, the results of which
reports shall be satisfactory to the Administrative Agent and the Banks in their
discretion. The Administrative Agent shall have received satisfactory evidence
that liability insurance and casualty insurance of the Borrower and each
Significant Subsidiary is in effect.
 
     3.1.14. Syndication. The Arranger shall have syndicated the Revolving
Credit Commitments in a manner mutually satisfactory to the Borrower and the
Administrative Agent.
 
     3.2. Conditions Precedent to Initial Funding Date, and all Loans and
Letters of Credit. The obligation of each Bank to make each Loan, including the
initial Loans, or continue or convert Loans to Loans of the other type, and of
each Issuing Bank to issue each Letter of Credit, is further subject to the
following conditions:
 
     (a) neither the Borrower nor any other member of the Borrower Affiliated
Group shall have any outstanding Indebtedness, other than as permitted by
Section 6.1;
 
40
 

--------------------------------------------------------------------------------



     (b) timely receipt by the Administrative Agent and the Banks of the Notice
of Borrowing or Conversion as provided in Section 2.4;
 
     (c) the representations and warranties contained in Section IV shall be
true and accurate in all material respects on and as of the date of such Notice
of Borrowing or Conversion and on the effective date of the making, continuation
or conversion of each Loan as though made at and as of each such date (except to
the extent that such representations and warranties expressly relate to an
earlier date);
 
     (d) with respect to the making of new Loans and issuance of new Letters of
Credit, no Default or Event of Default shall have occurred and be continuing, or
would result from such Loan or Letter of Credit, and with respect to the
continuation of a LIBOR Loan or conversion of a Loan of the other type into a
LIBOR Loan, no Event of Default shall have occurred and be continuing or would
result from such continuation or conversion;
 
     (e) the resolutions referred to in Section 3.1.6 shall remain in full force
and effect; and
 
     (f) no change shall have occurred in any law or regulation or
interpretation thereof that, in the opinion of counsel for the Administrative
Agent or any Bank, would make it illegal or against the policy of any
governmental agency or authority for such Bank to make Loans hereunder.
 
     The making of each Loan shall be deemed to be a representation and warranty
by the Borrower on the date of the making, continuation or conversion of such
Loan as to the accuracy of the facts referred to in subsection (b) of this
Section 3.2.
 
SECTION IV
 
REPRESENTATIONS AND WARRANTIES
 
     In order to induce the Administrative Agent and the Banks to enter into
this Agreement and to make Loans and issue Letters of Credit hereunder, the
Borrower on behalf of itself and each other member of the Borrower Affiliated
Group, represents and warrants to the Administrative Agent and each Bank that:
 
     4.1. Organization and Qualification. The Borrower and each other member of
the Borrower Affiliated Group (a) is an entity duly incorporated, organized or
formed, validly existing and in good standing under the laws of the jurisdiction
of its incorporation or other formation as indicated on Exhibit C hereto, (b)
has all requisite corporate, partnership, limited liability company or other
power to own its property and conduct its business as now conducted and as
presently contemplated, and (c) is duly qualified and in good standing as a
foreign corporation, foreign limited liability company, foreign limited
partnership or other entity and is duly authorized to do business in each
jurisdiction where the nature of its properties or business requires such
qualification, except where the failure to be so qualified would not reasonably
be expected to have a Material Adverse Effect.
 
41
 

--------------------------------------------------------------------------------



     4.2. Entity Authority. The execution, delivery and performance of each of
the Loan Documents to which the Borrower or any other member of the Borrower
Affiliated Group is or is to become a party and the transactions contemplated
hereby and thereby are within the power and authority of the Borrower or such
member of the Borrower Affiliated Group and have been authorized by all
necessary proceedings, and do not and will not (a) require any consent or
approval of any creditors, trustees for creditors, shareholders or members of
the Borrower or such member of the Borrower Affiliated Group (other than any
such consent that has been obtained prior to the Closing Date and delivered to
the Administrative Agent), (b) contravene any provision of the charter documents
or other organizational documents of the Borrower or such member of the Borrower
Affiliated Group or any law, rule or regulation applicable to the Borrower or
such member of the Borrower Affiliated Group, (c) contravene any provision of,
or constitute an event of default or event that, but for the requirement that
time elapse or notice be given, or both, would constitute an event of default
under, any other agreement, instrument, order or undertaking binding on the
Borrower or such member of the Borrower Affiliated Group, or (d) result in or
require the imposition of any Encumbrance on any of the properties, assets or
rights of the Borrower or such member of the Borrower Affiliated Group.
 
     4.3. Valid Obligations. Each of the Loan Documents to which the Borrower or
any other member of the Borrower Affiliated Group is or is to become a party and
all of their respective terms and provisions are the legal, valid and binding
obligations of the Borrower or such member of the Borrower Affiliated Group
enforceable in accordance with their respective terms, except as limited by
bankruptcy, insolvency, reorganization, moratorium or other laws affecting the
enforcement of creditors’ rights generally, and except as the remedy of specific
performance or of injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.
 
     4.4. Consents or Approvals. The execution, delivery and performance of each
of the Loan Documents to which the Borrower or any other member of the Borrower
Affiliated Group is or is to become a party and the transactions contemplated
herein and therein do not require any approval or consent of, or filing or
registration with, any governmental or other agency or authority, or any other
party.
 
     4.5. Title to Properties; Absence of Encumbrances. Each of the Borrower and
each other member of the Borrower Affiliated Group has good and marketable title
to all of the properties, assets and rights of every name and nature now
purported to be owned by it, including, without limitation, such properties,
assets and rights as are reflected in the Initial Financial Statement (except
such properties, assets or rights as have been disposed of in the ordinary
course of business since the date thereof), free from all Encumbrances except
Permitted Encumbrances, and, except as so disclosed, free from all defects of
title as would, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect. The rights, properties and other assets presently
owned, leased or licensed by the Borrower and each other member of the Borrower
Affiliated Group include all rights, properties and other assets necessary to
permit the Borrower and such member of the Borrower Affiliated Group to conduct
its businesses in all material respects in the same manner as its businesses
have been conducted prior to the date hereof.
 
42
 

--------------------------------------------------------------------------------



     4.6. Franchises, Patents, Copyrights, Etc. Except as otherwise set forth on
Exhibit C hereto, the Borrower and each other member of the Borrower Affiliated
Group possesses, licenses or otherwise has rights in or to all franchises,
patents, copyrights, trademarks, tradenames, service marks, licenses and permits
material to the conduct of its business as substantially now conducted without
known conflict with any rights of others and, in each case, free of any
Encumbrance that is not a Permitted Encumbrance.
 
     4.7. Financial Statements. The Borrower has furnished to the Administrative
Agent and the Banks (a) the Consolidated balance sheet of the Borrower as of
February 1, 2003 and the related Consolidated statements of earnings,
stockholders’ equity and cash flows of the Borrower Affiliated Group for the
fiscal year then ended, and related footnotes, audited and certified by Deloitte
& Touche LLP, and (b) the unaudited Consolidated balance sheet of the Borrower
as of November 1, 2003 and the related unaudited Consolidated statements of
earnings, stockholders’ equity and cash flows of the Borrower for the nine
months then ended (the foregoing, collectively, the “Initial Financial
Statement”). All such financial statements were prepared in accordance with GAAP
(except that the unaudited financial statements are without footnotes) and
present fairly the Consolidated financial position of the Borrower as of such
dates and the results of the Consolidated operations of the Borrower for such
periods except, as to the unaudited financial statements, subject to normal,
recurring year-end adjustments. There are no liabilities, contingent or
otherwise, not disclosed in any of such financial statements that involve a
material amount.
 
     4.8. Changes. During the period from the date of the Initial Financial
Statement through the date hereof, no Material Adverse Effect has occurred.
 
     4.9. Defaults. As of the date of this Agreement and immediately prior
thereto, no Default or Event of Default exists.
 
     4.10. Taxes. The Borrower and each other member of the Borrower Affiliated
Group has filed all material federal, state and other tax returns required to be
filed, and all material taxes, assessments and other governmental charges due
from the Borrower or such other member of the Borrower Affiliated Group have
been fully paid or adequate reserves have been established therefor. Neither the
Borrower nor any other member of the Borrower Affiliated Group has executed any
waiver of limitations in respect of tax liabilities except as disclosed on the
Disclosure Schedule to this Agreement. Each member of the Borrower Affiliated
Group has established on its books reserves adequate for the payment of all
material federal, state and other tax liabilities.
 
43
 

--------------------------------------------------------------------------------



     4.11. Litigation. Except as set forth on Exhibit C hereto, there is no
litigation, arbitration, claim, proceeding or investigation pending or, to the
Borrower’s knowledge, threatened against the Borrower or any other member of the
Borrower Affiliated Group that, if adversely determined, would reasonably be
expected to have a Material Adverse Effect, whether through a judgment not fully
covered by insurance, forfeiture of property, or otherwise.
 
     4.12. Subsidiaries. As of the date of this Agreement, the Borrower has no
direct or indirect Significant Subsidiaries except as disclosed on Exhibit C
hereto.
 
     4.13. Investment Company Act. Neither the Borrower nor any other member of
the Borrower Affiliated Group is subject to regulation under the Investment
Company Act of l940, as amended.
 
     4.14. Compliance with ERISA. The Borrower, each Significant Subsidiary and
each member of the Controlled Group have fulfilled their obligations under the
minimum funding standards of ERISA and the Code with respect to each Plan and
are in compliance in all material respects with the applicable provisions of
ERISA and the Code, and have not incurred any material liability to the PBGC or
a Plan under Title IV of ERISA; and no Prohibited Transaction or Reportable
Event has occurred that would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
     4.15. Environmental Matters. Except as specifically disclosed in Exhibit C
hereto, there are no violations by any member of the Borrower Affiliated Group
of any Environmental Law and no Environmental Claims that would, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
     4.16. Disclosure. No representations and warranties made by any member of
the Borrower Affiliated Group in this Agreement, any other Loan Document or in
any other agreement, instrument, document, certificate, statement or letter
furnished to the Administrative Agent, the Arranger, or the Banks by or on
behalf of any member of the Borrower Affiliated Group in connection herewith,
and no other factual information heretofore or contemporaneously furnished by or
on behalf of any member of the Borrower Affiliated Group to the Administrative
Agent, the Arranger or the Banks, in connection with any of the transactions
contemplated by any of the Loan Documents contains any untrue statement of
material fact or omits to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances in which they are made. Any projections and pro forma financial
information contained in such materials are based upon good faith estimates and
assumptions believed by each member of the Borrower Affiliated Group to be
reasonable at the time made, it being recognized by the Administrative Agent and
the Banks that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results. Except as disclosed herein or
therein, there is no fact known to any member of the Borrower Affiliated Group
which would reasonably be expected to cause a Material Adverse Effect.
 
44
 

--------------------------------------------------------------------------------



     4.17. Solvency. Both before and after giving effect to all Indebtedness
incurred by the Borrower on the Closing Date, neither the Borrower nor any
member of the Borrower Affiliated Group is Insolvent or will be rendered
Insolvent by the Indebtedness incurred in connection therewith.
 
     4.18. Compliance with Statutes, etc. The Borrower and each other member of
the Borrower Affiliated Group is in compliance with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property, except for such non-compliances as
would not reasonably be expected, in the aggregate, to have a Material Adverse
Effect.
 
     4.19. Labor Relations. Neither the Borrower nor any other member of the
Borrower Affiliated Group is engaged in any unfair labor practice in violation
of any applicable law or order of any court or governmental authority. There is
(i) no unfair labor practice complaint pending or, to the Borrower’s knowledge,
threatened against the Borrower or any other member of the Borrower Affiliated
Group before the National Labor Relations Board, and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement is so
pending against the Borrower or any other member of the Borrower Affiliated
Group or, to the knowledge of the Borrower Affiliated Group, threatened against
it, and (ii) no labor dispute, slowdown or stoppage pending against the Borrower
or any other member of the Borrower Affiliated Group or, to the knowledge of the
Borrower Affiliated Group, threatened against the Borrower or any other member
of the Borrower Affiliated Group, that in the case of clauses (i) and (ii),
would reasonably be expected to have a Material Adverse Effect. To the knowledge
of the Borrower, no union representation question exists with respect to the
employees of the Borrower or any other member of the Borrower Affiliated Group
and no union organizing activities are taking place.
 
     4.20. Certain Transactions. Except as set forth on Exhibit C hereto, none
of the officers, partners, directors, or employees of any member of the Borrower
Affiliated Group is presently a party to any transaction with any other member
of the Borrower Affiliated Group (other than for services as employees, officers
and directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
officer, partner, director or such employee or, to the knowledge of the Borrower
Affiliated Group, any corporation, partnership, trust or other entity in which
any officer, partner, director, or any such employee or natural person related
to such officer, partner, director or employee or other Person in which such
officer, partner, director or employee has a direct or indirect beneficial
interest, has a substantial direct or indirect beneficial interest or is an
officer, director, trustee or partner.
 
     4.21. Restrictions on the Borrower Affiliated Group. No member of the
Borrower Affiliated Group is a party to or bound by any contract, agreement or
instrument, or subject to any charter or other corporate restriction, that is
likely to cause a Material Adverse Effect.
 
45
 

--------------------------------------------------------------------------------



SECTION V
 
AFFIRMATIVE COVENANTS
 
     So long as any Bank has any commitment to make Loans or issue Letters of
Credit hereunder or any Loan or other Obligation hereunder remains outstanding,
the Borrower covenants as follows on behalf of itself and each other member of
the Borrower Affiliated Group:
 
     5.1. Financial Statements and other Reporting Requirements. The Borrower
shall furnish to the Administrative Agent and each Bank:
 
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a Consolidated balance sheet as of the end of,
and a related Consolidated statement of income, Consolidated statement of
stockholders’ equity and consolidated statement of cash flows for, such year,
prepared in accordance with GAAP and audited and certified without qualification
by Deloitte & Touche LLP or another “Big Five” accounting firm;
 
     (b) as soon as available, but in any event within 60 days after the end of
each fiscal quarter of the Borrower, (i) a Consolidated balance sheet as of the
end of, and a related Consolidated statement of income, Consolidated statement
of stockholders’ equity and consolidated statement of cash flows for, the fiscal
quarter then ended, prepared in accordance with GAAP (without footnotes) and
certified by the chief financial officer or treasurer of the Borrower, but
subject, however, to normal, recurring year-end adjustments;
 
     (c) concurrently with the delivery of each financial statement pursuant to
subsections (a) and (b) of this Section 5.l, a report in substantially the form
of Exhibit E hereto signed on behalf of the Borrower by the chief financial
officer or treasurer of the Borrower, and including, without limitation,
computations in reasonable detail evidencing compliance for such fiscal year and
quarter with the covenants contained in Sections 6.6 and 6.7 hereof;
 
     (d) as soon as available, (i) copies of the Borrower’s filed Securities and
Exchange Commission Forms 10-K and 10-Q, (ii) copies of all financial
statements, proxy material, and reports as the Borrower shall send to its
stockholders, (iii) copies of all other filings the Borrower makes with the
Securities and Exchange Commission, and (iv) notice of any amendment to the
charter or by-laws of the Borrower or any other member of the Borrower
Affiliated Group.
 
     (e) if and when the Borrower or any Significant Subsidiary gives or is
required to give notice to the PBGC of any Reportable Event that might
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that any member of the Controlled Group has given or is required to give
notice of any such Reportable Event, a copy of the notice of such Reportable
Event given or required to be given to the PBGC or, if such notice is not given
to the PBGC, a description of the content of the notice that would be required
to be given;
 
46
 

--------------------------------------------------------------------------------



     (f) immediately upon becoming aware of the existence of any condition or
event (i) that constitutes a Default or Event of Default, written notice thereof
specifying the nature and duration thereof and the action being or proposed to
be taken with respect thereto, or (ii) affecting the Borrower or any other
member of the Borrower Affiliated Group which could reasonably be expected to
have a Material Adverse Effect, written notice thereof specifying the nature
thereof and the action being or proposed to be taken with respect thereto; and
(iii) immediately upon receipt thereof, copies of any notice (whether formal or
informal) of any cancellation or termination in any insurance maintained by any
member of the Borrower Affiliated Group;
 
     (g) promptly upon becoming aware of any litigation or any investigative
proceedings by any Person, including, without limitation, any governmental
agency or authority, commenced or threatened against the Borrower or any other
member of the Borrower Affiliated Group of which it has notice, or of a material
change in any such existing litigation or proceedings, the outcome of which
could reasonably be expected to have a Material Adverse Effect, notice thereof
and a statement of the nature and status of such litigation or proceedings;
 
     (h) promptly upon becoming aware of (i) any investigative proceedings by a
governmental agency or authority commenced or threatened against the Borrower or
any other member of the Borrower Affiliated Group regarding any Environmental
Claim, (ii) any spill, release, discharge or disposal of any Hazardous Material
on any Real Property owned or leased by any member of the Borrower Affiliated
Group, or (iii) any violation of any Environmental Law by any member of the
Borrower Affiliated Group that (with respect to any of the foregoing) could
reasonably be expected to have a Material Adverse Effect, written notice
thereof, copies of all correspondence, reports and other materials furnished to
or prepared by any member of the Borrower Affiliated Group (or its
representatives) in connection therewith and the action being or proposed to be
taken with respect thereto; and
 
     (i) from time to time, with reasonable promptness, such other financial
data and other information or documents (financial or non-financial) about the
Borrower and each other member of the Borrower Affiliated Group (including
accountants’ management letters and annual budgets) as the Administrative Agent
may reasonably request.
 
     5.2. Conduct of Business. The Borrower shall, and shall cause each other
member of the Borrower Affiliated Group to:
 
     (a) duly observe and comply in all material respects with all applicable
laws and requirements of any governmental authorities relative to its corporate
existence, rights and franchises, to the conduct of its business and to its
property and assets (including without limitation all Environmental Laws and
ERISA), and with the material provisions of all material Leases and all other
material contracts and agreements, and shall maintain and keep in full force and
effect all licenses and permits necessary in any material respect to the proper
conduct of its business;
 
47
 

--------------------------------------------------------------------------------



     (b) subject to Section 6.5(b), maintain its corporate existence (except
that immaterial Subsidiaries may be dissolved (with any remaining assets being
transferred to a member of the Borrower Affiliated Group);
 
     (c) remain engaged in substantially the same lines of business as those in
which it is now engaged, except that the Borrower or any other member of the
Borrower Affiliated Group may withdraw from any business activity which its
Board of Directors reasonably deems unprofitable or unsound, provided that
promptly after such withdrawal, the Borrower shall provide the Administrative
Agent with written notice thereof; and
 
     (d) promptly upon forming any Significant Subsidiary, or promptly upon any
existing Subsidiary satisfying the definition of a Significant Subsidiary,
deliver to the Administrative Agent a Subsidiary Guarantee and a written legal
opinion with respect thereto, addressed to the Administrative Agent and the
Banks, in a form reasonably acceptable to the Administrative Agent.
 
     5.3. Maintenance and Insurance. The Borrower shall, and shall cause each
other member of the Borrower Affiliated Group to, maintain its properties in
good repair, working order and condition (normal wear and tear excepted) as
required for the normal conduct of its business, and from time to time the
Borrower will make or cause to be made, and cause each other member of the
Borrower Affiliated Group to make or cause to be made, all necessary and proper
repairs, renewals, replacements, additions and improvements thereto so that the
Borrower and such other members of the Borrower Affiliated Group may conduct its
business substantially as conducted on the Closing Date, and shall maintain or
cause to be maintained all material Leases as may be required for the conduct of
the Borrower’s and each other member of the Borrower Affiliated Group’s
business. The Borrower shall and shall cause each other member of the Borrower
Affiliated Group to at all times maintain liability and casualty insurance with
financially sound and reputable insurers in such amounts as the officers of the
Borrower and such other member of the Borrower Affiliated Group in the exercise
of their reasonable judgment deem to be adequate.
 
     5.4. Taxes. The Borrower shall, and shall cause each other member of the
Borrower Affiliated Group to, pay or cause to be paid all taxes, assessments or
governmental charges on or against it or its properties on or prior to the time
when they become due; provided that this covenant shall not apply to any tax,
assessment or charge that is being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been established
and are being maintained in accordance with GAAP if no lien shall have been
filed to secure such tax, assessment or charge.
 
48
 

--------------------------------------------------------------------------------



     5.5. Inspection by the Administrative Agent. The Borrower shall, and shall
cause each other member of the Borrower Affiliated Group to, permit the Banks,
through the Administrative Agent or the Administrative Agent’s designee, at such
reasonable times during normal business hours, upon reasonable advance notice to
such Person, to visit and inspect the properties and books and records of the
Borrower and such other members of the Borrower Affiliated Group, provided that
(i) when an Event of Default has occurred and is continuing the Administrative
Agent or any Bank (through the Administrative Agent’s designee or such Bank’s
other designee) may do any of the foregoing at any time during normal business
hours and with reasonable advance notice, (ii) except during the existence of an
Event of Default, any such inspections shall be made no more frequently than
once per year, and (iii) unless the Administrative Agent believes that a Default
or Event of Default is reasonably likely to occur based upon information
obtained by or provided to the Administrative Agent, if no Default or Event of
Default exists at the time of any such inspection, any such inspection shall be
at the expense of the Banks.
 
     5.6. Maintenance of Books and Records. The Borrower shall, and shall cause
each other member of the Borrower Affiliated Group to, keep adequate books and
records of account, in which true and complete entries will be made reflecting
all of its business and financial transactions, and such entries will be made in
accordance with GAAP and applicable law.
 
     5.7 Use of Proceeds. The proceeds of the Loans will be used by the Borrower
solely to fund capital expenditures, to fund repurchases of the Borrower’s stock
(such stock to be retired upon its repurchase), to provide working capital for
the Borrower Affiliated Group, and for general corporate purposes for the
Borrower Affiliated Group. No portion of any Loans shall be used for the purpose
of purchasing or carrying any “margin security” or “margin stock” as such terms
are used in Regulations U or X of the Board of Governors of the Federal Reserve
System.
 
     5.8. Pension Plans. With respect to any Plan, the Borrower will, and will
cause each Significant Subsidiary and each other member of the Controlled Group
to, (i) fund each Plan as required by the provisions of Section 412 of the Code;
(ii) cause each Plan to pay all benefits when due; and (iii) furnish the
Administrative Agent (a) promptly with a copy of any notice of each Plan’s
termination sent to the PBGC and (b) no later than the date of submission to the
Department of Labor or to the Internal Revenue Service, as the case may be, a
copy of any request for a material waiver from the funding standards or
extension of the amortization periods required by Section 412 of the Code.
 
     5.9. Fiscal Year. The Borrower and each other member of the Borrower
Affiliated Group shall have a fiscal year running concurrently with the National
Retail Federation calendar and shall notify the Administrative Agent of any
change in such fiscal year (whereupon, notwithstanding the provisions of Section
9.8, the Administrative Agent and the Banks shall have the right to modify the
timing of the financial covenants hereunder accordingly in order to correspond
to any such change in fiscal year).
 
     5.10. Further Assurances. At any time and from time to time the Borrower
shall, and shall cause each of other member of the Borrower Affiliated Group to,
execute and deliver such further instruments and take such further action as may
reasonably be requested by the Administrative Agent to effect the purposes of
the Loan Documents. In furtherance and not in limitation of the foregoing, if
the deliveries made pursuant to Section 3.1.13 reveal any Encumbrances other
than Permitted Encumbrances, the Borrower and the other members of the Borrower
Affiliated Group covenant and agree that they shall terminate such Encumbrances
on or before April 30, 2004.
 
49
 

--------------------------------------------------------------------------------



SECTION VI
 
NEGATIVE COVENANTS
 
     So long as any Bank has any commitment to make Loans and issue Letters of
Credit hereunder or any Loan or other Obligation hereunder remains outstanding,
the Borrower covenants as follows on behalf of itself and each other member of
the Borrower Affiliated Group:
 
     6.1. Indebtedness. The Borrower shall not, and shall not permit any other
member of the Borrower Affiliated Group to, create, incur, assume, guarantee or
be or remain liable with respect to any Indebtedness other than the following:
 
     (a) Indebtedness of the Borrower to the Administrative Agent or the Banks
under any Loan Document;
 
     (b) Indebtedness in respect of accounts payable and accrued expenses for
normal recurring operating items, other than for borrowed money, of the Borrower
Affiliated Group incurred in the ordinary course of business;
 
     (c) Indebtedness for borrowed money (which shall include all Indebtedness
referenced in clauses (i) through (iv) of the definition of Indebtedness and any
guarantees thereof), so long as the material terms of such Indebtedness are no
more restrictive with respect to covenants and events of default or other
material provisions than the terms and conditions set forth herein and in the
other Loan Documents, provided that at the time the Borrower or any other member
of the Borrower Affiliated Group incurs such Indebtedness, and after giving
effect thereto, no Default or Event of Default exists (it being agreed that upon
the incurrence of any such Indebtedness in excess of $50,000,000 in one or a
series of transactions, the Borrower will furnish to the Administrative Agent a
compliance certificate demonstrating compliance with Sections 6.6 and 6.7 after
giving effect to such Indebtedness; and
 
     (d) Indebtedness existing on the date of this Agreement and disclosed on
Exhibit B hereto (or refinancings thereof).
 
     6.2. Contingent Liabilities. The Borrower shall not, nor shall permit any
other member of the Borrower Affiliated Group to, create, incur, assume or
remain liable with respect to any Guarantees other than the following:
 
     (a) Guarantees in favor of the Administrative Agent or the Banks under any
Loan Document;
 
50
 

--------------------------------------------------------------------------------



     (b) Guarantees existing on the date of this Agreement and disclosed on
Exhibit B hereto;
 
     (c) Guarantees resulting from the endorsement of negotiable instruments for
collection in the ordinary course of business;
 
     (d) Guarantees with respect to surety, performance and return-of-money and
other similar obligations incurred in the ordinary course of business and
consistent with past practices (exclusive of obligations for the payment of
borrowed money); and
 
     (e) Guarantees of Indebtedness permitted under Section 6.1, provided that
the aggregate amount of guarantees by the Borrower of Indebtedness of
Subsidiaries of the Borrower that have not provided a Subsidiary Guarantee, plus
the aggregate amount of Qualified Investments described in clause (b) of the
definition of “Qualified Investments,” shall not at any time exceed fifteen
percent (15%) of the Borrower’s Consolidated Tangible Net Worth, determined as
of the date of the most recently completed fiscal quarter.
 
     6.3. Sale and Leaseback. The Borrower shall not, nor shall permit any other
member of the Borrower Affiliated Group to, enter into any arrangement, directly
or indirectly, whereby it shall sell or transfer any property owned by it in
order to lease such property or lease other property that the Borrower or such
other member of the Borrower Affiliated Group intends to use for substantially
the same purpose as the property being sold or transferred, except,
notwithstanding the provisions of Section 6.5, with respect to any such sale
leaseback transaction in which the property sold is sold at fair market value
and on an arms-length basis and the lease of the property contains market rent
(not above-market rent) and is on an arms-length basis, provided that (i) at the
time any such sale leaseback transaction is consummated and after giving effect
thereto, no Default or Event of Default exists, and (ii) the entering into of
such sale leaseback transaction would not reasonably be expected to have a
Material Adverse Effect.
 
     6.4. Encumbrances. The Borrower shall not, nor shall permit any other
member of the Borrower Affiliated Group to, create, incur, assume or suffer to
exist any mortgage, pledge, security interest, lien or other charge or
encumbrance, including the lien or retained security title of a conditional
vendor upon or with respect to any of its property or assets (“Encumbrances”),
or assign or otherwise convey any right to receive income, including the sale or
discount of accounts receivable with or without recourse, except the following
(each, a “Permitted Encumbrance”):
 
     (a) Encumbrances in favor of the Administrative Agent or the Banks under
any Loan Document;
 
     (b) Encumbrances existing on the date of this Agreement and disclosed in
Exhibit B hereto;
 
51
 

--------------------------------------------------------------------------------



     (c) Liens for taxes, fees, assessments and other governmental charges to
the extent that payment of the same may be postponed or is not required, in
accordance with the provisions of Section 5.4, and liens in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties or in connection with the importation of goods in the ordinary course of
business;
 
     (d) Landlords’ and lessors’ liens in respect of rent not in default; liens
in respect of pledges or deposits under worker’s compensation, unemployment
insurance, social security laws, or similar legislation (other than ERISA) or in
connection with appeal and similar bonds incidental to litigation; mechanics’,
laborers’, carriers’, warehousemans’, materialmen’s and similar liens, if the
obligations secured by such liens are not then delinquent; liens securing the
performance of bids, tenders, contracts (other than for the payment of money);
and statutory obligations incidental to the conduct of its business and that do
not in the aggregate materially detract from the value of its property or
materially impair the use thereof in the operation of its business;
 
     (e) Judgment liens that shall not have been in existence for a period
longer than 30 days after the creation thereof or, if a stay of execution shall
have been obtained, for a period longer than 30 days after the expiration of
such stay;
 
     (f) Easements, rights of way, restrictions, encroachments, covenants
running with the land and other similar charges or Encumbrances relating to real
property and not interfering in a material way with the ordinary conduct of its
business;
 
     (g) Purchase money liens and liens on real property securing construction
or permanent real estate financing where:
 

        (i)         with respect to liens on real property under Synthetic
Leases, any such lien does not exceed an amount equal to 100% of the lessor’s
(or the lessor’s lender’s) contribution to the costs of the real property and
improvements under the Synthetic Lease agreements, including amounts incurred
under such Synthetic Leases on account of bank fees, closing expenses,
capitalized interest and other similar obligations; and   (ii) in all other
cases, the lien does not exceed 100% of the cost of the real property and all
improvements thereon and does not extend beyond the property purchased or
constructed;

 
     (h) Security interests and liens securing charges or obligations of the
Borrower Affiliated Group in amounts not to exceed $15,000,000 in the aggregate
outstanding at any time in addition to those Encumbrances permitted under
subsections (a) through (g) of this Section, provided, however, that with
respect to purchase money liens securing the purchase price of capital assets
(including rights of lessors under capital leases), (A) each such Encumbrance is
given solely to secure the purchase price of, or the lease obligations relating
to, such asset, does not extend to any other property and is given at the time
or within 30 days of the acquisition of such asset, and (B) the Indebtedness
secured thereby does not exceed the lesser of the cost of such asset or its fair
market value at the time such security interest attaches; and
 
52
 

--------------------------------------------------------------------------------



     (i) Security interests in favor of the issuer of any documentary letters of
credit for the account of the Borrower covering any documents presented in
connection with a drawing under any such letter of credit; all goods which are
described in such documents or any such letter of credit; and the proceeds
thereof.
 
     6.5. Merger; Consolidation; Sale or Lease of Assets; Acquisitions. The
Borrower shall not, nor shall it permit any other member of the Borrower
Affiliated Group to:
 
     (a) sell, lease or otherwise dispose of assets or properties (valued at the
lower of cost or fair market value), other than (i) sales of inventory in the
ordinary course of business, (ii) the disposition of scrap, waste and obsolete
items in the ordinary course of business, (iii) transfers of assets among
members of the Borrower Affiliated Group who are either the Borrower or a
wholly-owned Subsidiary of the Borrower that has provided a Subsidiary
Guarantee, provided, however, that each such asset transfer constitutes a
Qualified Investment, and (iv) sales of assets not in the ordinary course of
business so long as the net book value of all of such assets sold or otherwise
disposed of by the Borrower and the other members of the Borrower Affiliated
Group in all such transactions after the Closing Date shall not exceed an
aggregate amount equal to fifteen percent (15%) of the Borrower’s Consolidated
Tangible Net Worth, determined as of the end of the most recently completed
fiscal quarter of the Borrower; and
 
     (b) liquidate, merge or consolidate into or with any other Person or enter
into or undertake any plan or agreement of liquidation, merger or consolidation
with any other Person, provided that the Borrower may merge with another entity
in connection with a Permitted Acquisition if the Borrower is the surviving
company, and any wholly-owned Subsidiary of the Borrower may merge or
consolidate into or with (i) the Borrower if no Default or Event of Default has
occurred and is continuing or would result from such merger and if the Borrower
is the surviving company, (ii) any other wholly-owned Subsidiary of the
Borrower; or (iii) a merger of a wholly-owned Subsidiary of the Borrower with
another entity in connection with a Permitted Acquisition if the Subsidiary is
the surviving entity; or
 
     (c) make any acquisition of all or substantially all of the capital stock
(or other equity interests) or all or substantially all of the assets of another
Person, or of a division or business unit of a Person, whether or not involving
a merger or consolidation with such Person (an “Acquisition”), except for
Permitted Acquisitions.
 
     6.6. Minimum Adjusted Interest Coverage Ratio. The Borrower shall not
permit the Adjusted Interest Coverage Ratio of the Borrower Affiliated Group as
at the last day of any fiscal quarter, calculated for the four consecutive
fiscal quarters then ending, to be less than the ratio of 2.0 to 1.0.
 
53
 

--------------------------------------------------------------------------------



     6.7. Maximum Adjusted Debt to Total Capitalization Ratio. The Borrower
shall not permit the Adjusted Debt to Total Capitalization Ratio (expressed as a
percentage) of the Borrower Affiliated Group as at the last day of any fiscal
quarter to be greater than 75%.
 
     6.8. Restricted Payments. The Borrower shall not, and shall not permit any
other member of the Borrower Affiliated Group to, pay, make or declare any
Restricted Payment other than (a) dividends or distributions by the Borrower’s
Subsidiaries to the Borrower or to a wholly-owned Subsidiary of the Borrower
that has provided a Subsidiary Guarantee, (b) redemptions and repurchases by the
Borrower of its stock, and (c) dividends paid by the Borrower to its
stockholders, so long as no Default or Event of Default has occurred or is
continuing, both before and after giving effect to any such distributions,
dividends, redemptions and repurchases. Neither the Borrower nor any other
member of the Borrower Affiliated Group will enter into any agreement, contract
or arrangement (other than the Loan Documents) restricting the ability of any
Subsidiary of the Borrower or any other member of the Borrower Affiliated Group
to pay or make dividends or distributions in cash or kind, to make loans,
advances or other payments of any nature or to make transfers or distributions
of all or any part of its assets to the Borrower or any other member of the
Borrower Affiliated Group.
 
     6.9. Investments. The Borrower shall not, nor shall permit any other member
of the Borrower Affiliated Group to, make or maintain any Investments other than
Permitted Investments.
 
     6.10. ERISA. Neither the Borrower, nor any Significant Subsidiary or any
member of the Controlled Group, shall permit any Plan maintained by it to (i)
engage in any Prohibited Transaction that could reasonably be expected to
result, individually or in the aggregate, in a liability to the United States
Internal Revenue Service in excess of $10,000,000, (ii) incur any material
“accumulated funding deficiency” (as defined in Section 302 of ERISA) whether or
not waived, or (iii) terminate any Plan in a manner that could result in the
imposition of a lien or encumbrance on the assets of the Borrower or any
Significant Subsidiary pursuant to Section 4068 of ERISA.
 
     6.11. Transactions with Affiliates. The Borrower shall not, nor shall
permit any other member of the Borrower Affiliated Group to, enter into or
participate in any agreements or transactions of any kind with any Affiliate,
except (i) agreements or transactions contemplated, required or allowed by any
Loan Document; (ii) agreements or transactions (in each case) in the ordinary
course of business and on an arms-length basis which (A) include only terms
which are fair and equitable to the Borrower or such other member of the
Borrower Affiliated Group, (B) do not violate or otherwise conflict with any of
the terms of any of the Loan Documents, and (C) involve terms no less favorable
to the Borrower or such other member of the Borrower Affiliated Group than would
be the terms of a similar agreement or transaction with any Person other than an
Affiliate; and (iii) the loans permitted by Section 6.12. Neither the Borrower
nor any other member of the Borrower Affiliated Group will enter into any
agreement containing any provision which would be violated or breached by the
performance by the Borrower or such other member of the Borrower Affiliated
Group of its obligations hereunder or under any of the other Loan Documents.
 
54
 

--------------------------------------------------------------------------------



     6.12. Loans. The Borrower shall not, and shall not permit any other member
of the Borrower Affiliated Group to, make to any Person any loan, advance or
other transfer with the anticipation of repayment, except as may be otherwise
expressly permitted hereunder and except for loans and advances to employees of
the Borrower or such other member of the Borrower Affiliated Group that are (a)
made in the ordinary course of business, (b) consistent with past practices, and
(c) permitted under then-applicable law.
 
SECTION VII
 
DEFAULTS
 
     7.1. Events of Default. There shall be an Event of Default hereunder if any
of the following events occurs:
 
     (a) the Borrower shall fail to pay (i) any amount of principal of any Loans
when due or (ii) any amount of interest thereon or any fees or expenses payable
hereunder or under any Loan Document within five (5) Business Days after notice
thereof from the Administrative Agent to the Borrower; or
 
     (b) the Borrower or any Significant Subsidiary shall (i) fail to deliver
the reports required by Section 5.1(c) within 5 Business Days of the date due or
(ii) fail to perform, comply with or observe or shall otherwise breach any one
or more of the terms, obligations, covenants or agreements contained in any of
Sections 5.1(a), 5.1(b), 5.1(e), 5.1(f), 5.2(b), 5.2(c), 5.2(d), 5.5, 5.7,
5.8(iii), or Section 6 (other than clauses (i) or (ii) of Section 6.10),
provided, however, that with respect to the covenants contained in Sections
5.1(a) and 5.1(b), the failure to deliver such financial statements shall not
constitute an Event of Default hereunder if such financial statements have been
posted on the Borrower’s website;
 
     (c) the Borrower or any Significant Subsidiary shall fail to perform,
comply with or observe or shall otherwise breach any one or more of the terms,
covenants, obligations or agreements (other than in respect of subsections
7.1(a) and 7.1(b) hereof) contained in this Agreement or in any other Loan
Document and such failure shall continue for 30 days after notice thereof by the
Administrative Agent; or
 
     (d) any representation or warranty of the Borrower or any other member of
the Borrower Affiliated Group made in any Loan Document or any other documents
or agreements executed in connection with the transactions contemplated by this
Agreement or in any certificate delivered hereunder shall prove to have been
false in any material respect upon the date when made or deemed to have been
made; or
 
55
 

--------------------------------------------------------------------------------



     (e) the Borrower or any other member of the Borrower Affiliated Group shall
fail to pay at maturity, or within any applicable period of grace, any Material
Indebtedness, or fail to observe or perform any term, covenant or agreement
evidencing or securing such Material Indebtedness, and as a result of such
failure the holder or holders of such Material Indebtedness have caused such
Material Indebtedness to become due prior to its stated maturity or, as to any
agreement evidencing such Material Indebtedness, terminated or cancelled such
agreement; or
 
     (f) the Borrower or any Significant Subsidiary shall be Insolvent under
clause (iv), clause (vi), or clauses (viii) through (xiv), inclusive, of the
definition of Insolvent; or
 
     (g) judgments or orders for the payment of money shall be entered against
the Borrower or any other member of the Borrower Affiliated Group by any court,
or a warrant of attachment or execution or similar process shall be issued or
levied against property of the Borrower or any other member of the Borrower
Affiliated Group (the foregoing, collectively, “Judgments”), that in the
aggregate exceed $25,000,000 in value (to the extent not covered by independent
third party insurance as to which the insurer does not dispute coverage) and
such Judgments shall continue undischarged or unstayed for 60 days (provided,
however, that if such undischarged or unstayed Judgments in the aggregate exceed
$25,000,000 but do not in the aggregate exceed $50,000,000, such entry of such
Judgments shall not constitute an Event of Default hereunder so long as the
Borrower or such other member of the Borrower Affiliated Group could pay all of
such undischarged or unstayed Judgments without breaching Section 6.6 or Section
6.7 hereof after giving effect to such payment); or
 
     (h) the Borrower, any Significant Subsidiary or any member of the
Controlled Group shall fail to pay when due an aggregate amount in excess of
$10,000,000 which it shall have become liable to pay to the PBGC or to a Plan
under Title IV of ERISA; or notice of intent to terminate a Plan or Plans in a
distress termination under Section 4062 of ERISA shall be filed by the Borrower,
any Significant Subsidiary or any member of the Controlled Group; or the PBGC
shall institute or have grounds to institute proceedings under Title IV of ERISA
to terminate or to cause a trustee to be appointed to administer any such Plan
or Plans or a proceeding shall be instituted by a fiduciary of any such Plan or
Plans against the Borrower, any Significant Subsidiary or any member of the
Controlled Group and such proceedings shall not have been dismissed within 90
days thereafter; or
 
     (i) a Change of Control shall have occurred without the express prior
written consent of the Majority Banks; or
 
     (j) the Borrower or any other member of the Borrower Affiliated Group shall
be enjoined, restrained or in any way prevented by the order of any court or any
administrative or regulatory agency from conducting any material part of the
business of the Borrower and the Borrower Affiliated Group taken as a whole and
such order shall continue in effect for more than 60 days, or the Borrower or
any other member of the Borrower Affiliated Group shall be indicted for a state
or federal crime, or any criminal action shall otherwise have been brought or
threatened against the Borrower or any other member of the Borrower Affiliated
Group, a punishment for which in any such case could include forfeiture of any
assets of the Borrower Affiliated Group having a fair market value in excess of
$25,000,000; or
 
56
 

--------------------------------------------------------------------------------



     (k) there shall occur the loss, suspension or revocation of, or failure to
renew, any license or permit now held or hereafter acquired if such loss,
suspension, revocation or failure to renew would reasonably be expected to have
a Material Adverse Effect; or
 
     (l) (A) any material covenant, agreement or obligation of the Borrower or
any Significant Subsidiary contained in or evidenced by any Loan Document to
which the Borrower or such Significant Subsidiary is a party shall, prior to the
date on which such document shall terminate in accordance with its terms, cease
in any material respect to be legal, valid, binding or enforceable in accordance
with the terms thereof, or (B) any Subsidiary Guarantee shall be terminated
without the consent of the Administrative Agent and each of the Banks prior to
payment in full of all Obligations; or
 
     (m) any Loan Document shall be canceled, terminated, revoked or rescinded
(or any notice of such cancellation, termination, revocation or rescission
given) otherwise than with the express prior written agreement, consent or
approval of the Administrative Agent and the Banks; or any action at law, suit
in equity or other legal proceeding to cancel, revoke, or rescind any Loan
Document shall be commenced by or on behalf of the Borrower or any other member
of the Borrower Affiliated Group, or by any court or any other governmental or
regulatory authority or agency of competent jurisdiction; or any court or any
other governmental or regulatory authority or agency of competent jurisdiction
shall make a determination that, or shall issue a judgment, order, decree or
ruling to the effect that, any one or more of the Loan Documents or any one or
more of the obligations of the Borrower or any other member of the Borrower
Affiliated Group under any one or more of the Loan Documents are illegal,
invalid or unenforceable in accordance with the terms thereof to such an extent
that the Administrative Agent and the Banks are unable to enforce, in whole or
in part, any material provisions of the Loan Documents, as determined by the
Administrative Agent and the Banks in their sole discretion.
 
     7.2. Remedies. Upon the occurrence of an Event of Default described in
Section 7.1(f), immediately and automatically, and upon the occurrence of any
other Event of Default, at any time thereafter while such Event of Default is
continuing, at the option of the Majority Banks and upon the Administrative
Agent’s declaration:
 
     (a) each Bank’s commitment (whether in its capacity as a Swingline Lender,
Issuing Bank or otherwise) to make any further Loans or issue additional Letters
of Credit hereunder shall terminate;
 
     (b) the unpaid principal amount of the Loans together with accrued
interest, all other Obligations, and all other obligations of the Borrower to
the Administrative Agent and each Bank of any kind shall become immediately due
and payable without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived;
 
57
 

--------------------------------------------------------------------------------



     (c) with respect to existing Letters of Credit, the Borrower shall provide
to the Administrative Agent cash collateral in an amount equal to the aggregate
Stated Amount of Letters of Credit outstanding; and
 
     (d) the Administrative Agent may exercise (on behalf of itself and the
Banks) any and all rights the Administrative Agent and the Banks have under this
Agreement, the Subsidiary Guarantees, the other Loan Documents or any other
documents or agreements executed in connection herewith, or at law or in equity,
and proceed to protect and enforce the Administrative Agent’s and the Banks’
rights by any action at law, in equity or other appropriate proceeding.
 
SECTION VIII
 
CONCERNING THE ADMINISTRATIVE AGENT AND THE BANKS
 
     8.1. Appointment and Authorization. Each of the Banks hereby appoints Fleet
to serve as Administrative Agent under this Agreement and irrevocably authorizes
the Administrative Agent to take such action on such Bank’s behalf under this
Agreement and to exercise such powers and to perform such duties under this
Agreement and the other documents and instruments executed and delivered in
connection with the consummation of the transactions contemplated hereby as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with all such powers as are reasonably incidental thereto.
 
     8.2. Administrative Agent and Affiliates. Fleet shall also have the same
rights and powers under this Agreement of a Bank and may exercise or refrain
from exercising the same as though it were not the Administrative Agent, and
Fleet and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of business with the Borrower or any other member of the
Borrower Affiliated Group or any Affiliate of any member of the Borrower
Affiliated Group as if it were not the Administrative Agent hereunder. Except as
otherwise provided by the terms of this Agreement, nothing herein shall prohibit
any Bank from accepting deposits from, lending money to or generally engaging in
any kind of business with the Borrower or any other member of the Borrower
Affiliated Group or any Affiliate of any member of the Borrower Affiliated
Group.
 
     8.3. Future Advances.
 
     (a) In order to more conveniently administer the Loans, the Administrative
Agent may, unless notified to the contrary by any Bank prior to the date upon
which any Revolving Credit Loan is to be made, assume that such Bank has made
available to the Administrative Agent on such date the amount of such Bank’s
share of such Revolving Credit Loan to be made on such date as provided in this
Agreement, and the Administrative Agent may (but it shall not be required to),
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If any Bank makes available to the Administrative Agent such amount on a
date after the date upon which the Revolving Credit Loan is made, such Bank
shall pay to the Administrative Agent on demand an amount equal to the product
of (i) the average computed for the period
 
58
 

--------------------------------------------------------------------------------



referred to in clause (iii) below, of the weighted average interest rate paid by
the Administrative Agent for federal funds acquired by the Administrative Agent
during each day included in such period, multiplied by (ii) the amount of such
Bank’s share of such Revolving Credit Loan, multiplied by (iii) a fraction, the
numerator of which is the number of days that elapsed from and including such
date to the date on which the amount of such Bank’s share of such Revolving
Credit Loan shall become immediately available to the Administrative Agent, and
the denominator of which is 360 or 365, as applicable. A statement of the
Administrative Agent submitted to such Bank with respect to any amounts owing
under this subsection shall be prima facie evidence of the amount due and owing
to the Administrative Agent by such Bank.
 
     (b) The Administrative Agent may at any time, in its sole discretion, upon
notice to any Bank, refuse to make any Revolving Credit Loan to the Borrower on
behalf of such Bank unless such Bank shall have provided to the Administrative
Agent immediately available federal funds equal to such Bank’s share of such
Revolving Credit Loan in accordance with this Agreement.
 
     (c) Anything in this Agreement to the contrary notwithstanding, the
obligations to make Loans under the terms of this Agreement shall be the several
and not joint obligation of each of the Banks and any advances made by the
Administrative Agent on behalf of any Bank are strictly for the administrative
convenience of the parties and shall in no way diminish any Bank’s liability to
repay the Administrative Agent for such Loans and advances. If the amount of any
Bank’s share of any Revolving Credit Loan which the Administrative Agent has
advanced to the Borrower (including without limitation any Revolving Credit Loan
made or deemed to have been requested pursuant to Section 2.1(b)(iii)(A)) is not
made available to the Administrative Agent by such Bank within 1 Business Day
following the date upon which such Revolving Credit Loan is made, the
Administrative Agent shall be entitled to recover such amount from the Borrower
on demand, with interest thereon at the rate per annum applicable to the
Revolving Credit Loans made on such date.
 
     8.4. Delinquent Bank. Notwithstanding anything to the contrary contained in
this Agreement, any Bank that fails to make available to the Administrative
Agent its share of any Revolving Credit Loan when and to the full extent
required by the provisions of this Agreement shall be deemed delinquent (a
“Delinquent Bank”) and shall be deemed a Delinquent Bank until such time as such
delinquency is satisfied. A Delinquent Bank shall be deemed to have assigned any
and all payments due to it from the Borrower, whether on account of outstanding
Loans, interest, fees or otherwise, to the remaining non-delinquent Banks for
application to, and reduction of, their respective pro rata shares of all
outstanding Revolving Credit Loans. The Delinquent Bank hereby authorizes the
Administrative Agent to distribute such payments to the non-delinquent Banks in
proportion to their respective pro rata shares of all outstanding Revolving
Credit Loans. A Delinquent Bank shall be deemed to have satisfied in full a
delinquency when and if, as a result of application of the assigned payments to
all outstanding Revolving Credit Loans of the non-delinquent Banks, the Banks’
respective pro rata shares of all outstanding Loans have returned to those in
effect immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency. No Delinquent Bank shall have a right to
participate in any vote taken by the Banks hereunder, which shall be calculated
as if the Commitments of the Delinquent Bank did not exist.
 
59
 

--------------------------------------------------------------------------------



     8.5. Payments.
 
     (a) All payments and prepayments of principal of and interest on Revolving
Credit Loans (other than Swingline Loans) received by the Administrative Agent
shall be paid to each of the Banks pro rata in accordance with their respective
interests in such Loans; and any other payments received by the Administrative
Agent hereunder shall be paid to the Banks or the Administrative Agent or both
pro rata as their respective interests appear. All such payments received by the
Administrative Agent hereunder for the accounts of the Banks prior to 1:00 p.m.
on any Business Day shall be paid to the Banks on such Business Day and all such
payments received by the Administrative Agent hereunder for the accounts of the
Banks at or after 1:00 p.m. shall be paid to the Banks on the next Business Day.
 
     (b) Each of the Banks and the Administrative Agent hereby agrees that if it
should receive any amount (whether by voluntary payment, by the exercise of the
right of set-off or banker’s lien, by counterclaim or cross action, by the
enforcement of any right hereunder or otherwise) in respect of principal of, or
interest on, the Loans or any fees which are to be shared among the Banks,
which, as compared to the amounts theretofore received by the other Banks with
respect to such principal, interest or fees, is in excess of such Bank’s pro
rata share of such principal, interest or fees as provided in this Agreement,
such Bank shall share such excess, less the costs and expenses (including,
reasonable attorneys’ fees and disbursements) incurred by such Bank in
connection with such realization, exercise, claim or action, pro rata with all
other Banks in proportion to their respective interests therein, and such
sharing shall be deemed a purchase (without recourse) by such sharing party of
participation interests in the Loans or such fees, as the case may be, owed to
the recipients of such shared payments to the extent of such shared payments;
provided, however, that if all or any portion of such excess amount is
thereafter recovered from such Bank, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.
 
     8.6. Action by Administrative Agent.
 
     (a) The obligations of the Administrative Agent hereunder are only those
expressly set forth herein. The Administrative Agent shall have no duty to
exercise any right or power or remedy hereunder or under any other document or
instrument executed and delivered in connection with or as contemplated by this
Agreement or to take any affirmative action hereunder or thereunder.
 
     (b) The Administrative Agent shall keep all records of the Loans and
payments hereunder, and shall give and receive notices and other communications
to be given or received by the Administrative Agent hereunder on behalf of the
Banks.
 
60
 

--------------------------------------------------------------------------------



     (c) Upon the occurrence and during the continuance of an Event of Default
the Administrative Agent may, and upon the direction of the Majority Banks
pursuant to Section 7.2 the Administrative Agent shall, exercise the option of
the Banks pursuant to Section 7.2 to declare all Loans and other Obligations
immediately due and payable and may take such action as may appear necessary or
desirable to collect the Obligations and enforce the rights and remedies of the
Administrative Agent or the Banks.
 
     8.7. Notification of Defaults and Events of Default. The Administrative
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Banks, unless the Agent shall have received written notice
from a Bank or the Borrower referring to this Agreement, describing such Default
or Event of Default and stating that such notice is a “notice of default”. In
the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give notice thereof to the Banks.
 
     8.8. Consultation with Experts. The Administrative Agent shall be entitled
to retain and consult with legal counsel, independent public accountants and
other experts selected by it and shall not be liable to the Banks for any action
taken, omitted to be taken or suffered in good faith by it in accordance with
the advice of such counsel, accountants or experts. The Administrative Agent may
employ administrative agents and attorneys-in-fact and shall not be liable to
the Banks for the default or misconduct of any such administrative agents or
attorneys.
 
     8.9. Liability of Administrative Agent. The Administrative Agent shall
exercise the same care to protect the interests of each Bank as it does to
protect its own interests, so that so long as the Administrative Agent exercises
such care it shall not be under any liability to any of the Banks, except for
the Administrative Agent’s gross negligence or willful misconduct with respect
to anything it may do or refrain from doing. Subject to the immediately
preceding sentence, neither the Administrative Agent nor any of its directors,
officers, administrative agents or employees shall be liable for any action
taken or not taken by it in connection herewith in its capacity as
Administrative Agent. Without limiting the generality of the foregoing, neither
the Administrative Agent nor any of its directors, officers, administrative
agents or employees shall be responsible for or have any duty to ascertain,
inquire into or verify: (i) any statement, warranty or representation made in
connection with this Agreement, any Loan Document, or any borrowing hereunder;
(ii) the performance or observance of any of the covenants or agreements of the
Borrower; (iii) the satisfaction of any condition specified in Sections 3.1 or
3.2, except receipt of items required to be delivered to the Administrative
Agent; or (iv) the validity, effectiveness, enforceability or genuineness of
this Agreement, the Subsidiary Guarantees, any other Loan Document or any other
document or instrument executed and delivered in connection with or as
contemplated by this Agreement. The Administrative Agent shall not incur any
liability by acting in reliance upon any notice, consent, certificate, statement
or other writing (which may be a bank wire, telecopy or similar writing)
believed by it to be genuine or to be signed or sent by the proper party or
parties.
 
61
 

--------------------------------------------------------------------------------



     8.10. Indemnification. Each Bank and each Issuing Bank agrees to indemnify
the Administrative Agent (to the extent the Administrative Agent is not
reimbursed by the Borrower), ratably in accordance with its Revolving Credit
Commitment Percentage, from and against any cost, expense (including attorneys’
fees and disbursements), claim, demand, action, loss or liability which the
Administrative Agent may suffer or incur in connection with this Agreement, or
any action taken or omitted by the Administrative Agent hereunder, or the
Administrative Agent’s relationship with the Borrower hereunder, including,
without limitation, the costs and expenses of defending itself against any claim
or liability in connection with the exercise or performance of any of its powers
and duties hereunder and of taking or refraining from taking any action
hereunder, but excluding any costs, expenses or losses directly arising from the
Administrative Agent’s gross negligence or willful misconduct. No payment by any
Bank under this Section shall in any way relieve the Borrower of its obligations
under this Agreement with respect to the amounts so paid by any Bank, and the
Banks shall be subrogated to the rights of the Administrative Agent, if any, in
respect thereto.
 
     8.11. Independent Credit Decision. Each of the Banks represents and
warrants to the Administrative Agent that it has, independently and without
reliance upon the Administrative Agent or any other Bank and based on the
financial statements referred to in Section 4.7 and such other documents and
information as it has deemed appropriate, made its own independent credit
analysis and decision to enter into this Agreement. Each of the Banks
acknowledges that it has not relied upon any representation by the
Administrative Agent and that the Administrative Agent shall not be responsible
for any statements in or omissions from any documents or information concerning
the Borrower, this Agreement, any other Loan Document or any other document or
instrument executed and delivered in connection with or as contemplated by this
Agreement. Each of the Banks acknowledges that it will, independently and
without reliance upon the Administrative Agent or other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement.
 
     8.12. Successor Administrative Agent. Fleet, or any successor
Administrative Agent, may resign as Administrative Agent at any time by giving
30 days prior written notice thereof to the Banks and to the Borrower. Upon any
such resignation, the Banks shall have the right to appoint a successor
Administrative Agent, which successor Administrative Agent shall be reasonably
acceptable to the Borrower. If no successor Administrative Agent shall have been
so appointed by the Banks, and shall have accepted such appointment, within 30
days after the retiring Administrative Agent’s giving of notice of resignation,
then the retiring Administrative Agent may, on behalf of the Banks, appoint a
successor Administrative Agent, which shall be a commercial bank (or Affiliate
thereof) or savings and loan association organized under the laws of the United
States of America or any State thereof or under the laws of another country
which is doing business in the United States of America or any State thereof and
having a combined capital, surplus and undivided profits of at least
$500,000,000 and shall be reasonably acceptable to the Borrower. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from all further duties and obligations under this
Agreement. After any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Section VIII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement.
 
62
 

--------------------------------------------------------------------------------



     8.13. Other Agents. None of the Banks identified on the facing page, the
preamble or the signature pages of this Agreement as a "syndication agent" or a
"co-documentation agent" shall have any right, power, liability, responsibility
or duty under this Agreement other than those applicable to all Banks as such.
Each Bank acknowledges that it has not relied, and will not rely, on any of the
Banks so identified in deciding to enter into this Agreement or in taking or not
taking action hereunder.
 
SECTION IX
 
MISCELLANEOUS
 
     9.1. Notices. Unless otherwise specified herein, all notices hereunder to
any party hereto shall be in writing and shall be deemed to have been given (i)
when delivered by hand, (ii) when sent by electronic facsimile transmission with
confirmation of receipt if sent prior to 5:00 p.m. of the recipient’s prevailing
time, and otherwise deemed to have been given on the next Business Day, (iii)
three (3) Business Days after being sent certified mail, return receipt
requested, and properly deposited in the mails, postage prepaid, or (iv) one (1)
Business Day after being delivered to an overnight courier, addressed to such
party at its address indicated below:
 
     If to the Borrower, at
 
          Ross Stores, Inc.
          8333 Central Avenue
          Newark, CA 94560
          John G. Call, Senior Vice President and
               Chief Financial Officer
          Fax: (510) 505-4181
 
     with a copy to
 
          Latham & Watkins
          505 Montgomery Street
          Suite 1900
          San Francisco, CA 94111-2566
          Attention: Kenneth Blohm, Esq.
          Telecopy: (415) 395-8095
 
63
 

--------------------------------------------------------------------------------



     If to the Administrative Agent or Fleet, at
 
          Fleet National Bank
          Mail Stop: MA DE 10008F
          40 Broad Street
          Boston, Massachusetts 02109
          Attention: Stephen J. Garvin
          Telecopy: (617) 434-6685
 
     with a copy to
 
          Goulston & Storrs, P.C.
          400 Atlantic Avenue
          Boston, Massachusetts 02110
          Attention: Philip A. Herman, Esq.
          Telecopy: (617) 574-4112
 
     If to any Bank, at the address for such Bank set forth on Schedule 1
 
or at any other address specified by such party in writing to the other parties
listed in this Section 9.1. Notwithstanding the foregoing, the Administrative
Agent and the Banks shall have been deemed for all purposes to have delivered
any notice required to be delivered to the Borrower Affiliated Group by this
Agreement or otherwise, by sending such notification to the address set forth
above for the “Borrower.”
 
     9.2. Expenses. The Borrower shall:
 
     (a) pay ten (10) days after receipt of notice by Borrower all reasonable
expenses of the Administrative Agent in connection with the preparation,
documentation, negotiation and execution of this Agreement, the other Loan
Documents or other documents executed in connection therewith, and the
consummation of the transactions contemplated hereby and thereby, and any
amendments (or other modifications, approvals, consents or waivers) thereto,
out-of-pocket expenses incurred in administration of the Loans or other
Obligations, and the cancellation or termination of this Agreement and the other
Loan Documents, including, without limitation, with respect to all the
foregoing, reasonable fees of outside legal counsel and any local counsel,
accounting, consulting or other similar professional fees or expenses, and any
fees or expenses associated with any travel or other costs relating to any
examinations conducted in connection with the Obligations therefor;
 
     (b) pay ten (10) days after receipt of notice by Borrower all reasonable
expenses of the Arranger and the Administrative Agent incurred in connection
with the syndication and/or participation of the Loans, provided, however, that
all such expenses incurred prior to the Closing Date shall be paid on the
Closing Date; and
 
64
 

--------------------------------------------------------------------------------



     (c) pay ten (10) days after receipt of notice by Borrower all reasonable
expenses of the Administrative Agent, the Banks, the Arranger and the
Co-Arranger incurred by them in connection with the enforcement, attempted
enforcement, or preservation of any rights or remedies during the existence of
an Event of Default (including in connection with any “workout” or restructuring
regarding the Loans, and including in any insolvency or appellate proceedings),
including, without limitation, reasonable fees of outside legal counsel, any
local counsel or the allocated costs of in-house legal counsel;
 
and the amount of all the foregoing expenses shall, from the end of such ten
(10) day period until paid, bear interest at the Prime Rate (including any
default rate).
 
     9.3. Indemnification. The Borrower absolutely and unconditionally
indemnifies and holds harmless the Administrative Agent, the Arranger, the
Co-Arranger and each of the Banks against any and all claims, demands, suits,
actions, causes of action, damages, losses, settlement payments, obligations,
costs, expenses (including, without limitation, reasonable fees and
disbursements of a single legal counsel (and local counsel in any particular
jurisdiction) incurred in connection with any investigation, litigation or other
proceeding) and all other liabilities whatsoever which shall at any time or
times be incurred or sustained by the Administrative Agent, the Arranger, the
Co-Arranger or any of the Banks or by any of their shareholders, directors,
officers, employees, subsidiaries, affiliates or administrative agents (other
than as a result of the gross negligence or willful misconduct of the
Administrative Agent, the Arranger, the Co-Arranger or any of the Banks) on
account of, or in relation to, or in any way in connection with, the use of the
proceeds of the loans, the violation of any Environmental Laws or laws relating
to Hazardous Materials with respect to the Borrower and its Subsidiaries and
their respective properties and assets, and any of the arrangements or
transactions contemplated by, associated with or ancillary to either this
Agreement or any of the other Loan Documents, whether or not all or any of the
transactions contemplated by, associated with or ancillary to this Agreement or
any such Loan Documents are ultimately consummated. Without prejudice to the
survival of any other covenant of the Borrower hereunder, the covenants of this
Section 9.3 shall survive the termination of this Agreement and the payment or
satisfaction of payment of amounts owing with respect to any Loan Document.
 
     9.4. Set-Off. Regardless of the adequacy of any collateral or other means
of obtaining repayment of the Obligations, any deposits, balances or other sums
credited by or due from any Bank or any of its branch or affiliate offices to
the Borrower or any other member of the Borrower Affiliated Group may, at any
time and from time to time upon and during the continuation of an Event of
Default, without notice to the Borrower or such member of the Borrower
Affiliated Group or compliance with any other condition precedent now or
hereafter imposed by statute, rule of law, or otherwise (all of which are hereby
expressly waived) be set off, appropriated, and applied by any Bank against any
and all obligations of the Borrower or such member of the Borrower Affiliated
Group to such Bank or any of its affiliates in such manner as the head office of
the Bank or any of its branch offices in their sole discretion may determine
(with notice to be given to the Borrower promptly thereafter).
 
65
 

--------------------------------------------------------------------------------



     9.5. Term of Agreement. This Agreement shall continue in force and effect
so long as any Bank has any commitment to make Loans hereunder or any Loan or
any Obligation shall be outstanding.
 
     9.6. No Waivers. No failure or delay by the Administrative Agent or any
Bank in exercising any right, power or privilege hereunder, under any Loan
Document or under any other documents or agreements executed in connection
herewith shall operate as a waiver thereof; nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein and in
the other Loan Documents provided are cumulative and not exclusive of any rights
or remedies otherwise provided by agreement or law.
 
     9.7. Governing Law. This Agreement and the other Loan Documents shall be
construed in accordance with and governed by the laws of the State of New York
(without giving effect to any conflicts of laws provisions contained therein).
Any legal action or proceeding arising out of or relating to this Agreement, any
other Loan Document or any Obligation may be instituted, in the Administrative
Agent’s sole discretion, in (a) the courts of the State of New York or the
United States of America for the Southern District of New York, and (b) any
appellate court to which appeals may be taken from the courts referred to in
(a), and each of the Borrower, the Administrative Agent and each Bank hereby
irrevocably submits to the jurisdiction of each such court in any such action or
proceeding; provided, however, that the foregoing shall not limit the
Administrative Agent’s rights to bring any legal action or proceeding in any
other appropriate jurisdiction.
 
     9.8. Amendments, Waivers, Etc. Except as otherwise expressly provided in
this Agreement or any of the other Loan Documents: (i) each of the Loan
Documents may be modified, amended or supplemented in any respect whatever only
with the prior written consent or approval of the Majority Banks and the
Borrower; and (ii) the performance or observance by the Borrower of any of its
covenants, agreements or obligations under any of the Loan Documents may be
waived only with the written consent of the Majority Banks; provided, however,
that the following changes shall require the written consent, agreement or
approval of all of the Banks: (A) any decrease in the amount of or postponement
of the regularly scheduled or otherwise required payment date for any of the
Obligations (including, without limitation, principal, interest and fees); (B)
any decrease in the interest rate on any Loan or the Commitment Fees due under
this Agreement; (C) any increase in the Commitment or Revolving Credit
Commitment Percentage of any of the Banks, except as permitted by Section 9.10;
(D) any change in the definition of Majority Banks; (E) the release or
termination of any Subsidiary Guarantee, and (F) any change in the terms of this
Section 9.8. Any change to Section IX or any other provision of this Agreement
affecting the rights or obligations of the Administrative Agent shall not be
amended or modified without the prior or concurrent written consent of the
Administrative Agent.
 
     9.9. Binding Effect of Agreement. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns; provided that (i) the Borrower may not assign or transfer its rights or
obligations hereunder, and (ii) no Bank may assign or transfer its rights or
obligations hereunder to any Person except in accordance with the provisions of
Section 9.10.
 
66
 

--------------------------------------------------------------------------------



     9.10. Successors and Assigns.
 
     (i) Any Bank may at any time grant to one or more banks or other financial
institutions (each, a “Participant”) participating interests in any of its
Commitments or any or all of its Loans in an amount and on such terms as such
Bank may deem appropriate. In the event of any such grant by a Bank of a
participating interest to a Participant, whether or not upon notice to the
Borrower and the Administrative Agent, such Bank shall remain responsible for
the performance of its obligations hereunder, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Bank
in connection with such Bank’s rights and obligations under this Agreement. Any
agreement pursuant to which any Bank may grant such a participating interest
shall provide that such Bank shall retain the sole right and responsibility to
enforce the obligations of the Borrower hereunder including, without limitation,
the right to approve any amendment, modification or waiver of any provision of
this Agreement; provided, however, that such participation agreement may provide
that such Bank will not agree, without the consent of the Participant, to any
modification, amendment or waiver of this Agreement requiring the consent,
agreement or approval of all of the Banks, as described in Section 9.8. The
Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.16 with respect to its participating interest.
 
     (ii) Any Bank (except the Swingline Lender with respect to the Swingline
Loans and the Swingline Commitment, unless assigned as part of an Administrative
Agent transfer under Section 8.12) may at any time assign to one or more
Eligible Assignees all, or a part of all, of its rights, interests and
obligations under this Agreement on such terms, as between such Bank and each of
its Eligible Assignees, as such Bank may deem appropriate, and each Eligible
Assignee shall assume such rights, interests and obligations, pursuant to an
instrument executed by such Assignee and such assignor Bank substantially in the
form of Exhibit F hereto (an “Assignment and Assumption”); provided, however,
that (A) prior to assigning any interest to any Eligible Assignee hereunder,
such Bank will (x) notify the Borrower and the Administrative Agent in writing
identifying the proposed Eligible Assignee and stating the aggregate principal
amount of the proposed interest to be assigned, and (y) receive the prior
written consent of the Administrative Agent and, prior to the occurrence (which
is continuing) of an Event of Default, the Borrower, which consent may not be
unreasonably withheld by either the Borrower or the Administrative Agent, and
(B) no Bank will assign to any Eligible Assignee less than an aggregate amount
equal to the lesser of (x) $5,000,000 of such Bank’s Commitments and interest on
the Loans (as such interest may be reduced pursuant to the terms hereof) or (y)
the remaining amount of such Bank’s Commitments. It is understood and agreed
that the proviso contained in the immediately preceding sentence shall not be
applicable in the case of, and this subsection (ii) shall not restrict an
assignment or other transfer by any Bank to an Affiliate of such Bank or to any
other Bank or a collateral assignment or other similar transfer to a Federal
Reserve Bank or an assignment required under applicable law. Upon execution and
delivery of such an Assignment and Assumption and payment by such Eligible
Assignee to such transferor Bank of an amount equal to the purchase price agreed
between such transferor Bank and such Eligible Assignee, such Eligible Assignee
shall be a Bank party to this Agreement and shall have all the rights, interests
and obligations of a Bank with the Commitments as set forth in such instrument
of assumption, and the transferor Bank shall be released from its obligations
hereunder to a corresponding extent, and no further consent or action by any
party shall be required.
 
67
 

--------------------------------------------------------------------------------



     (iii) No Assignee, Participant or other transferee of any Bank’s rights
shall be entitled to receive any greater payment under Sections 2.11, 2.12 and
2.16 than such Bank would have been entitled to receive with respect to the
rights transferred, unless such transfer is made with the Borrower’s prior
written consent or at a time when the circumstances giving rise to such greater
payment did not exist.
 
     (iv) Assignments require a fee payable to the Administrative Agent by the
transferor Bank, solely for the account of the Administrative Agent, in the
amount of $3,500.
 
     9.11. Counterparts. This Agreement may be signed in any number of
counterparts with the same effect as if the signatures hereto and thereto were
upon the same instrument and each counterpart shall be deemed an original.
 
     9.12. Partial Invalidity. The invalidity or unenforceability of any one or
more phrases, clauses or sections of this Agreement shall not affect the
validity or enforceability of the remaining portions of it.
 
     9.13. Captions. The captions and headings of the various sections and
subsections of this Agreement are provided for convenience only and shall not be
construed to modify the meaning of such sections or subsections.
 
     9.14. WAIVER OF JURY TRIAL. THE BORROWER, THE BANKS AND THE ADMINISTRATIVE
AGENT MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT
TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM, COUNTERCLAIM OR DEFENSE BASED
HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE
OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PARTY. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR THE
ADMINISTRATIVE AGENT AND THE BANKS TO ENTER INTO THIS AGREEMENT AND TO MAKE
LOANS AND EXTEND CREDIT TO THE BORROWER. The Borrower (i) certifies that neither
the Administrative Agent, nor any Bank nor any representative, administrative
agent or attorney of the Administrative Agent or any Bank has represented,
expressly or otherwise, that the Administrative Agent or any Bank would not, in
the event of litigation, seek to enforce the foregoing waivers and (ii)
acknowledges that, in entering into this Agreement and the other Loan Documents
to which the Borrower is a party, the Administrative Agent and the Banks are
relying upon, among other things, the waivers and certifications contained in
this Section 9.14.
 
68
 

--------------------------------------------------------------------------------



     9.15. Entire Agreement. This Agreement and the other Loan Documents
constitute the final agreement of the parties hereto and supersede any prior
agreement or understanding, written or oral, with respect to the matters
contained herein and therein.
 
     9.16. Replacement of Loan Documents, Etc. Upon receipt of an affidavit of
an officer of any Bank as to the loss, theft, destruction or mutilation of one
or more of the Loan Documents which is not of public record, and, in the case of
any such loss, theft, destruction or mutilation, upon cancellation of such Loan
Document and, with respect to any instrument, the customary indemnification of
the Borrower by such Bank, the Borrower will issue, in lieu thereof, a
replacement Loan Document containing the same terms and conditions.
 
     9.17 USA PATRIOT Act Notice. Each Bank and the Administrative Agent (for
itself and not on behalf of any Bank) hereby notifies the Borrower that,
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.107-56
(signed into law October 26, 2001)) (the "Act"), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Bank or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act; and the Borrower agrees to provide the
Administrative Agent and the Banks with any such information as the
Administrative Agent or any Bank may reasonably request.
 
69
 

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their duly authorized officers as of the day and year first above written.
 
The Borrower:
  ROSS STORES, INC.       By:            /s/ J. Call     Name: John G. Call  
Title: Chief Financial Officer


--------------------------------------------------------------------------------



Counterpart signature page to
Amended and Restated
Revolving Credit Agreement,
dated as of March 31, 2004,
among Ross Stores, Inc.,
Fleet National Bank, as Administrative Agent,
and certain other Lending Institutions
 
 
 


The Administrative Agent:   FLEET NATIONAL BANK, as Administrative Agent, and
individually as a Bank       By:            /s/ Linda Alto   Name: Linda Alto
Title: Director


--------------------------------------------------------------------------------



Counterpart signature page to
Amended and Restated
Revolving Credit Agreement,
dated as of March 31, 2004,
among Ross Stores, Inc.,
Fleet National Bank, as Administrative Agent,
and certain other Lending Institutions
 
 
  
WACHOVIA BANK, N.A.,
as a Bank, and in its capacity as Syndication Agent
    By:            /s/ Kimberley A. Quinn       Name: Kimberley A. Quinn  
Title: Director


--------------------------------------------------------------------------------



Counterpart signature page to
Amended and Restated
Revolving Credit Agreement,
dated as of March 31, 2004,
among Ross Stores, Inc.,
Fleet National Bank, as Administrative Agent,
and certain other Lending Institutions
 

  


  BANK ONE, NA, as a Bank, and in its capacity as Co-Documentation Agent    
By:            /s/ Marion M. Church     Name: Marion M. Church   Title:
Associate


--------------------------------------------------------------------------------



Counterpart signature page to
Amended and Restated
Revolving Credit Agreement,
dated as of March 31, 2004,
among Ross Stores, Inc.,
Fleet National Bank, as Administrative Agent,
and certain other Lending Institutions
 
 
 

BNP PARIBAS as a Bank, and in its capacity as Co-Documentation Agent       By:
          /s/ Katherine Wolfe     Name: Katherine Wolfe   Title: Director    
By:           /s/ Sandra F. Bertram     Name: Sandra F. Bertram   Title: Vice
President


--------------------------------------------------------------------------------



Counterpart signature page to
Amended and Restated
Revolving Credit Agreement,
dated as of March 31, 2004,
among Ross Stores, Inc.,
Fleet National Bank, as Administrative Agent,
and certain other Lending Institutions
 
 
 

WELLS FARGO BANK, as a Bank, and in its capacity as Co-Documentation Agent     
By:           /s/ Jeff Bailard   Name: Jeff Bailard   Title: Vice President    
By:           /s/ Roger J. Fleischmann   Name: Roger Fleischmann Title: Senior
Vice President 


--------------------------------------------------------------------------------



Counterpart signature page to
Amended and Restated
Revolving Credit Agreement,
dated as of March 31, 2004,
among Ross Stores, Inc.,
Fleet National Bank, as Administrative Agent,
and certain other Lending Institutions
 
 
 

FLEET SECURITIES, INC.       By:           /s/ Jennifer P. Dumas   Name:
Jennifer P. Dumas Title: Vice President


--------------------------------------------------------------------------------



Counterpart signature page to
Amended and Restated
Revolving Credit Agreement,
dated as of March 31, 2004,
among Ross Stores, Inc.,
Fleet National Bank, as Administrative Agent,
and certain other Lending Institutions
 
 
 

WACHOVIA CAPITAL MARKETS, LLC       By:           /s/ Kimberley A. Quinn   Name:
Kimberley A. Quinn Title: Director 


--------------------------------------------------------------------------------



Counterpart signature page to
Amended and Restated
Revolving Credit Agreement,
dated as of March 31, 2004,
among Ross Stores, Inc.,
Fleet National Bank, as Administrative Agent,
and certain other Lending Institutions
 
 
 

BANK OF THE WEST       By:           /s/ Rochelle Dineen   Name: Rochelle Dineen
Title: Vice President


--------------------------------------------------------------------------------



Counterpart signature page to
Amended and Restated
Revolving Credit Agreement,
dated as of March 31, 2004,
among Ross Stores, Inc.,
Fleet National Bank, as Administrative Agent,
and certain other Lending Institutions
 
 
 

UNION BANK OF CALIFORNIA, N.A.     By:           /s/ Theresa L. Rocha   Name:
Theresa L. Rocha Title: Vice President 


--------------------------------------------------------------------------------



Counterpart signature page to
Amended and Restated
Revolving Credit Agreement,
dated as of March 31, 2004,
among Ross Stores, Inc.,
Fleet National Bank, as Administrative Agent,
and certain other Lending Institutions
 
 
 

U.S. BANK NATIONAL ASSOCIATION       By:           /s/ Gregory L. Dryden   Name:
Gregory L. Dryden Title: Vice President 


--------------------------------------------------------------------------------



Counterpart signature page to
Amended and Restated
Revolving Credit Agreement,
dated as of March 31, 2004,
among Ross Stores, Inc.,
Fleet National Bank, as Administrative Agent,
and certain other Lending Institutions
 
 
 

KEYBANK NATIONAL ASSOCIATION       By:           /s/ Michael J. Vegh   Name:
Michael J. Vegh Title: Portfolio Manager     By:           /s/ Robert W. Boswell
  Name: Robert W. Boswell Title: Vice President 


--------------------------------------------------------------------------------



Counterpart signature page to
Amended and Restated
Revolving Credit Agreement,
dated as of March 31, 2004,
among Ross Stores, Inc.,
Fleet National Bank, as Administrative Agent,
and certain other Lending Institutions
 
 
 

NATIONAL CITY BANK       By:           /s/ Joseph L. Kwasny   Name: Joseph L.
Kwasny Title: Senior Vice President 


--------------------------------------------------------------------------------



Counterpart signature page to
Amended and Restated
Revolving Credit Agreement,
dated as of March 31, 2004,
among Ross Stores, Inc.,
Fleet National Bank, as Administrative Agent,
and certain other Lending Institutions
 
 
 

SOUTHTRUST BANK       By:           /s/ Price Chenault   Name: Price Chenault
Title: Vice President 


--------------------------------------------------------------------------------



Counterpart signature page to
Amended and Restated
Revolving Credit Agreement,
dated as of March 31, 2004,
among Ross Stores, Inc.,
Fleet National Bank, as Administrative Agent,
and certain other Lending Institutions
 
 
 

SUNTRUST BANK       By:           /s/ Brian M. Davis   Name: Brian M. Davis
Title: Director 


--------------------------------------------------------------------------------



Counterpart signature page to
Amended and Restated
Revolving Credit Agreement,
dated as of March 31, 2004,
among Ross Stores, Inc.,
Fleet National Bank, as Administrative Agent,
and certain other Lending Institutions
 
 
 

THE BANK OF NEW YORK       By:           /s/ Randolph E.J. Medrano   Name:
Randolph E.J. Medrano  Title: Vice President 


--------------------------------------------------------------------------------



Counterpart signature page to
Amended and Restated
Revolving Credit Agreement,
dated as of March 31, 2004,
among Ross Stores, Inc.,
Fleet National Bank, as Administrative Agent,
and certain other Lending Institutions
 
 
 

GUARANTY BANK       By:           /s/ Daniel K. Guth   Name: Daniel K. Guth
Title: Senior Vice President 


--------------------------------------------------------------------------------



Counterpart signature page to
Amended and Restated
Revolving Credit Agreement,
dated as of March 31, 2004,
among Ross Stores, Inc.,
Fleet National Bank, as Administrative Agent,
and certain other Lending Institutions
 
 
 

ISRAEL DISCOUNT BANK OF NEW YORK       By:           /s/ Amir Barash   Name:
Amir Barash Title: First Vice President      By:           /s/ Lucas Ramirez  
Name: Lucas Ramirez Title: Assistant Manager 


--------------------------------------------------------------------------------



SCHEDULE 1
 
Commitment Amounts and Revolving Credit Commitment Percentages
 

Commitment Commitment 1)       Bank Amount       Percentage Fleet National Bank
$ 75,000,000 * 12.5000 % 100 Federal Street Boston, MA 02110   Wachovia Bank,
N.A. $ 75,000,000 12.5000 % One Wachovia Center 301 South College Street
Charlotte, NC 28288   Bank One, NA $ 67,500,000 11.2500 % One Bank One Plaza
Chicago, IL 60670   Wells Fargo Bank $ 57,500,000 9.5833 % 555 Montgomery Street
San Francisco, CA 94104   U.S. Bank National Association  $ 50,500,000 8.4167 %
7th & Washington     St. Louis, MO 63101   Union Bank of California, N.A.  $
48,500,000 8.0833 % 350 California Street   San Francisco, CA 94104   KeyBank
National Association $ 48,500,000 8.0833 % 70 Federal Street Boston, MA 02110  
BNP Paribas $ 42,500,000 7.0833 % 1 Front Street San Francisco, CA 94111  


--------------------------------------------------------------------------------




         National City Bank $25,000,000          4.1667 % 155 E. Broad Street
Columbus, Ohio 43251-0077     Southtrust Bank $25,000,000 4.1667 % 600 West
Peachtree Street Atlanta, GA 30308   SunTrust Bank $25,000,000 4.1667 % 303
Peachtree Street Atlanta, GA 30308   The Bank of New York $20,000,000 3.3333 %
One Wall Street New York, NY 10286   Guaranty Bank $15,000,000 2.5000 % 300
Capital Mall Suite 1550 Sacramento, CA 95814   Bank of the West $15,000,000  
2.5000 % 180 Montgomery Street, 25th Floor San Francisco, CA 94111   Israel
Discount Bank of New York  $10,000,000 1.6667 % 511 Fifth Avenue, 6th Floor New
York, NY 10017   TOTAL $600,000,000.00 100.00 %

____________________

*$60,000,000 of Fleet’s Commitment Amount constitutes the Swingline Commitment
of Fleet in its capacity as the Swingline Lender.
 

--------------------------------------------------------------------------------



SCHEDULE 2
 
Carryover Letters of Credit
 

Expiry Issuer (Beneficiary)           Amount         Date Fleet Bank (Ace
American Insurance Company) 413,309 5/5/2004 Fleet Bank (Bank of N.T.
Butterfield and Son Limited) 12,623,605 12/13/2004


--------------------------------------------------------------------------------



EXHIBIT A
 
[FORM OF NOTICE OF BORROWING OR CONVERSION]
 
ROSS STORES, INC.
 
Fleet National Bank, as Administrative Agent
40 Broad Street, 10th Floor
Boston, Massachusetts 02109
 

Re:       Amended and Restated Revolving Credit Agreement   Dated as of March
31, 2004 the “Agreement”)


Ladies and Gentlemen:
 
     Pursuant to Section 2.4 of the Agreement the undersigned hereby [requests]
[confirms its request made by telephone on ___________________, 200__] for a
[Prime Rate] [LIBOR] [Swingline] Loan in the amount of $_______________ to be
effective on ______________________, 200__. We understand that this request is
irrevocable and binding on us and obligates us to accept the requested [Prime
Rate] [LIBOR] [Swingline] Loan on such date.
 
     [The Interest Period applicable to said Loan will be [one] [two] [three]
[six] months.]*
 
     [You have quoted us an interest rate for such Swingline Loan of ________ in
accordance with Section 2.9(a) of the Agreement. If such interest rate is no
longer applicable for such Swingline Loan as of the date of this request, we may
revoke this request notwithstanding the introductory paragraph of this
notice.]**
 
     [Said Loan represents a [conversion] [continuation] of the [Prime Rate]
[LIBOR] Loan in respect of [a Revolving Credit Loan] made on
_________________.]***
 
     We hereby certify (a) that the aggregate outstanding principal amount of
the Revolving Credit Loans, plus (without duplication) the aggregate principal
amount of all Swingline Loans outstanding, plus the aggregate Stated Amount of
Letters of Credit outstanding, plus the aggregate amount of all unreimbursed
draws under outstanding Letters of Credit, on today’s date is $__________, (b)
that we will use the proceeds of the requested Loan in accordance with the
provisions of the Agreement, (c) that the representations and warranties
contained or referred to in Section IV of the Agreement are true and accurate in
all material respects on and as of the effective date of the Loan requested
hereby as though made at and as of such date (except to the extent that such
representations and warranties expressly relate to an earlier date), and (d)
that [no Default or Event of Default has occurred and is continuing or will
result from the making of the Loan]+ [no Event of Default has occurred and is
continuing or will result from the conversion or continuation of the Loan]***.
 
A-1
 

--------------------------------------------------------------------------------



ROSS STORES, INC.
        Date:                    Title:


*         To be inserted in any request for a LIBOR Loan. ** To be inserted in
any request for a Swingline Loan. *** To be inserted in any request for a
conversion or continuation. + To be inserted in any request for a new Loan. ++
To be inserted in any request for a continuation.


A-2
 

--------------------------------------------------------------------------------



EXHIBIT B
 
INDEBTEDNESS; ENCUMBRANCES
 
6.1(d). Indebtedness of the Borrower as of the Closing Date
 

1. $50 million Senior Unsecured Delayed Draw Term Loan, maturing December 2006
                2. $87.3 million obligation under five year synthetic lease
agreement, expiring May 2006 (classified as “debt” per loan covenants)   3. $70
million obligation under ten year synthetic lease agreement, expiring July 2013
(classified as “debt” per loan covenants)   4. $19.7 million obligation under
two year synthetic lease obligation, expiring December 2005 (classified as
“debt” per loan covenants)

 
6.2(b). Guarantees (Standby Letters of Credit) of the Borrower as of the Closing
Date
 

Expiry Issuer (Beneficiary)           Amount         Date Bank of Butterfield
(Green Island Reinsurance Pool) 22,623,605 1/1/2005 SouthTrust Bank (Old
Republic Insurance Company) 18,200,000 9/26/2004 Fleet Bank (Ace American
Insurance Company) 413,309 5/5/2004 Wells Fargo (Old Republic Insurance Company)
21,559,088 1/31/2005 SouthTrust Bank (Lumbermens Mutual Casualty Company 416,489
5/16/2004 Fleet Bank (Bank of N.T. Butterfield and Son Limited) 12,623,605
12/13/2004


6.4(b). Encumbrances
 
$19.7 million obligation under a two-year synthetic lease, expiring December
2005, in respect of certain POS equipment.
 
B-1
 

--------------------------------------------------------------------------------



EXHIBIT C
 
DISCLOSURE
 
4.1. Borrower Affiliated Group (at Closing Date)
 

  Federal   Affiliate         Tax ID #         State of Incorporation Ross
Stores, Inc. 94-1390387 Delaware Ross Dress for Less, LLC 94-3394968 California
Ross Support Services, LLC 94-3394915 California Ross Stores Administration
Company 94-3288850 California Ross Stores Asset Management Company 94-3288846
California Ross Stores Asset II Company 94-3288849 California Ross Stores Asset
I Company 94-3288847 California Ross Penngen, Inc. 94-3318072 California Ross
Pennlim, Inc. 94-3318073 California Ross Limited Partner, LLC 94-3394918
California Ross General Partner, LLC 94-3394917 California Ross Newark, Inc.
(Ross Newark Company) 94-3040811 California Ross Stores Resources, Inc.
94-3288855 California Ross Realty, Inc. 94-3040812 California Ross Distribution,
Inc. 94-3412776 California Ross Stores Pennsylvania, LP 94-3318074 Pennsylvania
Retail Assurance Group, Ltd. 98-0126155 Bermuda Ross Florida Dress for Less, LC
        94-3288857         Florida Ross Stores Texas, LP 94-3395130 Texas Ross
Card Services Company 73-1689613  Virginia Ross Dress for Less, Inc. 20-0594333
 Virginia Ross Merchandising, Inc. 20-0583163  Delaware


C-1
 

--------------------------------------------------------------------------------



4.6. Franchises, Patents, Copyrights, Etc.
 
     None to report.
 
4.10. Taxes
 
The Borrower has issued waivers of the statute of limitations, extending the
time for completion of certain tax audits, in the following jurisdictions:
 

Jurisdiction         Tax Period         Extended to New York State (Sales & Use
Tax) FY 2000 - 2003 June 20, 2004   New York State (Income Tax) FY 1999 – 2000
Aug 15, 2004 City of Lakewood (Sales & Use) Apr 2000 - Mar 2003 May 31, 2004  
New Jersey (Sales & Use) Apr 1995 – Dec 1998 May 31, 2004


4.11 Litigation
 
     None to report.
 
4.12 Subsidiaries
 
     No Significant Subsidiaries as of the Closing Date.
 
4.15 Environmental Matters
 
     None to report.
 
C-2
 

--------------------------------------------------------------------------------



4.20 Certain Transactions
 
On August 11, 2000, the Company made an interest-free relocation loan of
$2,500,000 to Mr. Peters, secured by a deed of trust on his principal residence.
All outstanding principal under the loan is due and payable on the earliest to
occur of (i) July 31, 2008, (ii) 120 days following any termination of Mr.
Peters’ employment with the Company, or (iii) any sale, transfer or
hypothecation of all or any part of the property referenced in the deed of
trust.
 
The Company paid $4.0 million, $2.2 million and $1.1 million for children’s
apparel purchases at fair market value from The Gymboree Corporation in fiscal
2003, 2002 and 2001. Stuart G. Moldaw, a director and Chairman Emeritus of the
Company, is also a director and Chairman Emeritus of The Gymboree Corporation.
 
C-3
 

--------------------------------------------------------------------------------



EXHIBIT D
 
[FORM OF OPINION OF COUNSEL TO THE
BORROWER AFFILIATED GROUP]
 
[L&W San Francisco office letterhead]
 
[March 31], 2004
 
Fleet National Bank, as Administrative Agent
40 Broad Street, 10th Floor
Boston, Massachusetts 02110
 

        Re:         Amended and Restated Revolving Credit Agreement dated as of
[March 31], 2004


Ladies and Gentlemen:
 
     We have acted as special counsel to Ross Stores, Inc., a Delaware
corporation (the “Borrower”) in connection with that certain Amended and
Restated Revolving Credit Agreement dated as of [March 31], 2004 (the “Credit
Agreement”) among the Banks, Fleet National Bank as Administrative Agent and the
Borrower.
 
     This letter is rendered to you pursuant to Section 3.1.11 of the Credit
Agreement. Capitalized terms defined in the Credit Agreement, used herein and
not otherwise defined herein, shall have the meanings given them in the Credit
Agreement.
 
     As such counsel, we have examined such matters of fact and questions of law
as we have considered appropriate for purposes of this letter, except where a
specified fact confirmation procedure is stated to have been performed (in which
case we have with your consent performed the stated procedure), and except where
a statement is qualified as to knowledge or awareness (in which case we have
with your consent made no or limited inquiry as specified below). We have
examined, among other things, the following:
 

(a)
the Credit Agreement;
                  (b) the certificate of incorporation and bylaws of the
Borrower (the “Governing Documents”); and   (c) (i) the Lease Agreement dated as
of May 10, 2001 between the Borrower and BNP Paribas Leasing Corporation (the
“Lease”), and the “Operative Documents” (as such term is defined in the Lease),
(ii) the Senior Unsecured Delayed Draw Term Loan Agreement dated as of June 26,
2002 (the “Term Loan Agreement”) among the Borrower, Fleet National Bank, Fleet
Securities, Inc. and the other lending institutions party thereto, and (iii) the
Participation Agreement dated as of July 23, 2003 (the “Participation
Agreement”) among Ross Distribution, Inc, the Borrower, Wachovia Development
Corporation, Wachovia Bank, National Association and the financial institutions
party thereto, and the “Operative Documents” (as such term is defined in the
Participation Agreement) (collectively, the “Material Agreements”).

 
D-1
 

--------------------------------------------------------------------------------



     With your consent, we have relied upon the foregoing, including the
representations and warranties of the Borrower in the Credit Agreement, and upon
certificates of officer(s) of the Borrower and of others with respect to certain
factual matters. We have not independently verified such factual matters.
Whenever a statement herein is qualified by “to our knowledge” or a similar
phrase, it is intended to indicate that those attorneys in this firm who have
rendered legal services in connection with the execution and delivery of the
Credit Agreement do not have current actual knowledge of the inaccuracy of such
statement. However, except as otherwise expressly indicated, we have not
undertaken any independent investigation to determine the accuracy of any such
statement.
 
     We have assumed, with your permission and without independent
investigation, that each Bank is a commercial lender or a financial institution
which makes loans in the ordinary course of its business and that it will make
each Loan under the Credit Agreement to be made by it for its own account in the
ordinary course of its commercial banking or lending business and not with a
view to or for sale in connection with any distribution in violation of any
applicable securities laws. In addition, we have assumed that the parties to the
Credit Agreement have not entered into any agreements of which we are unaware
that modify the terms of the Credit Agreement and have not otherwise expressly
or by implication waived, or agreed to any modification of, the Credit
Agreement. We also advise you that the Borrower has informed us that it has no
court and administrative orders, writs, judgments and decrees specifically
directed to it that are material to it.
 
     We are opining herein as to the effect on the subject transaction only of
the federal laws of the United States, the internal laws of the State of New
York and with respect to our opinions set forth in paragraphs 1 and 2 of this
letter, the General Corporation Law of the State of Delaware (the “DGCL”). We
express no opinion with respect to the applicability thereto, or the effect
thereon, of the laws of any other jurisdiction or, in the case of Delaware, any
other laws, or as to any matters of municipal law or the laws of any other local
agencies within any state.
 
D-2
 

--------------------------------------------------------------------------------



     Our opinions herein are based upon our consideration of only those
statutes, rules and regulations which, in our experience, are normally
applicable to borrowers in unsecured revolving loan transactions, provided that
no opinion is expressed as to securities laws, tax laws, usury laws, antitrust
or trade regulation laws, insolvency or fraudulent transfer laws, antifraud
laws, margin regulations, NASD rules, pension or employee benefit laws,
compliance with fiduciary duty requirements, environmental laws, or other laws
excluded by customary practice. We express no opinion as to any state or federal
laws or regulations applicable to the subject transactions because of the legal
or regulatory status or nature or extent of the business of any parties to the
Credit Agreement or of any of their affiliates.
 
     Subject to the foregoing and the other matters set forth herein, it is our
opinion that, as of the date hereof:
 
     1. The Borrower is a corporation and is validly existing and in good
standing under the DGCL with corporate power and authority to own its properties
and conduct its business and to enter into the Credit Agreement and perform its
obligations thereunder. Based on certificates from public officials, we confirm
that the Borrower is qualified to do business in the following States: New York,
California, Pennsylvania and South Carolina.
 
     2. The execution, delivery and performance of the Credit Agreement by the
Borrower have been duly authorized by all necessary corporate action of the
Borrower, and the Credit Agreement has been duly executed and delivered by the
Borrower.
 
     3. The Credit Agreement constitutes a legally valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms.
 
     4. The execution and delivery of the Credit Agreement by the Borrower and
its borrowing and repayment of loans thereunder, on the date hereof do not:
 

(i) violate the provisions of the Borrower’s Governing Documents,               
        (ii) to our knowledge, result in the breach of or a default under any of
the Material Agreements,   (iii) violate any federal or New York statute, rule
or regulation applicable to the Borrower, or   (iv) require any consents,
approvals, authorizations to be obtained by the Borrower, or any registrations,
declarations or filings to be made by the Borrower, under any federal or New
York statute, rule or regulation applicable to the Borrower that have not been
obtained or made.

 
     5. The Borrower is not an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.
 
     Latham & Watkins LLP is not representing the Borrower in any litigation and
Ken Blohm and Kevin Burnett, the principal attorneys in this firm who have
rendered legal services in connection with the execution and delivery of the
Credit Agreement, have no knowledge of any specific litigation to which the
Borrower is a party.
 
D-3
 

--------------------------------------------------------------------------------



     The opinions expressed in paragraph 3 are further subject to the following
limitations, qualifications and exceptions:
 
     (a) the effects of bankruptcy, insolvency, reorganization, fraudulent
transfer, preference, moratorium or other similar laws relating to or affecting
the rights or remedies of creditors;
 
     (b) the effects of general principles of equity, whether considered in a
proceeding in equity or at law (including the possible unavailability of
specific performance or injunctive relief), concepts of materiality,
reasonableness, good faith and fair dealing and the discretion of the court
before which any proceeding therefor may be brought;
 
     (c) the unenforceability under certain circumstances under law or court
decisions of provisions providing for the indemnification of or contribution to
a party with respect to a liability where such indemnification or contribution
is contrary to public policy; and
 
     (d) we express no opinion with respect to the enforceability of (i)
consents to, or restrictions upon, judicial relief or, except for provisions by
which a party agrees to submit to the jurisdiction of the New York courts in
respect of any action or proceeding arising out of or relating to the Credit
Agreement, jurisdiction or venue; (ii) advance waivers of claims, defenses,
rights granted by law, or notice, opportunity for hearing, evidentiary
requirements, statutes of limitation, trial by jury or at law, or other
procedural rights; (iii) restrictions upon non-written modifications and
waivers; (iv) provisions authorizing or validating conclusive or discretionary
determinations; (v) grants of setoff rights; (vi) provisions to the effect that
a guarantor is liable as a primary obligor, and not as a surety; (vii)
provisions for the payment of attorneys' fees where such payment is contrary to
law or public policy; (viii) proxies, powers and trusts; (ix) provisions
prohibiting, restricting, or requiring consent to assignment or transfer of any
right or property; and (x) provisions for liquidated damages, late charges,
monetary penalties, prepayment or make-whole premiums or other economic
remedies; and (xi) provisions for default interest to the extent such default
interest is a penalty or is manifestly unreasonable.
 
     In rendering the opinions expressed in paragraph 4 insofar as they require
interpretation of the Material Agreements, with your consent, (i) we have
assumed that all courts of competent jurisdiction would enforce such agreements
in accordance with their plain meaning, (ii) to the extent that any questions of
legality or legal construction have arisen in connection with our review, we
have applied the laws of New York in resolving such questions, although certain
of the Material Agreements may be governed by other laws, (iii) we express no
opinion with respect to the effect of any discretionary action or inaction by
the Borrower under the Credit Agreement or the Material Agreements which may
result in a breach or default under any Material Agreement, and (iv) we express
no opinion with respect to any matters which require the performance of a
mathematical calculation or the making of a financial or accounting
determination. Because certain of the Material Agreements may be governed by
laws other than New York law, this letter may not be relied upon as to whether a
breach or default would occur under the law actually governing such Material
Agreements. We also note that Section 6.1(c) of the Term Loan Agreement and
Section 6.1(t)(iii) of the Participation Agreement each permits the Borrower and
its subsidiaries to incur “Indebtedness” (as defined in each such agreement) “so
long as the material terms of such Indebtedness are no more restrictive with
respect to covenants and events of default or other material provisions than the
terms and conditions set forth herein and in the other [related] Documents.” We
express no opinion as to (i) whether the Credit Agreement satisfies this
requirement of the Term Loan Agreement and the Participation Agreement,
respectively or (ii) whether the Borrower has delivered any compliance
certificates which may be required by the Material Agreements in connection with
incurrence of indebtedness under the Credit Agreement.
 
D-4
 

--------------------------------------------------------------------------------



     With your consent, we have assumed for purposes of this opinion that: all
parties to the Credit Agreement other than the Borrower are duly organized,
validly existing and in good standing under the laws of their respective
jurisdictions of organization; all parties to the Credit Agreement other than
the Borrower have the requisite power and authority to execute and deliver the
Credit Agreement and to perform their respective obligations under the Credit
Agreement; and the Credit Agreement has been duly authorized, executed and
delivered by the parties thereto other than the Borrower and constitute their
legally valid and binding obligations, enforceable against them in accordance
with their terms.
 
     With your consent, we have further assumed for purposes of this opinion
that all parties to the Credit Agreement other than the Borrower have complied
with any applicable requirement to file returns and pay taxes under the
Franchise Tax Law of the State of California. Failure to so be in compliance can
make a contract voidable at the election of the other party pursuant to
California Revenue and Taxation Code Section 23304.1. However, under California
Revenue and Taxation Code Section 23305.1, a taxpayer may obtain relief from
these voidability provisions by paying the tax owed, along with certain
penalties, and following the other procedures set out in such section.
 
D-5
 

--------------------------------------------------------------------------------



     This letter is furnished only to you and is solely for your benefit and the
benefit of the other Banks party to the Credit Agreement as of the date hereof
in connection with the transactions covered hereby. This letter may not be
relied upon by you or such Banks for any other purpose, or furnished to,
assigned to, quoted to or relied upon by any other person, firm or entity for
any purpose, without our prior written consent, which may be granted or withheld
in our discretion. At your request, we hereby consent to reliance hereon by any
future assignee of your interest in the loans under the Credit Agreement
pursuant to an assignment that is made and consented to in accordance with the
express provisions of Section 9.10 of the Credit Agreement, on the condition and
understanding that (i) this letter speaks only as of the date hereof, (ii) we
have no responsibility or obligation to update this letter, to consider its
applicability or correctness to other than its addressee(s), or to take into
account changes in law, facts or any other developments of which we may later
become aware, and (iii) any such reliance by a future assignee must be actual
and reasonable under the circumstances existing at the time of assignment,
including any changes in law, facts or any other developments known to or
reasonably knowable by the assignee at such time.
 
Very truly yours,

 
D-6
 

--------------------------------------------------------------------------------



EXHIBIT E
 
[FORM OF REPORT OF CHIEF FINANCIAL OFFICER]
 
ROSS STORES, INC.
 
REPORT OF CHIEF FINANCIAL OFFICER OR TREASURER
 
     Ross Stores, Inc. (the “Borrower”) HEREBY CERTIFIES that:
 
     This Report is furnished pursuant to Section 5.1(c) of the Amended and
Restated Revolving Credit Agreement, dated as of March 31, 2004 (as amended,
modified or otherwise supplemented, the “Agreement”), by and among the Borrower,
the Banks under (and as defined in) the Agreement, and Fleet National Bank, as
administrative agent (the “Administrative Agent”). Unless otherwise defined
herein, the terms used in this Report have the meanings given to them in the
Agreement.
 
     As required by Sections 5.1[(a)] [(b)] of the Agreement, a Consolidated
balance sheet of the Borrower and its Subsidiaries for the [year/quarter] ended
___________________, 200_ and a related Consolidated statement of income,
Consolidated statement of stockholders’ equity and Consolidated statement of
cash flows for the period then ended (the “Financial Statements”) prepared in
accordance with GAAP accompany this Report. The Financial Statements present
fairly the Consolidated financial position of the Borrower and its Consolidated
Subsidiaries as at the date thereof and the Consolidated results of operations
of the Borrower and its Consolidated Subsidiaries for the period covered thereby
(subject only to normal, recurring year-end adjustments).
 
     The figures set forth in Schedule A for determining compliance by the
Borrower and its Consolidated Subsidiaries with the financial covenants
contained in the Agreement are true and complete as of the date hereof.
 
     The activities of the Borrower and its Subsidiaries during the period
covered by the Financial Statements have been reviewed by the [Chief Financial
Officer] [Treasurer] or by employees or agents under his immediate supervision.
Based on such review, to the best knowledge and belief of the [Chief Financial
Officer] [Treasurer], and as of the date of this Report, there exists no Default
or Event of Default or condition which would, with the giving of notice or the
lapse of time or both, result in a Default or an Event of Default.*
 
     WITNESS my hand this ____ day of _____________________, 200__.
 

ROSS STORES, INC.          By:
 Title: [Chief Financial Officer] or [Treasurer]

____________________
 


*      
If a Default or Event of Default has occurred, this paragraph is to be modified
with an appropriate statement as to the nature thereof, the period of existence
thereof and what action the Borrower has taken, is taking, or proposes to take
with respect thereto.

 
E-1
 

--------------------------------------------------------------------------------



SCHEDULE A
to
EXHIBIT E
 
FINANCIAL COVENANTS
 
As of ____________

 
Adjusted Interest Coverage Ratio (Section 6.6)
 
MINIMUM:
2.0 : 1.0

 
ACTUAL:
 

(i) EBITDAR                                                         (a) EBITDA:
    (I) Consolidated net income
(in accordance with GAAP) $     (II) Consolidated Total
Interest Expense $     (III) Consolidated income taxes $     (IV) Consolidated
depreciation $     (V) Consolidated amortization $     (VI) Extraordinary
non-cash
losses (that will not become cash
losses in a later fiscal period) $     (VII) Total EBITDA                    
           (sum of lines (I) through (VI) $   (b) Consolidated Rent Expense $  
(c) EBITDAR (line (a)(VII) plus line (b)) $   (ii)
Consolidated Total Interest Expense plus
Consolidated Rent Expense
  (a) Consolidated Total Interest Expense $   (b) Consolidated Rent Expense $  
(c) Line (a) plus line (b) $   (iii) Line (i)(c) divided by line (ii)(c) ____ :
1.0

 
E-2
 

--------------------------------------------------------------------------------



Adjusted Debt to Total Capitalization Ratio (Section 6.7)
 
MINIMUM:
75%
 
ACTUAL:


(i) Consolidated Adjusted Debt                                                  
(a) Indebtedness of Borrower (on a Consolidated basis) (excluding items listed
in (i)(b) through (i)(e) below) $ (b) Obligations under Capitalized Leases $ (c)
Obligations under Synthetic Leases $ (d) Obligations under Guarantees $ (e)
Obligations under Standby Letters of Credit $ (f) 6 times Consolidated Rent
Expense $ (g) Lines (a) plus (b) plus (c) plus (d) plus (e) plus (f) $          
          (ii) Stockholders’ Equity $   (iii) Consolidated Adjusted Debt (line
(i)(g)) plus Stockholders’ Equity (line (ii)) $   (iv) Line (i)(g) divided by
line (iii) (expressed as a percentage) ____%


     WITNESS my hand this ___ day of _____________________, 200__.
 

  ROSS STORES, INC.       By:  
 Title: [Chief Financial Officer] or [Treasurer]

 
E-3
 

--------------------------------------------------------------------------------



EXHIBIT F
 
[FORM OF ASSIGNMENT AND ASSUMPTION]
 
ASSIGNMENT AND ASSUMPTION
 
Dated as of ____________

 
     Reference is made to the Amended and Restated Revolving Credit Agreement,
dated as of March 31, 2004 (as amended, modified or otherwise supplemented, the
“Agreement”), by and among Ross Stores, Inc. (the “Borrower”), the Banks under
(and as defined in) the Agreement, and Fleet National Bank, as administrative
agent (the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the
Agreement.

     ______________________ (the “Assignor”) and ______________________ (the
“Assignee”) agree as follows:
 
     1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, a ________% interest in and to
all the Assignor’s rights and obligations under the Agreement as of the
Effective Date (as hereinafter defined).
 
     2. The Assignor (i) represents that it is legally authorized to enter into
this Assignment and Assumption and that, as of the date hereof, its Revolving
Credit Commitment Percentage is ___%, the aggregate outstanding balance of its
Revolving Credit Loans is $_______; (ii) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant thereto, other than that it is the legal and beneficial owner
of the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim; and (iii) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Borrower, any Guarantor, any other member of the Borrower Affiliated Group, or
any other person which may be primarily or secondarily liable in respect of any
of the Obligations or any of their respective obligations under the Agreement or
the other Loan Documents or any other instrument or document delivered or
executed pursuant thereto.
 
F-1
 

--------------------------------------------------------------------------------



     3. The Assignee (i) represents and warrants that (a) it is an Eligible
Assignee, (b) it is legally authorized to enter into this Assignment and
Assumption, (c) the execution, delivery and performance of this Assignment and
Assumption do not conflict with any provision of law or of the charter or
by-laws of the Assignee, or of any agreement binding on the Assignee and (d) all
acts, conditions and things required to be done and performed and to have
occurred prior to the execution, delivery and performance of this Assignment and
Assumption, and to render the same the legal, valid and binding obligation of
the Assignee, enforceable against it in accordance with its terms, have been
done and performed and have occurred in due and strict compliance with all
applicable laws; (ii) confirms that it has received a copy of the Agreement,
together with copies of the most recent financial statements delivered pursuant
to Sections 4.7 and 5.1 thereof and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption; (iii) agrees that it will, independently
and without reliance upon the Assignor, any other Bank or the Administrative
Agent and based on such documents and information as it shall deem appropriate
at the time, continue to make its own appraisals and credit decisions in taking
or not taking action under the Agreement; (iv) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers as are reasonably incidental thereto pursuant to the terms of the
Agreement and the other Loan Documents; and (v) agrees that it will perform all
the obligations which by the terms of the Agreement are required to be performed
by it as a Bank in accordance with the terms of the Agreement.
 
     4. The effective date for this Assignment and Assumption shall be
_______________ (the "Effective Date"), provided, however, that on or before
such date (i) this Assignment and Assumption shall have been executed and
delivered by the parties hereto, (ii) executed copies hereof shall have been
delivered to and consented to by the Administrative Agent and, if required, the
Borrower, and (iii) the Assignor shall have paid to the Administrative Agent the
fee required by Section 9.10(iv) of the Agreement. Following the execution of
this Assignment and Assumption and, in accordance with Section 9.10(ii) of the
Agreement, the consent thereto by the Administrative Agent and, if required, the
Borrower, it will be delivered to the Administrative Agent for acceptance and
recording by the Administrative Agent. The Administrative Agent shall maintain a
copy of each Assignment and Assumption delivered to it and a register or similar
list (the “Register”) for the recordation of the names and addresses of the
Banks and the Revolving Credit Commitment Percentages of, and principal amount
of the Loans owing to, the Banks from time to time. The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent and the Banks may treat each Person whose name is recorded
in the Register as a Bank for all purposes of the Agreement. The Register shall
be available for inspection by the Borrower and the Banks at any reasonable time
and from time to time upon reasonable prior notice.
 
     5. Upon such acceptance and recording, from and after the Effective Date,
(i) the Assignee shall be a party to the Agreement and, to the extent provided
in this Assignment and Assumption, have the rights and obligations of a Bank
thereunder, and (ii) provided that the Administrative Agent and, if required,
the Borrower shall have approved the herein assignment pursuant to Section
9.10(ii) of the Agreement, the Assignor shall, with respect to that portion of
its interest under the Agreement assigned hereunder, relinquish its rights and
be released from its obligations under the Agreement accruing from and after the
Effective Date; provided, however, that the Assignor shall retain its rights to
be indemnified pursuant to Section 9.3 of the Agreement with respect to any
claims or actions arising prior to the Effective Date.
 
F-2
 

--------------------------------------------------------------------------------



     6. Upon such acceptance and recording, from and after the Effective Date,
the Administrative Agent shall make all payments in respect of the interest
assigned hereby (including payments of principal, interest, fees and other
amounts) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments directly between themselves with respect to payments by the
Administrative Agent for periods prior to the Effective Date or otherwise with
respect to the making of this assignment.
 
     7. THIS ASSIGNMENT AND ASSUMPTION IS INTENDED TO BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO CONFLICT OF LAWS).
 
     8. This Assignment and Assumption may be signed in any number of
counterparts with the same effect as if the signatures hereto and thereto were
upon the same instrument.
 
[signatures on next page]
 
F-3
 

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned
has caused this Assignment and Assumption to be executed on its behalf by its
officer thereunto duly authorized, as of the date first above written.
 

The Assignor:   [___________________________________]                    By:
Title:    
The Assignee:
 
[___________________________________]     By: Title:     Notice Address of
Assignee:              
Attn: 
 
Wire Instructions for Assignee:
 
     


 
F-4
 

--------------------------------------------------------------------------------




CONSENTED TO:   The Administrative Agent     FLEET NATIONAL BANK       By:  
Title:       The Borrower:     ROSS STORES, INC.       By: Title:


F-5
 

--------------------------------------------------------------------------------



EXHIBIT G
 
[FORM OF SUBSIDIARY GUARANTEE]
 
 
SUBSIDIARY GUARANTEE
 
     This SUBSIDIARY GUARANTEE (“Guarantee”), dated as of __________, by
_____________, a ____________ corporation (the “Guarantor”) and a wholly-owned
subsidiary of Ross Stores, Inc. (the “Borrower”), is in favor of Fleet National
Bank, a national banking association, as administrative agent (the
“Administrative Agent”) for itself and for the ratable benefit of the other
lending institutions (collectively, the “Banks”) which are or may become parties
to the Amended and Restated Revolving Credit Agreement dated as of March 31,
2004 (as from time to time amended, modified or otherwise supplemented and in
effect, the “Loan Agreement”) by and among the Borrower, the Banks and the
Administrative Agent. Capitalized terms used herein and defined in the Loan
Agreement, but not defined herein, are used with the meanings ascribed to such
terms in the Loan Agreement.
 
     WHEREAS, the Borrower has requested the Banks and the Administrative Agent
to enter into the Loan Agreement pursuant to which the Banks will make loans and
extend credit to the Borrower upon the terms and subject to the conditions set
forth therein;
 
     WHEREAS, the Borrower and the Guarantor are members of a group of related
corporations, the success of any one of which is dependent in part on the
success of the other members of such group;
 
     WHEREAS, the Guarantor expects to receive substantial direct benefits from
the making of loans and extensions of credit to the Borrower by the Banks
pursuant to the Loan Agreement (which benefits are hereby acknowledged);
 
     WHEREAS, the Banks and the Administrative Agent are unwilling to enter into
the Loan Agreement and to make any loans or to extend any credit thereunder
unless the Guarantor shall execute and deliver to the Administrative Agent, for
the benefit of the Banks and the Administrative Agent, a guarantee substantially
in the form hereof; and
 
     WHEREAS, the Guarantor wishes to guarantee the Borrower’s obligations to
the Banks and the Administrative Agent under or in respect of the Loan Agreement
as provided herein;
 
     NOW, THEREFORE, the Guarantor hereby agrees with the Banks and the
Administrative Agent as follows:
 
G-1
 

--------------------------------------------------------------------------------



     1. Guarantee of Payment and Performance of Obligations. In consideration of
the Banks’ extending credit or otherwise giving financial or banking facilities
or accommodations to the Borrower, the Guarantor hereby unconditionally
guarantees to the Administrative Agent and each Bank the due and punctual
payment or performance of, at the place specified therefor, or if no place is
specified, at the Administrative Agent’s head office at 100 Federal Street,
Boston, Massachusetts 02110, (i) all Obligations under the Loan Agreement; and
(ii) without limitation of the foregoing, all reasonable fees, costs and
expenses incurred by the Administrative Agent or the Banks in attempting to
collect or enforce any of the foregoing during the existence of an Event of
Default (including without limitation the reasonable fees, costs and expenses of
outside counsel and the allocated costs of in-house counsel), accrued in each
case to the date of payment hereunder, whether before or after judgment,
together with (iii) interest on all Obligations under the Loan Agreement from
the time when such amounts become due until payment, whether before or after
judgment, at the rate of interest set forth in Section 2.15 of the Loan
Agreement, provided that if such interest exceeds the maximum amount permitted
to be paid under applicable law, then such interest shall be reduced to such
maximum permitted amount (collectively the “Guaranteed Obligations” and each
individually a “Guaranteed Obligation”). The Guaranteed Obligations shall
include, without limitation, (x) all Obligations that would become due but for
the operation of the automatic stay pursuant to Section 362(a) of the United
States Code and the operation of Sections 502(b) and 506(b) of the United States
Code and (y) any interest accruing after the commencement of Insolvency
proceedings with respect to the Borrower regardless of whether such interest is
allowed by the court having jurisdiction over such proceedings. This Guarantee
is an absolute, unconditional and continuing guarantee of the full and punctual
payment and performance of the Guaranteed Obligations and not of their
collectibility only and is in no way conditioned upon any requirement that the
Administrative Agent or any Bank first attempt to collect any of the Guaranteed
Obligations from the Borrower or resort to any security or other means of
obtaining payment of any of the Guaranteed Obligations which the Administrative
Agent or any Bank now has or may acquire after the date hereof or upon any other
contingency whatsoever. Upon the occurrence and continuance of an Event of
Default under the Loan Agreement, such Guaranteed Obligations shall, at the
option of the Administrative Agent, become forthwith due and payable to the
Administrative Agent for the account of the Bank or Banks owed the same without
demand or notice of any nature, all of which are expressly waived by the
Guarantor. Payments by the Guarantor hereunder may be required by the
Administrative Agent on any number of occasions.
 
     2. Payments. All payments by the Guarantor hereunder shall be made to the
Administrative Agent, in the manner and at the place of payment specified
therefor in the Loan Agreement, for the account of the Banks and the
Administrative Agent. Without limiting the generality of the foregoing, the
Guarantor’s obligations hereunder with respect to any Guaranteed Obligation
shall not be discharged by a payment in a currency other than the currency in
which the Guaranteed Obligation is denominated (the “Obligation Currency”) or at
a place other than the place specified for the payment of the Guaranteed
Obligation, whether pursuant to a judgment or otherwise, to the extent that the
amount so paid on conversion to the Obligation Currency and transferred to
Boston, Massachusetts, U.S.A. under normal banking procedures does not yield the
amount of Obligation Currency due thereunder.
 
G-2
 

--------------------------------------------------------------------------------



     3. Taxes. All payments hereunder shall be made free and clear of, and
without reduction by reason of, any Covered Taxes which are now or may hereafter
be imposed, levied or assessed by any country, political subdivision or taxing
authority on payments hereunder, or other payments unless required by law, and
without setoff, recoupment or counterclaim, all of which will be for the account
of and paid by the Guarantor. If for any reason any such reduction is made or
any Covered Taxes are paid by the Administrative Agent or any Bank, the
Guarantor will pay to the Administrative Agent for the account of the
Administrative Agent or such Bank such additional amounts as may be necessary to
ensure that the Administrative Agent or such Bank receives the same net amount
which it would have received had no reduction been made or Covered Taxes paid.
 
     4. Administrative Agent; Application of Funds. This Guarantee has been
delivered to the Administrative Agent and the Administrative Agent has been
authorized to enforce this Guarantee on behalf of each of the Banks pursuant to
the Loan Documents. All payments by the undersigned pursuant to this Guarantee
shall be made to the Administrative Agent for the ratable benefit of the Banks
and the Administrative Agent and, after the payment of all reasonable expenses
as provided in this Guarantee and the Loan Agreement, shall be applied to the
payment of the Guaranteed Obligations until the same are paid in full.
 
     5. Unlimited Liability of Guarantor. The liability of the Guarantor
hereunder shall be unlimited and, as to the Guaranteed Obligations, shall be
joint and several with the liability of each other party who has guaranteed or
who will guarantee all or any part of the Guaranteed Obligations. The
Administrative Agent shall have the absolute right to enforce the liability of
the Guarantor hereunder without resort to any other right or remedy including
any right or remedy under any other guarantee, and the release or discharge of
any guarantor of all or any part of the Guaranteed Obligations shall not affect
the continuing liability of the Guarantor hereunder.
 
     6. Effectiveness; Release. The obligations of the Guarantor under this
Guarantee shall continue in full force and effect and shall remain in operation
until all of the Obligations shall have been paid in full in cash, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment of any of the Obligations (or Guaranteed Obligations) is rescinded or
must otherwise be restored or returned upon the bankruptcy, insolvency, or
reorganization of the Borrower, or otherwise, as though such payment had not
been made or other satisfaction occurred. No invalidity, irregularity or
unenforceability by reason of applicable bankruptcy laws, or any other similar
law, or any law or order of any government or agency thereof purporting to
reduce, amend or otherwise affect, the Guaranteed Obligations, shall impair,
affect, be a defense to or claim against the obligations of the Guarantor under
this Guarantee. This Agreement shall become effective as to the Guarantor when a
counterpart hereof executed on behalf of the Guarantor shall have been delivered
to the Administrative Agent and thereafter shall be binding upon the Guarantor
and its successors and assigns, and shall inure to the benefit of the
Administrative Agent and the Banks, and their respective successors and assigns,
except that the Guarantor shall not have the right to assign its rights or
obligations hereunder or any interest herein (and any such attempted assignment
shall be void).
 
G-3
 

--------------------------------------------------------------------------------



     7. Set-off. Regardless of the adequacy of any collateral or other means of
obtaining repayment of the Guaranteed Obligations, if an Event of Default shall
have occurred and be continuing, the Administrative Agent and each Bank may at
any time and from time to time, without notice to the Guarantor, set off the
whole or any portion or portions of any or all deposits and other sums credited
by or due from the Administrative Agent or such Bank to the Guarantor or subject
to withdrawal by the Guarantor against amounts payable under this Guarantee,
whether or not any other person or persons could also withdraw money therefrom.
 
     8. Unenforceability of Obligations Against Borrower; Invalidity of Security
or Other Guaranties. If for any reason the Borrower has no legal existence or is
under no legal obligation to discharge any of the Guaranteed Obligations, or if
any of the monies included in the Guaranteed Obligations have become
irrecoverable from the Borrower by operation of law or for any other reason,
this Guarantee shall nevertheless be binding on the Guarantor to the same extent
as if the Guarantor at all times had been the principal debtor on all such
Guaranteed Obligations. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy
or reorganization of the Borrower, or for any other reason, all such amounts
otherwise subject to acceleration under the terms of the Loan Agreement, the
other Loan Documents or any other agreement evidencing, securing or otherwise
executed in connection with any Guaranteed Obligation shall be immediately due
and payable by the Guarantor. This Guarantee shall be in addition to any other
guarantee or other security for the Guaranteed Obligations, and it shall not be
prejudiced or rendered unenforceable by the invalidity of any such other
guarantee or security.
 
     9. No Fraudulent Conveyance. Notwithstanding any provision of this
Guarantee to the contrary, it is intended that this Guarantee, and any liens and
security interests that may hereafter be granted by the Guarantor to secure this
Guarantee, not constitute a “Fraudulent Conveyance” (as defined below).
Consequently, the Guarantor agrees that if this Guarantee, or any liens or
security interests hereafter securing this Guarantee, would, but for the
application of this sentence, constitute a Fraudulent Conveyance, this Guarantee
and each such lien and security interest shall be valid and enforceable only to
the maximum extent that would not cause this Guarantee or such lien or security
interest to constitute a Fraudulent Conveyance, and this Guarantee shall
automatically be deemed to have been amended accordingly at all relevant times.
For purposes hereof, “Fraudulent Conveyance” means a fraudulent conveyance under
Section 548 of the United States Bankruptcy Code or a fraudulent conveyance or
fraudulent transfer under the provisions of any applicable fraudulent conveyance
or fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.
 
G-4
 

--------------------------------------------------------------------------------



     10. Representations, Warranties and Covenants. The Guarantor hereby
represents, warrants, and covenants to and with the Administrative Agent that:
 
          10.1. Corporate Status. The Guarantor is a Person duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, and has the power and authority to own its property, conduct its
business as now being conducted and to make and perform this Guarantee and the
transactions contemplated hereby, and is duly qualified to do business and is in
good standing as a foreign corporation, limited liability company or other
entity in each jurisdiction where the nature and extent of the business
conducted by it, or property owned by it, and applicable law require such
qualification, except where the failure to be so qualified would not reasonably
be expected to result in a Material Adverse Effect. The Guarantor is, and shall
at all times be, a direct or indirect wholly-owned Subsidiary of the Borrower.
 
          10.2. Authorization. The execution, delivery and performance of this
Guarantee have been duly authorized by all necessary action and will not (a)
require any consent or approval of any creditors, trustees for creditors or
shareholders of the Guarantor, (b) contravene any provision of the charter or
other formation documents, by-laws or other governing documents, of the
Guarantor or any law, rule or regulation applicable to it, (c) contravene any
provision of, or constitute an event of default or event that, but for the
requirement that time elapse or notice be given, or both, would constitute an
event of default under, any other agreement, instrument, order or undertaking
binding on the Guarantor, or (d) result in or require the imposition of any
Encumbrance on any of the properties, assets or rights of the Guarantor.
 
          10.3. Litigation. Except as disclosed to the Administrative Agent in
writing prior to the execution hereof, no action, suit, investigation or
proceeding is pending or known to be threatened against or affecting the
Guarantor which, if adversely determined, would reasonably be expected to result
in a Material Adverse Effect.
 
          10.4. Absence of Default. The Guarantor is not in default under any
provision of its charter or other formation documents, bylaws or other governing
documents, any amendment of any thereof or of any material indenture relating to
borrowed money or of any contract to which it is a party or by which it is bound
or of any order, regulation, ruling or requirement of a court or regulatory
authority by which it is bound except for defaults that individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect.
 
          10.5. No Consents Required. No license, consent or approval of, or
filing with, any governmental body or other regulatory authority is required for
the making and performance of this Guarantee. The Guarantor holds all
certificates and authorizations of all governmental agencies and authorities
required by law to enable it to engage in the business currently transacted by
it, except where the failure to hold any such certificate or authorization would
not reasonably be expected to have a Material Adverse Effect.
 
G-5
 

--------------------------------------------------------------------------------



          10.6. Survival of Representations and Warranties. All representations
and warranties made herein shall survive until the Obligations are paid in full
in cash.
 
          10.7. Covenants. (a) The Guarantor will not at any time after the date
of this Guarantee create, assume, incur, or permit to exist, any Encumbrance in
respect of any of its property, assets, income or revenues of any character,
whether heretofore or hereafter acquired by it, except Permitted Encumbrances.
(b) The Guarantor will give prompt notice to the Administrative Agent of any
amendment to its charter or other formation documents, by-laws or other
governing documents.
 
     11. Waivers by Guarantor; Banks’ Freedom to Act. To the fullest extent
permitted by applicable law, the Guarantor agrees that the Guaranteed
Obligations will be paid and performed strictly in accordance with their
respective terms, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or any Bank with respect thereto. To the fullest extent
permitted by applicable law, the Guarantor waives promptness, diligences,
presentment, demand, protest, notice of acceptance, notice of any Guaranteed
Obligations incurred and all other notices of any kind, all defenses which may
be available by virtue of any valuation, stay, moratorium law or other similar
law now or hereafter in effect, any right to require the marshalling of assets
of the Borrower or any other entity or other person primarily or secondarily
liable with respect to any of the Guaranteed Obligations, and all suretyship
defenses generally. The Administrative Agent and each Bank shall be at liberty,
without giving notice to or obtaining the assent of the Guarantor and without
relieving the Guarantor of any liability hereunder, to deal with the Borrower
and with each other party who now is or after the date hereof becomes liable in
any manner for any of the Guaranteed Obligations, in such manner as the
Administrative Agent or such Bank in its sole discretion deems fit. Without
limiting the generality of the foregoing, the Guarantor agrees to the provisions
of any instrument evidencing, securing or otherwise executed in connection with
any Guaranteed Obligation and agrees that the obligations of the Guarantor
hereunder shall not be released or discharged, in whole or in part, or otherwise
affected by (a) the failure of the Administrative Agent or any Bank to assert
any claim or demand or to enforce any right or remedy against the Borrower or
any other entity or other person primarily or secondarily liable with respect to
any of the Guaranteed Obligations; (b) any extensions, compromise, refinancing,
consolidation or renewals of any Guaranteed Obligation; (c) any change in the
time, place or manner of payment of any of the Guaranteed Obligations or any
rescissions, waivers, compromise, refinancing, consolidation or other amendments
or modifications of any of the terms or provisions of the Loan Agreement, the
other Loan Documents or any other agreement evidencing, securing or otherwise
executed in connection with any of the Guaranteed Obligations; (d) the addition,
substitution or release of any entity or other person primarily or secondarily
liable for any Guaranteed Obligation; (e) the adequacy of any rights which the
Administrative Agent or any Bank may have against any collateral security or
other means of obtaining repayment of any of the Guaranteed Obligations; (f) the
impairment of any future collateral securing any of the Guaranteed Obligations,
including without limitation the failure to perfect, preserve or enforce any
rights which the Administrative Agent or any Bank might have in such collateral
security or the substitution, exchange, surrender, release, loss or destruction
of any such collateral security; or (g) any other act or omission which might in
any manner or to any extent vary the risk of the Guarantor or otherwise operate
as a release or discharge of the Guarantor, all of which may be done without
notice to or consent of the Guarantor. To the fullest extent permitted by law,
the Guarantor hereby expressly waives any and all rights or defenses arising by
reason of (i) any “one action” or “anti-deficiency” law which would otherwise
prevent the Administrative Agent or any Bank from bringing any action, including
any claim for a deficiency, or exercising any other right or remedy (including
any right of set-off), against the Guarantor before or after the Administrative
Agent’s or such Bank’s commencement or completion of any foreclosure action,
whether judicially, by exercise of power of sale or otherwise, or (ii) any other
law which in any other way would otherwise require any election of remedies by
the Administrative Agent or any Bank.
 
G-6
 

--------------------------------------------------------------------------------



     12. No Contest with Administrative Agent or Banks. So long as any
Obligation remains unpaid or undischarged, the Guarantor will not, as a result
of paying any sum recoverable hereunder (whether or not demanded by the
Administrative Agent or the Banks or any of them) or by any means or on any
other ground, exercise any rights against the Borrower or claim any set-off or
counterclaim against the Borrower in respect of any liability of the Guarantor
to the Borrower or seek contribution from any other guarantor or, in proceedings
under applicable bankruptcy laws or insolvency proceedings of any nature, prove
in competition with the Administrative Agent or any Bank in respect of any
payment hereunder or be entitled to have the benefit of any counterclaim or
proof of claim or dividend or payment by or on behalf of the Borrower or the
benefit of any other security for any Guaranteed Obligation which, now or
hereafter, the Administrative Agent or any Bank may hold or in which it may have
any share. The Guarantor waives any benefit of and any right to participate in
any collateral which may be held in the future by the Administrative Agent or
any Bank. The payment of any amounts due with respect to any indebtedness of the
Borrower now or hereafter held by the Guarantor which arises as a result of the
Guarantor’s payment of any sum recoverable hereunder is hereby subordinated to
the payment in full of the Guaranteed Obligations. The Guarantor agrees that
after the occurrence and continuance of any Event of Default in the payment or
performance of the Guaranteed Obligations, the Guarantor will not demand, sue
for or otherwise attempt to collect any such indebtedness of the Borrower to the
Guarantor until the Obligations shall have been paid in full. If,
notwithstanding the foregoing sentence, the Guarantor shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by the Guarantor as trustee for the
Administrative Agent and be paid over to the Administrative Agent on account of
the Guaranteed Obligations without affecting in any manner the liability of the
Guarantor under the other provisions of this Guarantee. The provisions of this
Section 12 shall be supplemental to and not in derogation of any rights and
remedies of the Banks and the Administrative Agent under any separate
subordination agreement which the Administrative Agent may at any time and from
time to time enter into with the Guarantor or any other guarantor for the
benefit of the Banks and the Administrative Agent.
 
G-7
 

--------------------------------------------------------------------------------



     13. Financial Condition of Borrower and Others. The Guarantor hereby
assumes full responsibility for keeping itself informed of the financial
condition of the Borrower, and any and all endorsers and other guarantors of any
Loan Document and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations, or any part thereof, and the Guarantor hereby
agrees that neither the Administrative Agent nor any Bank has any duty to advise
the Guarantor of information known to the Administrative Agent or such Bank
regarding such condition or any such circumstances. The Guarantor hereby
acknowledges familiarity with the Borrower’s financial condition and has not
relied on any statements by the Administrative Agent or any Bank in obtaining
such information. In the event that the Administrative Agent or any Bank, in its
sole discretion, undertakes at any time or from time to time to provide any such
information to the Guarantor, neither the Administrative Agent nor such Bank
shall be under any obligation (i) to undertake any investigation with respect
thereto, (ii) to disclose any information which, pursuant to accepted or
reasonable commercial finance practices, the Administrative Agent or such Bank
wishes to maintain confidential or (iii) to make any other or future disclosures
of such information, or any other information, to the Guarantor.
 
     14. Demands and Notices. Any demand to the Guarantor, and any notice to the
Guarantor or the Administrative Agent, shall be in writing and shall be deemed
to have been given (i) when delivered by hand, (ii) when sent by electronic
facsimile transmission with confirmation of receipt if sent prior to 5:00 p.m.
of the recipient’s prevailing time, and otherwise deemed to have been given on
the next Business Day, (iii) three (3) Business Days after being sent certified
mail, return receipt requested, and properly deposited in the mails, postage
prepaid, or (iv) one (1) Business Day after being delivered to an overnight
courier, addressed to such party at its address set forth on the signature page
hereto (as to the Guarantor) or the address specified in the Loan Agreement (as
to the Administrative Agent) or at any other address specified by the Guarantor
or the Administrative Agent to the other in writing. Notwithstanding the
foregoing, the Administrative Agent and the Banks shall have been deemed for all
purposes to have delivered any notice required to be delivered to the Guarantor
by this Agreement or otherwise, by sending such notification to the address set
forth in the Loan Agreement for the “Borrower.”
 
     15. Amendments, Waivers, Etc. No provision of this Guarantee can be
changed, waived, discharged or terminated except by an instrument in writing
signed by the Administrative Agent and the Guarantor expressly referring to the
provision of this Guarantee to which such instrument relates; and no such waiver
shall extend to, affect or impair any right with respect to any obligation which
is not expressly dealt with therein. No course of dealing or delay or omission
on the part of the Administrative Agent or the Banks or any of them in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.
 
     16. Further Assurances. The Guarantor at its sole cost and expense agrees
to do all such things and execute, acknowledge and deliver all such documents
and instruments as the Administrative Agent from time to time may reasonably
request in order to give full effect to this Guarantee.
 
G-8
 

--------------------------------------------------------------------------------



     17. Successors and Assigns. This Guarantee shall be binding upon the
Guarantor and its successors and assigns, and shall inure to the benefit of the
Administrative Agent and the Banks and their respective successors, transferees
and assigns. Without limiting the generality of the foregoing sentence, each
Bank may assign or otherwise transfer the Loan Agreement, the other Loan
Documents or any other agreement or note held by it evidencing, securing or
otherwise executed in connection with the Guaranteed Obligations, or sell
participations in any interest therein, to any other entity or other person, and
such other entity or other person shall thereupon become vested, to the extent
set forth in the agreement evidencing such assignment, transfer or
participation, with all the rights in respect thereof granted to such Bank
herein, all in accordance with Section 9.10 of the Loan Agreement. The Guarantor
may not assign any of its obligations hereunder.
 
     18. Governing Law; Consent to Jurisdiction. THIS GUARANTEE AND ALL RIGHTS
AND OBLIGATIONS HEREUNDER, INCLUDING MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS). The
Guarantor agrees that any suit for the enforcement of this Agreement may be
brought in (i) the courts of the State of New York, or any federal court sitting
in New York County in said state, and (ii) any appellate court to which appeals
may be taken from any of the courts referred to in clause (i), and consents to
the non-exclusive jurisdiction of such court and to service of process in any
such suit being made upon the Guarantor by mail at the address specified on the
signature page hereof. The Guarantor hereby waives any objection that it may now
or hereafter have to the venue of any such suit or any such court or that such
suit is brought in an inconvenient court. Anything hereinbefore to the contrary
notwithstanding, the Administrative Agent or any Bank may sue the Guarantor in
the courts of any other country, State of the United States or place where the
Guarantor or any of the property or assets of the Guarantor may be found or in
any other appropriate jurisdictions.
 
     19. WAIVER OF JURY TRIAL. THE GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED
HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTEE OR ANY OTHER
LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE
OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PARTY. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR THE
ADMINISTRATIVE AGENT AND THE BANKS TO MAKE LOANS AND EXTEND CREDIT TO THE
BORROWER.
 
G-9
 

--------------------------------------------------------------------------------



     20. Miscellaneous Provisions. This Guarantee constitutes the entire
agreement of the Guarantor with respect to the matters set forth herein. The
rights and remedies herein provided are cumulative and not exclusive of any
remedies provided by law or any other agreement, and this Guarantee shall be in
addition to any other guarantee of or collateral security for any of the
Guaranteed Obligations. The invalidity or unenforceability of any one or more
provisions of this Guarantee shall not affect the validity or enforceability of
its remaining provisions. Captions are for ease of reference only and shall not
affect the meaning of the relevant provisions. The meanings of all terms used in
this Guarantee shall be equally applicable to the singular and plural forms of
such terms.
 
(Signature on next page)
 
G-10
 

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the undersigned Guarantor has caused this Guarantee to
be executed by its duly authorized officer, all as of the date first above
written.
 

[INSERT NAME OF GUARANTOR]     By:          Name:        Title:



Address of Guarantor for Notice:         Attn:    

Fax No.:  


G-11
 

--------------------------------------------------------------------------------